As filed with the Securities and Exchange Commission onDecember 13 , 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 20-F/A ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 Commission file number: 001-14668 COMPANHIA PARANAENSE DE ENERGIA – COPEL (Exact Name of Registrant as Specified in its Charter) Energy Company of Paraná (Translation of Registrant’s Name into English ) The Federative Republic of Brazil (Jurisdiction of Incorporation or Organization) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná, Brazil (Address of Principal Executive Offices) Lindolfo Zimmer +55 41 3222 2027 – ri@copel.com Rua Coronel Dulcídio, 800, 3rd floor - 80420-170 Curitiba, Paraná, Brazil (Name, telephone, e-mail and/or facsimile number and address of company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act : Title of Each Class Name of Each Exchange on Which Registered Preferred Class B Shares, without par value* New York Stock Exchange American Depositary Shares (as evidenced by American Depositary Receipts), each representing one Preferred Class B Share New York Stock Exchange * Not for trading, but only in connection with the listing of American Depositary Shares on the New York Stock Exchange. Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the Issuer’s classes of capital or common stock as of December 31, 2010: 145,031,080 Common Shares, without par value 389,931 Class A Preferred Shares, without par value 128,234,364 Class B Preferred Shares, without par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes x No ¨ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). N/A Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Securities Exchange Act of 1934. (Check one): Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP ¨ IFRS x Other ¨ If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. N/A If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Yes ¨ No x EXPLANATORY NOTE Companhia Paranaense de Energia Copel (the Company ) is filing this Form 20-F/A (the Amendment ) to its Annual Report on Form 20-F filed on June 30, 2011 (the Annual Report ) to include in Item 18 Schedule A, which contains the condensed financial information required by Rule 12-04 of Regulation S-X. Other than the foregoing item, no part of the Annual Report is being amended, and the filing of this Amendment should not be understood to mean that any other statements contained in the Annual Report are true or complete as of any date subsequent to June 30, 2011. 1 Item 18. Financial Statements Reference is made to pages F-1 through F-144. 2 Exhibit 12.1 CERTIFICATION PURSUANT TO RULES 13a-14(a) AND 15d-14(a) AS ADOPTED UNDER SECTION -OXLEY ACT I, Lindolfo Zimmer, certify that: 1. I have reviewed this annual report on Form 20-F/A of Companhia Paranaense de Energia COPEL (the " Company " ); 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the Company as of, and for, the periods presented in this report; 4. The Company s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in the Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in the Exchange Act Rules 13a-15(f) and 15d-15(f)) for the Company and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the Company, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the company s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and (d) Disclosed in this report any change in the Company s internal control over financial reporting that occurred during the period covered by the annual report that has materially affected, or is reasonably likely to materially affect, the Company s internal control over financial reporting; and 5. The Company s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the Company s auditors and the audit committee of the Company s board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the company s ability to record, process, summarize and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the Company s internal control over financial reporting. Date: December 13 , 2011 /s/ Lindolfo Zimmer Name: Lindolfo Zimmer Title: Chief Executive Officer 3 Exhibit 12.2 CERTIFICATION PURSUANT TO RULES 13a-14(a) AND 15d-14(a) AS ADOPTED UNDER SECTION -OXLEY ACT I, Ricardo Portugal Alves, certify that: 1. I have reviewed this annual report on Form 20-F/A of Companhia Paranaense de Energia COPEL (the " Company "); 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the Company as of, and for, the periods presented in this report; 4. The Company s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in the Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in the Exchange Act Rules 13a-15(f) and 15d-15(f)) for the Company and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the Company, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the Company s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and (d) Disclosed in this report any change in the Company s internal control over financial reporting that occurred during the period covered by the annual report that has materially affected, or is reasonably likely to materially affect, the Company s internal control over financial reporting; and 5. The Company s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the Company s auditors and the audit committee of the Company s board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the Company s ability to record, process, summarize and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the Company s internal control over financial reporting. Date: December 13 , 2011 /s/ Ricardo Portugal Alves Name: Ricardo Portugal Alves Title: Chief Financial Officer 4 Exhibit 13.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (SUBSECTIONS (a) AND (b) OF SECTION 1350, CHAPTER 63 OF TITLE 18, UNITED STATES CODE) Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of Section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Companhia Paranaense de Energia - COPEL (the Company ), does hereby certify, to such officer s knowledge, that: The Annual Report on Form 20-F/A for the year ended December 31, 2010 (the Form 20-F/A ) of the Company fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in the Form 20-F/A fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: December 13, 2011 /s/ Lindolfo Zimmer Name: Lindolfo Zimmer Title: Chief Executive Officer 5 Exhibit 13.2 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (SUBSECTIONS (a) AND (b) OF SECTION 1350, CHAPTER 63 OF TITLE 18, UNITED STATES CODE) Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of Section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Companhia Paranaense de Energia - COPEL (the Company ), does hereby certify, to such officer s knowledge, that: The Annual Report on Form 20-F/A for the year ended December 31, 2010 (the Form 20-F/A ) of the Company fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in the Form 20-F/A fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: December 13 , 2011 /s/ Ricardo Portugal Alves Name: Ricardo Portugal Alves Title: Chief Financial Officer 6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Companhia Paranaense de Energia - COPEL Curitiba - PR, Brazil We have audited the financial statements of Companhia Paranaense de Energia -COPEL and subsidiaries (the "Company") as of December 31, 2010 and 2009 and as of January 1, 2009, and for each of the two years in the period ended December 31, 2010, and the Company's internal control over financial reporting as of December 31, 2010, and have issued our reports thereon dated June 16, 2011; such reports have previously been filed as part of the Company's Annual Report on Form 20-F for the year ended December 31, 2010. Our audits also included the financial statement schedule of the Company listed in the accompanyingschedule to Item 18. This financial statement schedule is the responsibility of the Company's management. Our responsibility is to express an opinion based on our audits. In our opinion, such financial statement schedule, when considered in relation to the basic financial statements taken as a whole, present fairly, in all material respects, the information set forth therein. /s/ Deloitte Touche Tohmatsu Auditores Independentes Curitiba, Paraná, Brazil June 16, 2011 F-1 Table of Contents Companhia Paranaense de Energia – Copel Consolidated Statement of Financial Position All amounts expressed in thousands of Brazilian reais, unless otherwise stated ASSETS Note CURRENT ASSETS Cash and cash equivalents 5 1,794,416 1,518,523 1,649,481 Bonds and securities 6 534,095 365,243 314,774 Collaterals and escrow accounts 6 64,078 5,047 127 Customers and distributors 7 1,162,627 1,071,986 981,842 Dividends receivable 15 5,851 5,135 5,247 CRC transferred to the State Government 8 58,816 49,549 47,133 Receivables related to concession 9 54,700 44,070 27,685 Other receivables 10 161,069 133,002 105,050 Inventories 11 121,424 112,102 83,547 Income tax and social contribution 12 158,213 270,558 200,544 Other current recoverable taxes 12 37,536 31,933 28,021 Prepaid expenses 13 4,965 4,966 3,573 NONCURRENT ASSETS Noncurrent receivables Bonds and securities 6 7,151 40,103 69,063 Collaterals and escrow accounts 6 26,280 24,195 37,868 Customers and distributors 7 43,729 51,932 85,046 CRC transferred to the State Government 8 1,282,377 1,205,025 1,272,770 Judicial deposits 14 400,699 159,012 173,514 Receivables related to concession 9 2,423,345 1,828,220 1,460,462 Other receivables 10 15,224 16,949 12,214 Income tax and social contribution 12 12,341 - - Other noncurrent recoverable taxes 12 84,862 83,957 62,468 Deferred income tax and social contribution 12 507,710 397,882 398,873 Receivables from related parties 15 1,575 - - Investments 16 Property, plant, and equipment, net 17 Intangible assets 18 TOTAL ASSETS The accompanying notes are an integral part of these financial statements. F - 2 Table of Contents Companhia Paranaense de Energia – Copel Consolidated Statement of Financial Position All amounts expressed in thousands of Brazilian reais, unless otherwise stated LIABILITIES Note CURRENT LIABILITIES Payroll, social charges and accruals 19 175,584 206,957 159,388 Suppliers 20 612,568 543,529 497,832 Income tax and social contribution 12 153,249 124,505 134,263 Other tax payable 12 378,871 325,990 235,588 Loans and financing 21 83,095 81,698 98,461 Debentures 22 621,157 54,195 195,000 Dividends payable 163,634 90,806 243,652 Post-employment benefits 23 24,255 22,505 21,344 Customer charges due 24 56,105 29,523 43,123 Research and Development and Energy Efficiency 25 155,991 121,005 126,484 Payables related to concession - use of public property 26 40,984 38,029 38,166 Other accounts payable 27 71,308 84,581 75,744 NONCURRENT LIABILITIES Suppliers 20 144,936 175,796 214,157 Tax payable 12 32,252 131,650 618 Deferred income tax and social contribution 12 887,218 901,084 935,022 Loans and financing 21 1,280,982 784,144 769,056 Debentures 22 - 753,384 802,116 Post-employment benefits 23 384,208 352,976 331,165 Research and Development and Energy Efficiency 25 90,732 90,493 72,079 Payables related to concession - use of public property 26 340,099 312,626 319,433 Other accounts payable 27 - 2,953 6,674 Reserve for risks 28 866,378 560,111 653,382 EQUITY 29 Attributable to Parent Company Share capital 6,910,000 4,460,000 4,460,000 Capital reserves - 838,340 838,340 Equity valuation adjustments 1,559,516 1,660,634 1,750,069 Legal reserves 478,302 428,912 377,590 Retained earnings 2,056,526 2,908,112 2,316,218 Additional proposed dividends 25,779 - - Attributable to non-controlling interest TOTAL LIABILITIES AND EQUITY The accompanying notes are an integral part of these financial statements. F - 3 Table of Contents Companhia Paranaense de Energia – Copel Consolidated Statements of Operations All amounts expressed in thousands of Brazilian reais, unless otherwise stated CONTINUOUS OPERATIONS Note OPERATING REVENUES Electricity sales to final customers 30 2,213,403 2,059,554 Electricity sales to distributors 30 1,288,001 1,209,157 Use of main distribution and transmission grid 30 2,272,421 1,975,117 Construction revenues 30 663,534 601,880 Telecommunications revenues 30 97,882 80,262 Distribution of piped gas 30 237,272 205,158 Other operating revenues 30 128,600 119,012 Cost of sales and services provided Electricity purchased for resale 31 (1,972,275) (1,816,848) Use of main distribution and transmission grid 31 (592,741) (553,174) Personne l and Management 31 (634,277) (630,917) Pension and healthcare plans 31 (97,528) (85,243) Materials and supplies 31 (75,533) (58,993) Raw materials and supplies for power generation 31 (22,975) (21,231) Natural gas and supplies for the gas business 31 (144,648) (128,916) Third-party services 31 (245,232) (228,579) Depreciation and amortization 31 (511,491) (509,230) Construction costs 31 (662,887) (601,614) Other 31 (16,556) 5,961 GROSS PROFIT Other Operating Revenues (Expenses) Sales expenses 31 (62,466) (54,281) General and administrative expenses 31 (353,626) (434,693) Other revenues (expenses), net 31 (575,908) (89,247) Result of equity in investees 16 99,337 14,327 OPERATINGINCOME BEFORE FINANCIAL RESULTS Financial income ( Expenses ) Financial revenues 32 652,231 337,396 Financial expenses 32 (303,806) (330,661) OPERATING INCOME 97 INCOME TAX AND SOCIAL CONTRIBUTION Income tax and social contribution 12 (497,968) (290,770) Deferred income tax and social contribution 12 127,517 38,851 NET INCOME FOR THE PERIOD Attributable to Parent Company 987,807 791,776 Attributable to non-controlling interest 22,474 20,502 BASIC AND DILUTED NET EARNING PER SHARE ATTRIBUTED TO PARENT COMPANY SHAREHOLDERS - in reais Class A preferred shares 29 5.2075 3.7066 Class B preferred shares 29 3.7904 3.0389 Common shares 29 3.4456 2.7624 The accompanying notes are an integral part of these financial stat ements. F - 4 Table of Contents Companhia Paranaense de Energia – Copel Consolidated Statement of Comprehensive Income All amounts expressed in thousands of Brazilian reais, unless otherwise stated NET INCOME FOR THE PERIOD Adjustments to financial assets classified as available for sale - Distribution concession 3,029 17,369 (-) Taxes on financial asset adjustments (1,030) (5,905) TOTAL COMPREHENSIVE INCOME FOR THE PERIOD Attributed to Parent Company 989,806 803,240 Attributed to non-controlling 22,474 20,502 F - 5 Table of Contents Companhia Paranaense de Energia – Copel Consolidated Statement of Changes in Equity All amounts expressed in thousands of Brazilian reais, unless otherwise stated Attributable to Parent Company Total Attributable to non- controlling Consolidated Total Equity Accumulated Other Income reserves Retained Additional Share Capital valuation Comprehensive Legal earnings proposed Retained Note capital reserves adjustments Income reserve reserve dividends earnings Balance as of January 1, 2009 (after adoption of the new accounting rules) - - - Net income for the period - 791,776 791,776 20,502 812,278 Other comprehensive income Adjustments to financial assets deemed available for sale, net of taxes - - - 11,464 - 11,464 - 11,464 Total comprehensive income for the period - Transfer to retained earnings 29 - - (100,899) - 100,899 - - - Allocation proposed at the G.S.M.: Legal reserve - 51,322 - - (51,322) - - - Interest on capital - (230,000) (230,000) - (230,000) Dividends - (19,459) (19,459) (11,014) (30,473) Retained earnings - 725,652 - (725,652) - - - Transfer to retained earnings - (133,758) - 133,758 - - - Balance as of December 31, 2009 - - Net income for the period - 987,807 987,807 22,474 1,010,281 Other comprehensive income Adjustments to financial assets deemed available for sale, net of taxes - - - 1,999 - 1,999 - 1,999 Total comprehensive income for the period - Transfer to retained earnings 29 - - (103,117) - 103,117 - - - Share capital increase 2,450,000 (838,340) - - - (1,611,660) - Advance for future capital increase - 30,812 30,812 Allocation proposed at the G.S.M.: Legal reserve - 49,390 - - (49,390) - - - Interest on capital - (200,000) (200,000) - (200,000) Dividends - 25,779 (81,460) (55,681) (15,948) (71,629) Retained earnings - 760,074 - (760,074) - - - Balance as of December 31, 2010 - - The accompanying notes are an integral part of these financial statements. F - 6 Table of Contents Companhia Paranaense de Energia – Copel Consolidated Statement of Cash Flows All amounts expressed in thousands of Brazilian reais, unless otherwise stated Note Cash flows from operating activities Net income for the period Adjustments for the reconciliation of net income with the generation of cash by operating activities: Depreciation 17.2 336,902 348,965 Amortization of intangible assets - concession 18 200,992 185,785 Amortization of intangible assets - other 18 5,098 5,031 Unrealized monetary and exchange variations, net (116,826) 126,341 Return on accounts receivable related to concession 9.1 (272,613) (282,315) Result of equity in subsidiaries and investees 16.6 (99,337) (14,327) Income tax and social contribution 12.1 497,968 290,770 Deferred income tax and social contribution 12.2 (127,517) (38,851) Provision for losses in receivables related to concession 9.3 21,333 6,700 Allowance for doubtful accounts 31.6 26,424 16,448 Provision for losses from devaluation of investments 31.6 2,114 733 Reserves (reversal) for risks 31.6 334,238 (57,118) Provision for post-employment benefits 48,314 34,052 Provision for research and development and energy efficiency 25 61,339 56,284 Write-off of accounts receivable related to concession 9.1 25,707 26,686 Write-off of investments 16.6 589 160 Write-off of property, plant, and equipment, net 17.4 26,641 22,594 Write-off of intangible assets, net 18 14,871 17,540 Write-off of intangible assets related to concession - goodwill 18.4 44,572 - Increase (decrease) in assets Customers and distributors 84,274 107,429 Dividends and interest on capital received 18,067 15,845 CRC transferred to the State Government 8 129,095 130,967 Judicial deposits (241,687) 14,502 Other receivables (26,522) (33,021) Inventories (9,322) (28,555) Income tax and social contribution 104,587 (70,014) Other recoverable taxes 3,630 (25,401) Receivables from related parties (1,575) - Prepaid expenses 1 (1,393) Increase (decrease) in liabilities Payroll, social charges and accruals (31,373) 47,569 Suppliers 4,122 (13,415) Paid income tax and social contribution (469,224) (300,528) Other taxes payables (62,932) 219,341 Loans and financing - interest due and paid 21 (106,408) (119,102) Debentures - interest due and paid 22 (71,338) (110,035) Post-employment benefits (15,332) (11,080) Customers charges due 26,582 (13,600) Research and development and energy efficiency (45,399) (56,601) Payables related to concession - use of public property (38,274) (38,266) Other accounts payable (16,349) 4,919 Reserves for risks (27,971) (36,153) Net cash generated (used) by operating activities (next page) F - 7 Table of Contents Companhia Paranaense de Energia – Copel Consolidated Statement of Cash Flows All amounts expressed in thousands of Brazilian reais, unless otherwise stated (continued) Note Cash flows from investing activities Bonds and securities (183,880) (10,013) Additions to investiments (180) (151) Additions to property, plant, and equipment (353,367) (243,791) Additions to intangible assets related to concession 18 (655,411) (679,248) Additions to other intangible assets 18 (28,177) (1,122) Customer contributions 89,177 57,422 Net cash generated (used) by investing activities Cash flows from financing activities Paid-in capital in subsidiaries by non-controlling shareholders 30,812 - Loans and financing from third-parties 21 552,479 144,262 Payment of the principal amount of loans and financing 21 (46,593) (62,987) Payment of the principal amount of debentures 22 (177,908) (163,175) Dividends and interest on capital paid (198,801) (413,319) Net cash generated (used) by financing activities Increase (decrease) in cash and cash equivalents Cash and cash equivalents at the beginning of the period 5 1,518,523 1,649,481 Cash and cash equivalents at the end of the period 5 1,794,416 1,518,523 Variation in cash and cash equivalents The accompanying notes are an integral part of these financial statements F - 8 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 1 General Information Companhia Paranaense de Energia-Copel (Copel, the Company or the Parent Company), headquartered at Rua Coronel Dulcídio, 800, Batel, Curitiba, State of Paraná, is a public company with shares traded on Corporate Governance Level 1 of the Special Listings of the São Paulo Stock, Commodities, and Futures Exchange (BM&FBOVESPA S.A.) and on stock exchanges in the United States of America and Spain. Copel is a mixed capital company, controlled by the Government of the State of Paraná. Copel and its subsidiaries (Group or Company) are engaged in researching, studying, planning, building, and exploiting the production, transformation, transportation, distribution, and sale of energy, in any form, but particularly electric energy. These activities are regulated by the National ElectricEnergy Agency ( Agência Nacional de Energia Elétrica or ANEEL), which reports to the Ministry of Mines and Energy ( Ministério das Minas e Energia or MME). Additionally, Copel takes part in consortiums, private enterprises, or mixed capital companies in order to operate mostly in the areas of energy, telecommunications, natural gas, and water supply and sanitation. 2 Main Accounting Policies Statement of compliance Copel’s financial statements are comprised by the consolidated financial statements prepared in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB). Basis of presentation Authorization for the publication of these financial statements was granted at the Meeting of the Board of Officers held on March 21, 2011 and on June 16, 2011. These financial statements featured in this report are prepared based on historical cost, except in the case of certain financial instruments valued at fair value and certain property, plant, and equipment valued at deemed cost at the transition date, as described in the following accounting practices. The historical cost is usually based on the fair value of the disbursements made in exchange for the assets at hand. These consolidated financial statements are the first to be prepared by the Company in compliance with the IFRSs. The effects of the first-time adoption of the IFRSs are disclosed in Note 4. Below is a summary of the main accounting policies adopted by the Copel group: Basis for consolidation The consolidated financial statement includes de statements of the Company and of its subsidiaries and exclusive investment funds. Control in subsidiaries is deemed as de power by the company to control their financial and operational policies to reap benefits from their activities. Cash and cash equivalents Cash and cash equivalents includes cash, bank deposits, and temporary short-term financial investments with original maturity of 90 days. Temporary short-term investments are recorded at cost as of the date of the balance sheets, plus earnings accrued as of the final date of the fiscal year. Cash and cash equivalents, have immediate liquidity, and are subject to an insignificant risk of change in value. Customers and distributors This item comprises billed power sales to final customers and to distributors, estimated power supplied but unbilled as of the date of the statements, and supply of natural gas, accounted for on an accrual basis. F - 9 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Bonds and Securities It comprises financial instruments classified as available for sale and held to maturity. The accounting treatment of these financial instruments is described in item 2.29. Allowance for doubtful accounts The allowance for doubtful accounts is recorded in amounts deemed sufficient by Copel’s senior management to cover potential losses on the realization of customer receivables and others whose recovery is considered unlikely. This allowance is set up based on the amounts overdue by residential customers for over 90 days, the amounts overdue by commercial customers for over 180 days, and the amounts overdue by industrial and rural customers, public agencies, public lighting, and public services for over 360 days. It comprises receivables billed until the date of the balance sheets, accounted for on accrual basis. Segments Operational segments are defined as business activities which may yield revenues and require expenses, whose operational results are regularly reviewed by the entity’s chief decision maker to underpin the decision-making regarding resources to be allocated to the segment and to evaluate its performance, and for which there is available individualized financial information. Accounts payable related to concession – use of public property This item corresponds to the amounts set forth in the concession agreement in connection with the right to explore hydraulic energy potential (onerous concession). These agreements are signed as Use of Public Property ( Uso de Bem Público or UBP) agreements. Liability is recorded on the date of signature of the concession agreement, regardless of the schedule of disbursements set forth therein. The initial accrual of the liability (obligation) and the corresponding intangible asset (concession rights) corresponds to the future disbursements at present value. Amortization of the intangible assets is calculated under the linear method for the remaining term of the concession. The financial liability is restated by the effective interest rate method and reduced by the payments under contract. Dividends and interest on capital The distribution of dividends and interest on capital are recorded as a liability in the Company’s financial statements at the end of the fiscal year, based on its by-laws. However, any amounts above the minimum mandatory dividends are only recorded under liabilities on the date they are approved and announced at the General Shareholders’ Meeting. The tax benefit of interest on capital is recorded in the statement of operations. Intangible assets - concessions Intangibles recorded at the acquisition date in companies which holds concessions and are amortized over the respective remaining terms of each concession (concession rights with limited term). Investments in non-controlled companies The results, assets, and liabilities of investees are incorporated into Copel’s financial statements according to the equity method. Pursuant to the equity method, investments in investees are at first recorded at cost and then adjusted for purposes of accounting of the Group’s share of comprehensive income/loss. When the Group’s share of losses in an investee exceeds its interest in it, the Group no longer recognizes these additional losses (accrual of losses down to zero). Any additional losses are only recognized if the Group has incurred legal obligations or other liabilities or has made payments on behalf of the investee. F - 10 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated The amount exceeding the cost of acquisition of the Group’s interest in the net fair value of assets, liabilities, and identifiable contingent liabilities of the investee on the date of acquisition is accrued as goodwill, when not related to concessions. For concessions, refer to item 2.11. The requirements of IAS 39 are applicable for purposes of determining the need to record impairment losses in connection with the Group’s interests in investees. If necessary, the total book value of the investment (including goodwill) is tested for impairment pursuant to IAS 36 – Impairment of Assets, as a single asset, through comparison between its recoverable value and its book value. Recognized impairment losses are added to the book value of the corresponding investment. The reversal of these losses is recognized according to IAS 36 and as the recoverable value of the corresponding investment is subsequently increased. Participation in joint ventures A joint venture is an agreement under which the Group and other parties conduct economic activities subject to joint control, a situation where decisions about strategic financial and operational policies concerning the joint venture's activities require approval by all parties sharing joint control. The Group presents its interest in Dominó Holdings in its consolidated financial statements according to the proportional consolidation method. The Group’s participation in the assets, liabilities, and results of Dominó Holdings are consolidated proportionally under the corresponding items of the consolidated financial statements, line by line. Statement of operations Revenues, costs, and expenses are recorded under the accrual method, i.e., when products are delivered and services actually rendered, regardless of receipt or payment. Revenue recognition Operating revenues are recognized when: (i) the amount of the revenue is reliably measurable; (ii) the costs incurred or to be incurred in the transaction are reliably measurable; (iii) it is likely that the economic benefits are received by the Company; and (iv) the risks and benefits have been fully transferred to the respective buyer. Revenues are valued at the fair value of the payment received or to be received, with the deduction of discounts and/or bonuses granted and charges on sales. 2.15.1 Unbilled revenues Unbilled revenues correspond to revenues from sales of power to final customers which have been delivered but not yet billed and to revenues from the use of the distribution grid not yet billed, both of which are calculated based on estimates covering the period from the meter reading day to the last day of the month. 2.15.2. Rendered services Revenues under a service agreement are recognized according to the stage of completion of the agreement, determined as follows: · Installation fees are recognized according to the stage of completion of the installation services, determined proportionally between the total estimated time for completion of services and the time elapsed at the end of each reporting period; · Service fees included in the price of products sold are recognized proportionally to their total costs, based on historical trends of actual services rendered in connection with products sold previously. · Revenues for services are recognized at the contractual rates according to the number of hours worked and whenever direct expenses are incurred based on time and materials used. F - 11 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 2.15.3. Construction revenues and construction costs IFRIC 12 and SIC 29 establish that electric energy utilities should record and measure revenues of according to IAS 11 - Construction Contracts and IAS 18, IFRIC 13 and SIC 31 – Revenues, even when governed by a single concession agreement. The Company records construction revenues in connection with the construction services for infrastructure employed in the power transmission and distribution services. The respective costs are recognized when incurred in the statement of operations for the corresponding period, as construction costs. Given that the Company outsources the construction of power distribution infrastructure to non-related parties and that a large part of the work is carried out over short periods, the construction margin to the Company’s power distribution business is not significant, and may reach amounts close to zero. The construction margin adopted for the transmission business in 2010 is 1.65% (1.80% in 2009) and results from a calculation methodology which takes into account the respective business risk. 2.15.4. Revenues from dividends and interest Revenues from dividends are recognized when the shareholder's right to receive said dividends is established. Interest revenues from financial assets are recognized when it is likely that the future economic benefits shall be earned by the Group and the amount of these revenues may be determined reliably. Interest revenues are recognized according to the straight-line method based on the effective time and interest rate applicable to the outstanding principal amount; the effective interest rate is the one which discount with precision the estimated future cash earnings over their estimated lives or terms with regard to the initial net book value of the such financial assets. 2.15.5. Lease revenues The Group’s policy for recognition of operating lease revenues is described in Note 2.16.1 – Leases – The Group as a Lessor. Leases Leases are classified as financial whenever the terms of the lease substantially transfer all risks and benefits of property ownership to the lessee. All other leases are classified as operating leases. 2.16.1. The Group as a Lessor Lease revenues from operating leases are recognized according to the linear method during the term of each lease. 2.16.2. The Group as a Lessee Payments under operating leases are recognized as expenses according to the linear method based on the duration of the lease, except when other methods are more representative of the time when the economic benefits of the leased asset are consumed or received. Contingent payments resulting from operating leases are recognized as expenses in the period when they are settled. Power purchase and sale transactions in the Spot Market (Electric Energy Trading Chamber or CCEE) Power purchase and sale transactions in CCEE are recorded on the accrual basis according to the information disclosed by the Trading Chamber or to estimates prepared by Copel’s senior management, when this information is not available in time. F - 12 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Research and Development Programs - R&D - and Energy Efficiency Programs - EEP These are research and development and energy efficiency programs to which utilities are required to allocate 1% of their net operating revenues as defined by ANEEL pursuant to Law no. 9,991/00 and ANEEL Resolutions no. 300/08 and 316/08. Provision for environmental costs and obligations Environmental liabilities are recognized under liabilities when their occurrence is likely and may be reasonably estimated. They are recognized as the Company assumes formal obligations before regulatory agencies or becomes aware of potential risks related to socio-environmental issues, which may lead to cash disbursements that are deemed probable and that may be estimated. During the project implementation phase, the provision is recorded against property, plant, and equipment or intangible assets in progress. Once the project enters commercial operation, all costs or expenses incurred with socio-environmental programs related to the project’s operation and maintenance licenses are recorded directly to expense for the corresponding period. Post-employment benefits The Company sponsors benefits plans to its employees, described in detail in Note 23. The amounts of these actuarial obligations (contributions, costs, liabilities, and/or assets) are calculated annually by an independent actuary on the same base date as the end of the fiscal period and are recorded pursuant to IAS 19, and by IFRIC 14. The adoption of the project unit credit method adds each year of service as the source of an additional benefit unit, adding up to the calculation of the final liability. Other actuarial assumptions are used which take into account biometric and economic tables in addition to historical data from the benefits plans, obtained from the manager of these plans, the Copel Foundation. Actuarial gains or losses caused by changes in assumptions and/or actuarial adjustments are recognized according to the corridor approach, i.e., gains and losses are only recorded to the extent they exceed 10% of the plan assets or 10% of the accumulated projected employee benefits liabilities. Taxes and social contributions Sales and services revenues are subject to value-added tax ( Imposto sobre Circulação de Mercadorias e Serviços or ICMS) and service tax ( Imposto sobre Serviços or ISS), at the applicable rates, and to the PIS (Social Integration Program), COFINS (Contribution for the Financing of Social Security), and PASEP (Program for the Formation of the Civil Servants' Fund) social contributions. Credits resulting from the non-cumulative nature of PIS/PASEP and COFINS charges are accounted for by deducting such from the cost of products sold in the statement of operations. Advance payments of amounts eligible for offsetting are accounted for in current or noncurrent assets, according to their expected realization. Income tax comprises corporate income tax and social contribution, which are calculated based on taxable income (adjusted income), at the applicable rates, which are: 15%, plus 10% on any amounts exceeding R$240 a year, for corporate income tax, and 9% for social contribution. Deferred income tax and social contribution credits resulting from temporary discrepancies, tax losses or negative bases for the calculation of social contribution are recognized only as long as there is a possibility of a tax basis that allows for their realization. Deferred income tax and social contribution assets have been calculated on taxes losscarryforwards, and temporary differences, at the applicable rates, and take into account the expected future generation of taxable income, based on technical feasibility studies approved by the Company’s Board of Directors. F - 13 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Provisional Measure no. 449/08, converted into Law no. 11,941/09, created the Transitional Tax Regime ( Regime Tributário de Transição or RTT), applicable to entities subject to corporate income tax ( Imposto de Renda da Pessoa Jurídica or IRPJ) based on taxable income. The adoption of this regime was optional in 2008 and 2009, whereas in 2010 it became mandatory and will remain so until a new law is passed governing the tax effects of the new accounting methods and criteria, with a view to tax neutrality. The goal of this tax regime is to neutralize the potential tax impact resulting from the changes in accounting criteria for the recognition of revenues, costs, and expenses introduced by Law no. 11,638/07. With the adoption of this regime the changes in criteria for the recognition of revenues, costs, and expenses will not have an effect on the assessment of the basis for the calculation of taxes, both on revenues and on income. The accounting methods and criteria to be considered for tax purposes are those in effect as of December 31, 2007. Property, Plant, and Equipment The Company has adopted the deemed cost to determine the fair value of Copel Geração e Transmissão’s property, plant, and equipment, specifically for the generation business as of the date of transition of Copel’s financial statements to the IFRSs (January 1, 2009). These assets are depreciated according to the linear method based on annual rates set forth and reviewed periodically by ANEEL, which are used and accepted by the market as representative of the economic useful life of the assets related to concession's infrastructure, limited to the term of mentioned concession, when applicable. The estimated useful life, the residual amounts, and depreciation are reviewed as of the date of the balance sheets, and the effect of any changes in estimates is recorded prospectively. (see Note 4.2 Internal studies by the Group have shown that the balances as of January 1, 2009 of assets related to telecommunications business were compatible with their fair values and supported by impairment tests. (see Note 4.2 Costs directly attributable to construction work as well as interest and financial charges on loans from third-parties during construction are recorded under property, plant, and equipment in progress. Accounts receivable related to concession 2.23.1. Financial assets - Distribution These refer to reimbursements set forth in the public power distribution service concession agreements, which the Company understands as an unconditional right to cash payments upon expiration of the concession from the granting authority (ANEEL). These reimbursements are designed to compensate the Company for the investments made in infrastructure which have not been recovered through the collection of tariffs at the end of the concession because of their useful lives being longer than the term of said concession. Since these financial assets do not have determinable fixed cash flows – as the Company operates under the assumption that the value of the corresponding reimbursements will be based on the replacement cost of the concession assets and as they do not feature the necessary characteristics to be classified under any other category of financial assets – they are classified as “available for sale”. The cash flows related to these assets are determined taking into account the replacement cost of PPE named Regulatory Compensation Basis ( Base de Remuneração Regulatória or BRR), defined by the granting authority. The methodology of the BRR is based on the replacement cost of the assets that make up the power distribution infrastructure related to the concession. This tariff basis (BRR) is reviewed every four years taking into account several factors. Its goal is to reflect the variation in the prices of physical assets, including write-offs, depreciation, and additions of assets to the concession infrastructure (physical assets). The return on these financial assets is based on the regulatory Weighted Average Cost of Capital or WACC approved by ANEEL in the periodic rate review process every four years, whose amount is included in the composition of the revenues from tariffs charged to customers and collected monthly. F - 14 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated In the periods between periodic rate reviews, the balance of these financial assets must be adjusted according to Company’s management expectation of increase variations in cash flows resulting from changes in the assets making up the infrastructure (physical assets). These variations in the estimated cash flows are recorded directly to income for the corresponding period. Since there is not an active market for these financial assets, the Company determines their fair value using the same components of the regulatory compensation rate set forth by ANEEL (regulatory WACC). These components, updated as of the date of the balance sheets, determine the new interest rate used by the Company to restate to present value the fixed cash flows set forth in the last periodic rate review and estimated until the next review in 2012. Due to the nature of these financial assets, the Company believes this methodology is the one which better reflects their fair value in the view of market participants, since the rate of return set forth by ANEEL takes into consideration, in addition to the risk-free rates of return, all risks inherent to the sector. 2.23.2. Financial assets - Transmission These refer to receivables in connection with the power transmission concession agreements and include the following amounts: (i) revenues from the construction of transmission infrastructure for use by system users; (ii) revenues from the operation and maintenance of infrastructure effectively constructed; and (iii) the financial return on these revenues guaranteed by the granting authority during the term of the concession. Revenues under power transmission concession agreements are collected by making infrastructure available to system users, are not subject to demand risk, and are thus considered guaranteed revenues, called Annual Allowed Revenues ( Receita Annual Permitida or RAP) to be collected over the term of the concession. Amounts are billed monthly to the users of this infrastructure, pursuant to reports issued by the National System Operator ( Operador Nacional do Sistema or ONS, in Portuguese). Upon expiration of the concession, any uncollected amounts related to the construction, operation, and maintenance of infrastructure shall be received directly from the granting authority, as an unconditional right to cash reimbursement pursuant to the concession agreement, as compensation for investments made and not recovered through tariffs (RAP). These financial assets do not have an active market, present fixed and ascertainable cash flows, and are thus classified as “loans and receivables”. They are initially estimated based on the respective fair values and later measured according to the amortized cost calculated under the effective interest rate method. Intangible assets 2.24.1. Concession agreements - distribution These comprise the right to access and to commercial operation of infrastructure, built or acquired by the operator or provided to be used by the operator as part of the electric energy public service concession agreement (the right to charge fees to the users of the public service provided by the operator), in compliance with IAS 38 – Intangible assets, IFRIC 12– Concession Agreements. Intangible assets are determined as the remaining portion after the assessment of the financial assets (residual amount), due to their recovery being conditioned upon the rendering of the corresponding public service, i.e., the consumption of power by consumers, subject thus to demand risk. Intangible assets are recorded at their fair acquisition and construction value, minus accumulated amortization and impairment losses, when applicable. The amortization of intangible assets reflects the pattern of estimated accrual of the corresponding economic benefits by Copel Distribuição, with expectation of average amortization of 15% a year, limited to the term of the concession. F - 15 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 2.24.2. Intangible assets acquired separately Intangible assets with defined useful lives acquired separately are recorded at cost, minus accumulated amortization and impairment losses. Amortization is recorded linearly based on the estimated useful lives of the corresponding assets. The estimated useful lives and the amortization method are reviewed at year-end, and the effect of any changes in estimates is recorded prospectively. 2.24.3. Write-off of intangible assets Intangible assets are written-off upon sale or whenever there are no future economic benefits from use or sale to be received. Any gains or losses resulting from the write-off of intangible assets, measured as the difference between the net sale revenue and the asset's book value, are recorded to income or expense at the time of write-off. Impairment value of assets Property, plant, and equipment and intangible assets are assessed annually to detect evidence of unrecoverable losses or whenever significant events or changes in circumstances indicate that the book value of any such asset may not be recoverable. Whenever there is a loss, resulting from situations where an asset’s book value exceeds its recoverable value, defined as the greater between the asset’s value in use and its net sale value, this loss is recorded to expenses. Materials and supplies (including those under property, plant, and equipment) Materials and supplies in inventory, classified under current assets, have been recorded at their average acquisition cost, and those assigned for investments, classified under property, plant, and equipment, have been recorded at their actual purchase cost. Recorded amounts do not exceed their estimated sale price, minus all estimated costs of completion and required costs for carrying out the sale. Provisions Provisions are recorded for current liabilities (legal or assumed) resulting from past events, whose amounts may be estimated reliably and whose settlement is likely. When some or all economic benefits required for the settlement of a provision are expected to be recouped from a third party, a corresponding assets is recorded if, and only if, this reimbursement is virtually guaranteed and its amount may be reliably ascertained. Earnings per share or EPS Earnings per share are calculated based on the weighted average of the number of shares outstanding during the reporting period. For all presented periods, the Company has not had any potential instruments equivalent to common shares which could have a diluting effect. Thus the basic earnings per share are equivalent to the diluted earnings per share. Since holders of preferred and common shares are entitled to different dividends, voting rights, and settlements, basic and diluted earnings per share have been calculated according to the “two-class method". The two-class method is a formula for allocation of earnings which determines earnings per preferred share and per common share according to the declared dividends, pursuant to the Company's by-laws and to the rights to participation in non-distributed earnings calculated in accordance with the right to dividends of each share type, as discussed in Note 29.1.6. Basic and diluted earnings per share are shown in Note 29.1.7. All earnings per share data is shown effectively on a per share basis. Financial instruments Financial assets and liabilities are recorded whenever a Group entity is a party to the terms and conditions of the financial instrument at hand. F - 16 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Non-derivative financial instruments include cash and cash equivalents, receivables from customers, Recoverable Rate Deficit (Conta de Resultados a Compensaror CRC) transferred to the Government of the State of Paraná, financial investments, accounts receivable in connection with concessions, loans and financing, debentures, transactions with suppliers, accounts payable in connection with concessions (use of public property), and others. These financial instruments are recorded immediately on the date of transaction, i.e., when the corresponding right or liability arises, are initially recorded at fair value plus or minus any transaction costs that are directly attributable. After initial accrual, these instruments are valued as shown below: Financial assets 2.29.1. Instruments held to maturity If the Company and/or its subsidiaries are interested in and capable of holding any financial assets until maturity, they are classified as held to maturity. Investments held to maturity are valued at amortized cost according to the effective interest rate method, minus any reductions in their recoverable value. 2.29.2. Instruments available for sale The initial assessment of financial instruments classified as “available for sale” is made based on their fair value and subsequently at their market value. The variation in the fair value resulting from the difference between the market interest rates and the effective interest rates is recorded directly to equity, net of tax effects, as an adjustmenton accumulated other comprehensive income, without being recorded through income for the corresponding period. The interest portion set at the beginning of the corresponding agreement, calculated based on the effective interest rate method, as well as any changes in expected cash flows, are recorded to income for the applicable period. At the time of settlement of a financial instrument classified as a financial asset available for sale, any gains or losses accrued under equity are recorded to income or expense for the applicable period. 2.29.3. Financial instruments recorded at fair value through profit and loss Financial instruments are classified as recorded at fair value to income if they are held for dealing or designated as such at initial accrual. Financial instruments are recorded at fair value to income if the Company and/or its subsidiaries manage these investments and make purchase or sale decisions based on their fair value in the context of an investment and risk management strategy set by the Company and/or its subsidiaries. After initial accrual, attributable transaction costs are recorded to income when incurred. 2.29.4. Loans and receivables This category only comprises non-derivative assets with fixed or ascertainable payments which are not quoted in any active markets. They are recognized according to the amortized cost or effective interest rate methods. Financial liabilities and equity instruments 2.29.5 Classification as debt or equity instruments Debt and equity instruments issued by a Group entity are classified as financial liabilities or equity, according to the nature of the underlying agreement and the definitions of financial liability and equity instrument. 2.29.6. Equity instruments Equity instruments are contracts containing residual participation in the assets of a company after the deduction of all its liabilities. Equity instruments issued by the Group are recorded when the corresponding funds are received, net of the direct issuance costs. F - 17 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated The repurchase of the Company's own equity instruments is recorded and deducted directly to equity. No gains or losses are recorded to income from the purchase, sale, issue, or cancellation of the Company’s own equity instruments. 2.29.7. Compound instruments The portions that make up the compound instruments issued by the Company (convertible securities) are classified separately as financial liabilities and equity according to the nature of the underlying agreement and the definitions of financial liabilities and equity instruments. The conversion option which is settled through the exchange of a fixed amount of cash or other financial asset for a fixed number of the Company’s own equity instruments is deemed an equity instrument. On the date of issue, the fair value of the liability component is estimated according to the interest rates in effect on the market for similar non-convertible instruments. This amount is recorded as a liability based on the amortized cost as determined by the effective interest rate method until its elimination by conversion or until its maturity. The conversion option classified as equity is determined by deducting the value of the liability component from the fair value of the compound instrument as a whole. This amount is recorded and included in equity, net of income tax effects, and is not reassessed. Furthermore, the conversion option classified as equity will remain recorded under equity until the option is exercised, in which case the balance recorded under equity will be transferred to the goodwill in the issue of securities item or to another item under equity. When the conversion option is not exercised on the date of maturity of a convertible security, the balance recorded under equity is transferred to the accrued earnings item or to another item under equity. No gains or losses are recorded to income after the conversion or the expiration of the conversion option. The transaction costs related to the issue of convertible securities are allocated to liabilities and to the equity components proportionally to the allocation of the gross resources received. The transaction costs related to the equity component are recorded directly to equity. The transaction costs related to the liability component are included in the book value of this component and amortized over the lifespan of the corresponding convertible securities according to the effective interest rate method. 2.29.8. Financial liabilities Financial liabilities are classified as “financial liabilities at fair value recorded to profit and loss” or “other financial liabilities”. 2.29.9. Financial liabilities recorded at fair value to profit and loss Financial liabilities are classified as financial liabilities recorded at fair value to income when they are held for sale or designated at fair value recorded to income. A financial liability is classified as held for sale if: • it was acquired mostly for repurchase in the short term; • it is part of an identified financial instrument portfolio managed jointly by the Group and features a recent pattern of effective short-term profitability; and • it is a derivative not designated as an actual hedging instrument. A financial liability not held for sale may be designated as recorded at fair value to income at initial accrual if: • such designation eliminates or significantly reduces inconsistencies in valuation or accrual which would otherwise arise; • this financial liability is part of a group of financial assets or liabilities or both, managed and performance-evaluated based on its fair value in accordance with the established risk management or investment strategy of the Group, and when information about the Group is supplied internally on the same basis; or F - 18 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated • this financial asset is part of a contract containing one or more embedded derivatives and IAS 39 - Financial Instruments: Accrual and Valuation allows the combined (assets or liabilities) contract to be fully designated as recorded at fair value to income. Financial liabilities recorded at fair value to income are presented at fair value, and the respective gains or losses are recorded to income. Net gains or losses recorded to income incorporate interest paid on the financial liabilities. Fair value is determined according to the description contained in Note 36. 2.29.10. Other financial liabilities Other financial liabilities (including loans) are valued at amortized cost according to the effective interest rate method. The effective interest rate method is used to calculate the amortized cost of financial liabilities and to allocate their interest expenses over their respective terms. The effective interest rate is the rate that precisely deducts the estimated future cash flows (including fees paid or received that are an integral part of the effective interest rate, transaction costs, and other premiums or discounts) throughout the estimated lifespan of the liability at hand, or, when appropriate, throughout a shorter period, for the initial accrual of the net book value of the liability. 2.29.11. Write-offs of financial liabilities The Group writes off financial liabilities only when its obligations are eliminated and cancelled or settled. The difference between the book value of the written-off financial liability and the corresponding disbursement made or to be made is recorded to income. 2.29.12. Financial instruments - derivatives The Company maintains investment funds which operate with derivative financial instruments, with the sole purpose of protecting these funds' portfolios. 2.30 New and revised rules and interpretations which have not been adopted yet The rules and changes in existing rules shown below have been published and are mandatory for the Group’s fiscal periods starting on January 1, 2011 of thereafter, or for subsequent periods. The Group has not, however, carried out early adoption of these rules and changes. ·IFRS 9, “Financial instruments”, issued in November 2009. This rule is the first step in the process of replacement of IAS 39 “Financial Instruments: Recognition and Measurement”. IFRS 9 introduces new requirements for the classification, measurement, and write-off of financial assets and liabilities and will likely affect the Group’s recording of financial assets. This rule is not applicable until January 1, 2013, but it may be adopted early. The Group is yet to evaluate the full impact of IFRS 9. Early indications, however, are that it may affect the Group’s accounting of debt-related financial assets available for sale, since IFRS 9 only allows the accrual of fair value gains and losses in other comprehensive income, if these are related to equity investments which are not kept for sale. · IAS 24 (revised), “Related Party Disclosures", issued in November 2009. It replaces IAS 24, “Related Party Disclosures", issued in 2003. The revised IAS 24 is mandatory for periods starting as of January 1, 2011. Early adoption, in whole or in part, is allowed. The revised rule clarifies and simplifies the definition of related party and eliminates the requirement that entities related to the government disclose details of all transactions with the government and other government-related entities. The Group will apply the revised rule as of January 1, 2011. When it is applied, the Group and the Parent Company will be required to disclose all transactions between its subsidiaries and investees. The Group is currently operating systems which will collect the necessary information. Thus, it is not possible at this time to disclose the impact, if any, of the revised rule on the disclosures of related parties. ·“Classification of rights issues” (change to IAS 32), issued in October 2009. The change applies to fiscal years starting as of February 1, 2010. Early adoption is allowed. The change addresses the accounting of stock rights denominated in currencies other than the issuer's functional currency. As long as certain conditions are met, these stock rights are now classified as equity, F - 19 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated regardless of the currency in which its price is denominated. Previously, this stock had to be accounted for as derivative liabilities. The change is applicable retroactively, in compliance with IAS 8 “Accounting Policies, Changes in Accounting Estimates and Errors”. The Group will apply the revised rule as of January 1, 2011. ·IFRIC 19, “Extinguishing Financial Liabilities with Equity Instruments”, applicable in fiscal periods started on July 1, 2010 or thereafter. The interpretation clarifies the accounting by an entity when the terms of a financial liability are renegotiated and result in the issue of equity instruments to the creditor in order to settle, in full or in part, the financial liability (debt conversion). This requires a gain or loss to be recorded to income, which is valued by the difference between the book value of the financial liability and the fair value of the equity instruments issued. If the fair value of the issued financial instruments can not be reliably valued, the equity instruments must be valued to reflect the fair value of the settled financial liability. The Group will apply this interpretation as of January 1, 2011. It does not anticipate any impact on the financial statements of the Group or the Parent Company. F - 20 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated · “Prepayments of Minimum Funding Requirements" (amendment to IFRIC 14). These changes correct an unintentional consequence of IFRIC 14, IAS 19 - “The Limit on a Defined Benefit Asset, Minimum Funding Requirements and their Interaction”. Without these changes, entities may not recognize as assets certain voluntary prepayments for minimum funding contributions. This was not the intended result when IFRIC 14 was issued, and these changes aim to correct that. They will be applicable in fiscal years starting on January 1, 2011. Early adoption is allowed. Changes must be applied retroactively to the first published comparative period. The Group will apply these changes in the reporting period starting on January 1, 2011. The rules and changes in existing rules shown in the table below have been published and are mandatory for periods shown: New interpretations and changes to existing rules Introduced changes Applicable in fiscal periods starting as of: Date of application at Copel Amendment to IAS 32, "Financial Instruments: Presentation – Disclosure of Stock Rights” IASB has amended IAS 32 to allow rights, options, or warrants to acquire a fixed number of an entity's own equity instruments by a fixed amount in any currency to be classified as equity instruments, provided the entity offers rights, options, or warrants proportionally to all holders of the same category of non-derivative equity instruments. Issued in October 2009. Applicable in fiscal periods starting as of: February 1, 2010. In the fiscal year starting on January 1, 2011, if applicable. IFRIC 19 – “Extinguishing Financial Liabilities with Equity Instruments” Clarifies the IFRS requirements when an entity renegotiates the terms of a financial liability with its creditor, who agrees to accept stock or other equity instruments to settle the financial liability in part or in full. Issued in November 2009. Applicable in fiscal periods starting as of: July 1, 2010 In the fiscal year starting on January 1, 2011, if applicable. Amendment to IFRS 1 – “First-Time Adoption of IFRS – Limited Exemption from Comparative IFRS 7 Disclosures to Entities Adopting IFRS for the First Time” Offers the entities that are adopting the IFRSs for the first time the same options given to current IFRS users when adopting the changes to IFRS 7. It also clarifies the transition rules for the changes to IFRS 7. Issued on July 1, 2010. Applicable in fiscal periods starting as of: January 1, 2011 In the fiscal year starting on January 1, 2011, if applicable. IAS 24 - “Related Party Disclosures” (revised in 2009) Changes the definition of related party and changes certain related-party disclosure requirements for entities related to the government. Issued in November 2009. Applicable in fiscal periods starting as of: January 1, 2011 In the fiscal year starting on January 1, 2011, if applicable. Amendment to IFRIC 14 Eliminates unintentional consequences of the treatment of prepayments, where there are minimum funding requirements. The balances of prepayments of contributions in certain circumstances are recognized as assets instead of expenses. Issued in November 2009. Applicable in fiscal periods starting as of: January 1, 2011 In the fiscal year starting on January 1, 2011, if applicable. IAS 19 – “The Limit on a Defined Benefit Asset, Minimum Funding Requirements and their Interaction" F - 21 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated New interpretations and changes to existing rules Introduced changes Applicable in fiscal periods starting as of: Date of application at Copel IFRS 9 “Financial Instruments” IFRS 9 is the first standard issued as part of a larger project to replace IAS 39. IFRS 9 retains, but rather simplifies, the measurement model and establishes two main categories of measurement of financial assets: amortized cost and fair value. The classification basis depends on the entity’s business model and on the contractual characteristics of the cash flows of the financial assets. The guideline included in IAS 39 on impairment of financial assets and hedge accounting remains in effect. Issued in November 2009. Applicable in fiscal periods starting as of: January 1, 2013. In the fiscal year starting on January 1, 2013, if applicable. The prior years amounts do not have to be restated whether an entity adopts the new rules for the periods started or to be started before January 1, 2012. Improvements to the IFRSs in 2010 The amendments shown in the table below are generally applicable to fiscal years starting as of January 1, 2011, unless otherwise indicated. Early adoption, although allowed by the IASB, is not available in Brazil. New interpretations and changes to existing rules Introduced changes Applicability IFRS 1 – “First-Time Adoption of IFRS” (a) Changes in accounting policy in the year of adoption Applied prospectively. Clarifies that if a company which adopts the IFRS for the first time changes its accounting policies or its use of exemptions under IFRS 1 after having published an interim financial report according to IAS 34, "Interim Financial Reporting", then it must explain these changes and update the reconciliations between the prior GAAP and the IFRS. (b) Basis for revaluation as deemed cost Allows first-time adopters of the IFRS to use the fair value determined by a specific event as deemed cost, even if the event takes place after the transition date, but before the publication of the first IFRS-compliant financial statements. When this revaluation takes place after the transition date, but during a period covered by the entity's first IFRS-compliant financial statements, any subsequent adjustments to the fair value determined by an event shall be recorded to equity. This event may be, for instance, a privatization or acquisition. Entities which have adopted the IFRS in previous periods may apply this change retroactively in the first fiscal year after the change becomes applicable, provided the valuation date is within the period of the first IFRS-compliant financial statements. (c) Use of estimated cost for operations subject to regulated prices (such as public service utilities) Applied prospectively. Entities subject to regulated tariffs may use previous accounting figures, based on the previous GAAP, for property, plant, and equipment or intangible assets as deemed cost on a per item basis. Entities which use this exemption are required to test each item for impairment pursuant to IAS 36 on the transition date. F - 22 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 3 New interpretations and changes to existing rules Introduced changes Applicability IFRS 3 – “Business Combinations” (a) Transition requirements for contingent consideration based on a business combination which took place before the revised IFRS became applicable. Applicable in fiscal years starting as of July 1, 2010. Applied retroactively. Clarifies that changes to IFRS 7 – “Financial Instruments: Disclosures”, IAS 32 – “Financial Instruments: Presentation”, and IAS 39 – “Financial Instruments: Recognition and Measurement”, which eliminate the exemption of contingent consideration, do not apply to contingent considerations arising from business combinations whose acquisition dates precede the application of IFRS 3 (as amended in 2008). (b) Valuation of non-controlling interests The choice to value non-controlling interests at fair value or at the proportionate share of the acquiree's net assets only applies to instruments which represent the current stockholding position and entitle their bearers a proportionate share of the net assets in case of liquidation. All other non-controlling interest components are measured at fair value, unless otherwise required by the IFRS. Applicable to fiscal years starting as of July 1, 2010. Applied prospectively, as of the date the entity starts to apply IFRS 3. Applicable in fiscal years starting as of July 1, 2010. Applied prospectively. (c) Share-based payments which have not been exchanged or voluntarily exchanged The guideline for application of IFRS 3 applies to all share-based payment transactions which are part of a business combination, including share-based payments which have not been exchanged or voluntarily exchanged. F - 23 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated New interpretations and changes to existing rules Introduced changes Applicability IFRS 7 – “Financial Instruments” Emphasizes the interaction between quantitative and qualitative disclosures about the nature and the extent of risks associated with financial instruments. January 1, 2011 Applied retroactively. IAS 1 – “Presentation of Financial Statements" Clarifies that entities shall present an analysis of other comprehensive income for each component of equity, in the statement of changes in shareholders’ equity or in the notes to the financial statements. January 1, 2011 Applied retroactively. IAS 27 – “Consolidated and Separate Financial Statements” Clarifies that the changes made as of IAS 27 to IAS 21 – “The Effect of Changes in Foreign Exchange Rates”, IAS 28 – “Investments in Associates”, and IAS 31 – “Interests in Joint Ventures” are prospectively applicable to fiscal years starting as of July 1, 2009, or before then, when IAS 27(R) was adopted early. Applicable in fiscal years starting as of July 1, 2010. Applied retroactively. IAS 34 – “Interim Financial Reporting" Offers guidelines to illustrate how to apply the disclosure principles of IAS 34 and adds disclosure requirements about: January 1, 2011 . circumstances which are likely to affect the fair value of financial instruments and their classification; Applied retroactively. . transfers of financial instruments between different levels of fair value ranking; . changes in the classification of financial assets; and . changes in contingent assets and liabilities. IFRIC 13 – “Customer Loyalty Programmes” The meaning of “fair value" is clarified in the context of measurement of credits in customer loyalty programmes. January 1, 2011 F - 24 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 3 Main Accounting Judgments and Estimates In the application of the Group’s accounting policies described in Note 2 herein, Company management must make judgments and prepare estimates concerning the book values of assets and liabilities which may not be easily obtained from other sources. Estimates and the respective assumptions are based on historical experience and in other factors deemed material. Actual results may differ from these estimates. Estimates and underlying assumptions are continuously reviewed. The effects resulting from reviewed accounting estimates are recognized in the period when these estimates are reviewed, if the review only affects this period, or also in subsequent periods if the review affects both the current period as well as future periods. F - 25 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 3.1 Main judgments in the application of accounting policies Below are the main judgments, except those involving estimates (see Note 3.2), made by Company management during the process of application of the Group’s accounting policies and which most significantly affect the amounts recognized in the Company’s financial statements. 3.1.1. Financial assets held to maturity Management has reviewed the Group’s financial assets in conformity with capital maintenance and liquidity requirements and has confirmed the Group’s intent and ability to hold these assets until maturity. The book value of the financial assets held to maturity is R$68,647 as of December 31, 2010 (R$120,867 as of December 31, 2009). These assets are described in detail in Note 6. 3.2 Main sources of uncertainty in estimates Below are the main assumptions about the future and other main sources of uncertainty in estimates at the end of each reporting period, which may lead to significant adjustments in the book value of assets and liabilities in the next fiscal year. 3.2.1. Useful life of property, plant, and equipment As shown in Note 2.22 – Property, Plant, and Equipment, the Group reviews the estimated useful lives of its assets under property, plant, and equipment at the end of each reporting period. During the current period, the Company has reviewed the useful life expectancy and confirmed the understanding that the use by the Company of the depreciation rates set by ANEEL is consistent with the useful lives of its assets. The review of the useful life expectancy of telecommunications assets has not resulted in significant changes. 3.2.2. Valuation of financial instruments As described in Note 36 on financial instruments, the Group employs valuation techniques which include information not based on observable market data to estimate the fair value of certain kinds of financial instruments. This note features detailed information about the main assumptions used in the assessment of the fair value of financial instruments, as well as a sensitivity analysis of these assumptions. Company management believes the chosen valuation techniques and the employed assumptions are adequate to determine the fair value of its financial instruments. 3.2.3. Unbilled revenues Unbilled revenues correspond to revenues from sales of energy to final customers which have been delivered but not yet billed and to revenues from the use of the distribution grid not yet billed, both or which are calculated based on estimates covering the period from the meter reading day to the last day of the month. 3.2.4. Useful lives of intangible assets (finite useful life) As shown in Note 2.24 – Intangible Assets, the Group reviews the estimated useful lives of its intangible assets at the end of each reporting period. During the current period, the Company has reviewed the useful life expectancy of its intangible assets, and no changes were made. 3.3 Power purchase and sale transactions in Spot Market (Electric Energy trading Chamberor CCEE) Power purchase and sale transactions in CCEE are recorded on the accrual basis according to the information disclosed by the Trading Chamber or to estimates prepared by Copel’s senior management, when this information is not available in time. The amount recognized as a provision is the best estimate of the considerations required to settle the liabilities at the end of each reporting period, taking into account the risks and uncertainties inherent to such liabilities. When this provision is measured based on the estimated cash flows required to settle the liability, its book value corresponds to the present value of these cash flows. F - 26 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 4 Effects of the first-time adoption of the IFRS 4.1 Effects of the first-time adoption of the IFRSs on the consolidated financial statements 4.1.1. Application of the IFRSs The Company’s consolidated financial statements for the fiscal year ended on December 31, 2010 are the first statements to be presented in compliance with the IFRSs. The Company has applied the accounting policies discussed in Note 2 to all featured periods, including the balance sheet on the transition date, which has been set as January 1, 2009. In the measurement of adjustments to the opening balances and in the preparation of the balance sheet as of the transition date, the Company has applied the mandatory exemptions and certain optional exemptions from retrospective application contained in IFRS 1 and - First-Time Adoption of International Accounting Rules, as shown in the following notes. 4.1.1.1 Exemptions from full retrospective application – chosen by the Company The Company has chosen to apply the following exemptions from retrospective application: (a) Business combination exemption The Company has applied the business combination exemption described in IFRS 1 and, thus, has not restated the business combinations which took place before January 1, 2009, the transition date. (b) Fair value as deemed cost exemption The Company has chosen to measure certain items of property, plant, and equipment at fair value as of January 1, 2009. The application of this exemption is detailed in Note 4.2.8. (c) Employee benefit exemption The Company has chosen to recognize all past actuarial gains and losses cumulatively as of January 1, 2009. The application of this exemption is detailed in Note 4.2.6. (d) Loan cost exemption. The Company has applied the exemption regarding borrowing costs set forth under IFRS 1 and IAS 23 and thus has not capitalized interest to eligible assets before January 1, 2009, the transition date. The remaining optional exemptions do not apply to the Company, as shown below: § share-based payment and accounting of commercial leases the IFRSs had already been compatible as of 2009 regarding these transactions; § accumulated exchange differences, since the Company does not hold interests in foreign subsidiaries; §insurance contracts, since the Company does not have any such operations; assets and liabilities of subsidiaries, investees, and joint ventures, since only the Parent Company’s individual financial statements and the Company’s consolidated statements have been prepared; § compound financial instruments, since the Company did not have any outstanding balances in connection with this kind of instrument as of the transition date; § refurbishment liabilities included in the cost of land, buildings, and equipment, since the Company does not hold any liabilities of this kind. 4.1.1.2 Exceptions from retrospective application observed by the Company The estimates used in the preparation of these financial statements as of January 1, 2009 and December 31, 2009 are consistent with the estimates made on the same dates in compliance with the previous Brazilian GAAP . All other mandatory exceptions do not apply to the Company: §Hedge accounting F - 27 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated § Reversal of financial assets and liabilities § Participation of non-controlling holders 4.1.2. Reconciliations with the previous accounting practices Effects of adoption of the IFRSs on the consolidated statement of financial position First-time Adoption ofIFRS First-time Adoption ofIFRS Previous Previous ASSETS Item BR GAAP Reclassif. Adjusments IFRSs BR GAAP Reclassif. Adjusments IFRSs 01.01.2009 01.01.2009 12.31.2009 12.31.2009 CURRENT ASSETS Cash and cash equivalents 4.2.9 1,813,576 (164,095) - 1,649,481 1,696,152 (177,629) - 1,518,523 Bonds and securities/Collaterals and escrow accounts 4.2.9 150,796 164,105 - 314,901 192,660 177,630 - 370,290 Customers and distributors 4.2.1 984,572 - (2,730) 981,842 1,072,558 - (572) 1,071,986 Dividends receivable 5,247 - - 5,247 5,135 - - 5,135 CRC transferred to the State Government 47,133 - - 47,133 49,549 - - 49,549 Accounts receivable related to concession 4.2.3 - - 27,685 27,685 - - 44,070 44,070 Other receivables 4.2.1 104,048 - 1,002 105,050 124,097 - 8,905 133,002 Inventories 4.2.3 64,260 - 19,287 83,547 94,190 - 17,912 112,102 Taxes and social contribution 4.2.7/8 189,135 11,409 - 200,544 279,241 (6,534) (2,149) 270,558 Other prepaid current taxes 28,021 - - 28,021 31,933 - - 31,933 Deferred income tax and social contribution 4.2.9 40,183 (40,183) - - 41,238 (41,238) - - Prepaid expenses 3,573 - - 3,573 4,966 - - 4,966 Deferred regulatory assets - CVA 4.2.1 111,098 - (111,098) - 218,500 - (218,500) - Other regulatory assets 4.2.1 31,511 - (31,511) - 17,526 - (17,526) - 3,573,153 (28,764) (97,365) 3,447,024 3,827,745 (47,771) (167,860) 3,612,114 NONCURRENT ASSETS Noncurrent receivables Financial investments 106,931 - - 106,931 64,298 - - 64,298 Customers and distributors 4.2.1 85,141 - (95) 85,046 52,388 - (456) 51,932 CRC transferred to State Government 1,272,770 - - 1,272,770 1,205,025 - - 1,205,025 Judicial deposits 4.2.9 113,497 60,017 - 173,514 73,436 85,567 9 159,012 Accounts receivable related to concession 4.2.3 - - 1,460,462 1,460,462 - - 1,828,220 1,828,220 Other receivables 12,214 - - 12,214 16,949 - - 16,949 Prepaid current taxes 62,468 - - 62,468 83,957 - - 83,957 Deferred income tax and social contribution 4.2.7/9 400,141 40,183 (41,451) 398,873 355,021 41,238 1,623 397,882 Deferred regulatory assets - CVA 4.2.1 53,494 - (53,494) - 98,963 - (98,963) - Other regulatory assets 4.2.1 11,085 - (11,085) - 2,117,741 100,200 1,354,337 3,572,278 1,950,037 126,805 1,730,433 3,807,275 Investments 4.2.9 395,938 - 10,817 406,755 395,565 - 10,088 405,653 Property, plant, and equipment, net 4.2.3/8 7,048,675 - (276,580) 6,772,095 7,528,432 - (868,784) 6,659,648 Intangible assets 4.2.3 118,119 - 1,617,570 1,735,689 131,717 - 1,696,496 1,828,213 9,680,473 100,200 2,706,144 12,486,817 10,005,751 126,805 2,568,233 12,700,789 TOTAL ASSETS 13,253,626 71,436 2,608,779 15,933,841 13,833,496 79,034 2,400,373 16,312,903 F - 28 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated First-time Adoption ofIFRS First-time Adoption ofIFRS LIABILITIES Item PreviousBR GAAP Reclassif. Adjusments IFRSs PreviousBR GAAP Reclassif. Adjusments IFRSs 01.01.2009 01.01.2009 12.31.2009 12.31.2009 CURRENT LIABILITIES Payroll, social charges and accruals 159,388 - - 159,388 206,957 - - 206,957 Suppliers 497,832 - - 497,832 543,529 - - 543,529 Income tax and social contribution 4.2.7 115,476 18,787 134,263 123,486 - 1,019 124,505 Other tax liabilities 4.2.9 242,966 (7,378) 235,588 332,524 (6,534) - 325,990 Deferred income tax and social contribution 4.2.9 48,630 (48,630) - - 80,443 - (80,443) - Loans and financing 98,461 - - 98,461 81,698 - - 81,698 Debentures 195,000 - - 195,000 54,195 - - 54,195 Dividends payable 4.2.9 245,166 - (1,514) 243,652 90,806 - - 90,806 Post-employment benefits 4.2.6 22,066 - (722) 21,344 22,505 - - 22,505 Regulatory charges 43,123 - - 43,123 29,523 - - 29,523 R&D and Energy Efficiency 126,484 - - 126,484 121,005 - - 121,005 Accounts payable related to concession -use of public property 4.2.3 38,649 - (483) 38,166 36,576 - 1,453 38,029 Other accounts payable 4.2.9 75,734 10 - 75,744 84,580 1 - 84,581 Other regulatory liabilities 4.2.1 26,192 - (26,192) - 8,315 - (8,315) - Deferred regulatory liabilities - CVA 4.2.1 28,327 - (28,327) - 25,020 - (25,020) - 1,963,494 (37,211) (57,238) 1,869,045 1,841,162 (6,533) (111,306) 1,723,323 NONCURRENT LIABILITIES Suppliers 214,157 - - 214,157 175,796 - - 175,796 Tax liabilities 618 - - 618 131,650 - - 131,650 Deferred income tax and social contribution 4.2.7/9 28,910 48,630 857,482 935,022 42,756 - 858,328 901,084 Loans and financing 769,056 - - 769,056 784,144 - - 784,144 Debentures 802,116 - - 802,116 753,384 - - 753,384 Post-employment benefits 4.2.6 425,879 - (94,714) 331,165 352,976 - - 352,976 R&D and Energy Efficiency 72,079 - - 72,079 90,493 - - 90,493 Accounts payable related to concession - use of public property 4.2.3 - - 319,433 319,433 - - 312,626 312,626 Deferred revenues 4.2.5 74,994 - (74,994) - 74,994 - (74,994) - Other accounts payable 6,674 - - 6,674 2,953 - - 2,953 Reserve for risks 4.2.8 593,365 60,017 - 653,382 474,544 85,567 560,111 Deferred regulatory liabilities - CVA 4.2.1 2,373 - (2,373) - 25,020 - (25,020) - Other regulatory liabilities 4.2.1 7,257 - (7,257) - 26 - (26) - 2,997,478 108,647 997,577 4,103,702 2,908,736 85,567 1,070,914 4,065,217 NON-CONTROLLING SHAREHOLDERS' INTERESTS 4.2.9 239,567 (239,567) - - 253,537 (253,537) - - EQUITY Attributable to the Parent Company shareholders Share capital 4,460,000 - - 4,460,000 4,460,000 - - 4,460,000 Capital reserves 838,340 - - 838,340 838,340 - - 838,340 Equity valuation adjustments 4.2.3/8 - - 1,750,069 1,750,069 - - 1,660,634 1,660,634 Legal reserve 377,590 - - 377,590 428,912 - - 428,912 Retained earnings 2,377,157 - (60,939) 2,316,218 3,102,809 - (194,697) 2,908,112 8,053,087 - 1,689,130 9,742,217 8,830,061 - 1,465,937 10,295,998 Attributable to non-controlling shareholders 4.2.9 - 239,567 (20,690) 218,877 - 253,537 (25,172) 228,365 8,053,087 239,567 1,668,440 9,961,094 8,830,061 253,537 1,440,765 10,524,363 TOTAL LIABILITIES AND EQUITY 13,253,626 71,436 2,608,779 15,933,841 13,833,496 79,034 2,400,373 16,312,903 F - 29 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Reconciliation of the consolidated equity EQUITY Item 01.01.2009 12.31.2009 Total equity under the previous BR GAAP 8,053,087 8,830,061 Non-controlling interests 239,567 253,537 Revaluation of property, plant, and equipment 4.2.8 2,647,925 2,473,116 Recognition of concession contracts - transmission 4.2.3 3,166 75,850 Recognition of concession contracts - distribution 4.2.3 (37,670) (35,824) Onerous concession contracts - use of public property (UBP) 4.2.3 (72,129) (79,423) Write-off of regulatory assets and liabilities 4.2.1 (145,864) (277,635) Post-employment benefits 4.2.6 95,436 - Reversal of negative goodwill 4.2.5 74,994 74,994 Additional proposed dividends 4.2.9 1,514 - Capitalization of loan costs 4.2.2 - 13,516 Other transition effects - (24,398) Tax effects on adjustments 4.2.7 (898,932) (779,431) Total adjustments to equity 1,668,440 1,440,765 TOTAL EQUITY UNDER THE IFRSs 9,961,094 10,524,363 F - 30 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Effects of the adoption of the IFRSs on the consolidated statement of operations CONTINUOUS OPERATIONS Item Previous BR GAAP Effectof transition toIFRSs IFRSs 12.31.2009 12.31.2009 OPERATING REVENUES Electricity sales to final customers 4.2.1 2,066,448 (6,894) 2,059,554 Electricity sales to distributors 1,209,157 - 1,209,157 Use of main distribution and transmission grid 4.2.1 1,944,017 31,100 1,975,117 Construction revenue and margin 4.2.4 - 601,880 601,880 Telecommunications 80,262 - 80,262 Distribution of piped gas 205,158 - 205,158 Other operating revenues 4.2.1 112,269 6,743 119,012 5,617,311 632,829 6,250,140 Cost of sales and services provided Electricity purchased for resale 4.2.1 (1,681,876) (134,972) (1,816,848) Use of main distribution and transmission grid 4.2.1 (609,649) 56,475 (553,174) Personnel and Management (630,037) (880) (630,917) Pension and healthcare plans 4.2.6 (13,479) (71,764) (85,243) Materials and supplies (58,390) (603) (58,993) Raw materials and supplies for power generation (21,231) - (21,231) Natural gas and supplies for the gas business (135,353) 6,437 (128,916) Third-party services (228,536) (43) (228,579) Depreciation and amortization 4.2.3/8 (363,597) (145,633) (509,230) Construction costs 4.2.4 - (601,614) (601,614) Other costs 4.2.3 (23,962) 29,923 5,961 (3,766,110) (862,674) (4,628,784) GROSS PROFIT 1,851,201 (229,845) 1,621,356 Other Operating Revenues (Expenses) Sales expenses 4.2.3/6/8 (45,566) (8,715) (54,281) General and administrative expenses 4.2.3/6/8 (388,226) (46,467) (434,693) Other revenues (expenses), net 4.2.3/6/8 (70,132) (19,115) (89,247) Result of equity in subsidiaries and investees 14,327 - 14,327 (489,597) (74,297) (563,894) RESULT OF OPERATIONS 1,361,604 (304,142) 1,057,462 Interest income (losses) Interest revenues 4.2.1/3 365,918 (28,522) 337,396 Interest expenses 4.2.1/2/3 (300,294) (30,367) (330,661) 65,624 (58,889) 6,735 OPERATING INCOME 1,427,228 (363,031) 1,064,197 INCOME TAX AND SOCIAL CONTRIBUTION Income tax and social contribution 4.2.7 (287,602) (3,168) (290,770) Deferred income tax and social contribution 4.2.7 (89,724) 128,575 38,851 (377,326) 125,407 (251,919) NET INCOME FOR THE PERIOD 1,049,902 (237,624) 812,278 Attributed to Parent Company shareholders 1,026,433 (234,657) 791,776 Attributed to non-controlling shareholders 4.2.9 23,469 (2,967) 20,502 F - 31 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Reconciliation of the consolidated income CONSOLIDATED INCOME Item Operating income Net income forthe period 12.31.2009 Net income under the previous BR GAAP 1,427,228 1,049,902 Depreciation of property,plant, & equipment (deemed cost) 4.2.8 (174,809) (174,808) Recognition of concession contracts - transmission 4.2.3 72,684 72,684 Recognition of concession contracts - distribution 4.2.3 (15,523) (15,523) Onerous concession contracts - use of public property (UBP) 4.2.3 (7,294) (7,294) Capitalization of borrowing costs 4.2.2 13,516 13,516 Write-off of regulatory assets and liabilities 4.2.1 (131,771) (131,771) Post-employment benefits 4.2.6 (95,436) (95,436) Other transition effects (24,398) (24,398) Tax effects on adjustments 4.2.7 - 125,406 Total adjustments to income (363,031) (237,624) NET INCOME FOR THE PERIOD UNDER THE IFRSs 1,064,197 812,278 Effects of the adoption of the IFRSs on the consolidated statement of cash flows Effect of Previous transition STATEMENT OF CASH FLOWS BR GAAP to the IFRSs IFRSs 12.31.2009 Cash flows from operating activities 1,289,718 (48,554) 1,241,164 Cash flows from investing activities (911,726) 34,823 (876,903) Cash flows from financing activities (495,416) 197 (495,219) 4.2 Effects of the changes in accounting practices due to adoption of the IFRS framework on the consolidated financial statements 4.2.1. Conceptual structure for the preparation and presentation of financial statements Companies must prepare their financial statements in accordance the IFRS framework, which establishes the bases for the recognition of assets, liabilities, revenues, and expenses, among other concepts. The differences between estimated amounts included in the calculation of electricity tariffs and those effectively recorded by the Company, recognized before the application of the IFRS framework as regulatory assets and liabilities, are not recognized in the balance sheet according to this pronouncement, since they do not meet the definition of assets and/or liabilities. Thus, the balances of regulatory assets and liabilities accrued before the date of first-time adoption of the IFRS have been recorded against accrued earnings and income for the current fiscal period, on the accrual basis. 4.2.2. Borrowing costs IAS 23 The accounting practice adopted by the Company has been changed to reflect the requirement of capitalization of borrowing costs attributable to the acquisition, construction, or production of assets and eligible to be deemed part of the cost of said assets. The amount of borrowing costs eligible for capitalization has been defined by the Company by applying the weighted average rate on the expenses with intangible assets and property, plant, and equipment in progress. The Company has adopted this practice for accounting periods starting as of January 1, 2009. F - 32 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 4.2.3. Concession Contracts (IFRIC 12 and SIC 29) These rules provide guidelines to concession holders about how to account for public service concessions to private entities and sets forth the general principles of revenue recognition and measurement of liabilities and rights related to service concession contracts. On account of the adoption of this interpretation and of the right, under the electric energy public service concession contracts, to charge for the use of the concession infrastructure, the Company has recognized the following: Distribution business: (i) an intangible asset which corresponds to the right to access to property that makes up the required infrastructure for carrying out the public services, and (ii) a financial asset corresponding to the remaining balance of infrastructure (residual value of physical infrastructure) at the end of the concession to be received directly from the granting authority, as compensation for investments made by the Company in infrastructure and not yet amortized. According to the concession contracts, this financial asset represents an unconditional right to reimbursement in cash or other financial asset directly from the granting authority. Transmission business: a financial asset that corresponds to the construction, operation, and maintenance revenues under the concession contract which have been earned by making the constructed or acquired infrastructure available to users, with no demand risk and guaranteed by the Brazilian regulations, and that is considered an unconditional right to pre-determined cash flows under the concession contracts. The intangible asset that is recognized as consideration for construction services is measured at fair value at the time of initial recognition. After initial recognition, the intangible asset is measured at cost, which includes the costs of capitalized loans minus accumulated amortization. Under power distribution concession contracts, the financial asset is classified as a financial instrument available for sale, based on the assumption that the value of the reimbursement upon expiration of the concession contract will be calculated by the granting authority by taking into account the replacement cost of PPE named Regulatory Compensation Basis (Base de Remuneração Regulatória or BRR), defined by the granting authority. The BRR’s methodology is based on the replacement cost of the assets that make up the power distribution infrastructure related to the concession. The cash flows related to these assets are determined taking into account the replacement cost of PPE. BRR is reviewed every four years taking into account several factors. Its main goal is to reflect the variation in the prices of physical assets, including write-offs, depreciations, and additions of assets to the concession infrastructure (physical assets) associated with the financial asset. The return on these financial assets is based on the regulatory WACC approved by ANEEL in the periodic rate review process every four years, whose amount is included in the composition of the revenues from tariffs charged to customers and collected monthly. In the periods between periodic rate reviews, the balance of these financial assets is adjusted according to the expectation by Company management of variations in cash flows resulting from changes in the assets making up the infrastructure (physical assets). These variations in the estimated cash flows are recorded directly to income for the corresponding period. Since there is not an active market for these financial assets, the variations in the fair value of the financial asset balance due to the perception of market participants regarding the difference between the regulatory rate of return and the market rates is adjusted periodically based on a methodology established by Company management, and this adjustment, when applicable, is recorded directly in theaccumulated other comprehensive incomeaccount, under equity. Given that the financial asset yields the annual 9.95% regulatory WACC and that this return is recognized as revenues for the monthly billing of customer tariffs, it is already valued at present value. Under power transmission concession contracts, the financial asset is classified as “loans and receivables”, measured at first at fair value and subsequently at amortized cost, according to the effective interest rate method. F - 33 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Furthermore, according to SIC 29, under concession contracts for use of public property (onerous concessions) where the concession holder’s right and the corresponding liability are deemed to arise simultaneously upon signature of the contract, particularly for the employment of water resources for power generation, the intangible asset is initially (upon term of acceptance) measured at cost. In the case of concessions with fixed payments to the granting authority, the cost corresponding to the amounts already disbursed and to be disbursed in the future must be recognized at present value. Thus, payments for the use of public property which had been recorded as expenses when settled have been measured initially at their present value on the start date of the concession and recorded against intangible assets, which are amortized over the term of the concession. The corresponding liability is restated according to the respective financial charges incurred as of the date of presentation of the financial statements. 4.2.4. Construction contracts (IAS 11) This pronouncement establishes the accounting treatment for revenues and expenses related to construction contracts and uses the recognition criteria set forth in IFRS framework for the Preparation and Presentation of Financial Statements to determine the time when contract revenues and the costs related to them must be recognized in the statement of operations. In order to comply with this technical pronouncement, the Company has recorded revenues and costs related to construction services. The construction margin adopted was close to zero for the distribution business, given that the Company outsources the construction of infrastructure to non-related parties. The construction margin for the transmission business in 2010, however, was 1.65% (1.80% in 2009) and results from a calculation methodology which takes into account the respective business risk. 4.2.5. Reversal of negative goodwill on the acquisition of interests in subsidiaries According to IFRS 3, when the amount paid in an acquisition is lower than the book value of the net assets and liabilities acquired pursuant to the previous BR GAAP, the Company recorded a negative goodwill in the balance sheet and to amortized it over a reasonable estimated term. According to the IFRSs, the difference between the amount paid and the fair value of the net assets and liabilities acquired must be recorded to income. On January 1, 2009, the Company reversed a negative goodwill balance that had been recorded under Deferred Revenues in the amount of R$74,994 to retained earnings. The equity as of January 1, 2009 and December 31, 2009 were increased accordingly. 4.2.6. Employee benefits The Company has chosen to apply the employee benefits exemption of IFRS 1. Thus, the net cumulative actuarial gains, in the amount of R$868,065, have been fully amortized. Given the asset ceiling rule in IAS 19, the liability of R$95,436 recorded under retirement liabilities pursuant to the old BR GAAP was offset against accrued earnings as of January 1, 2009. Also given the asset ceiling rule, the pension plan surplus of R$772,629 was not recognized on the transition date because it was not available to the Company. From this date onwards, the Company has been offsetting actuarial losses against the unrecognized surplus. Should the surplus be drained by actuarial losses in the future, the Company will then follow the corridor approach, i.e., actuarial gains and losses will only be recorded to the extent they exceed 10% of the plan assets or 10% of the accumulated projected employee benefits liabilities. 4.2.7. Income tax and social contribution: the deferred taxes The changes in accounting practices resulting from the first-time adoption to IFRS have had tax effects, which have been neutralized by the application of the the Transitional Tax Regime (Regime Tributário de Transição or RTT) set forth under Law no. 11,941, dated May 27, 2009. This neutrality has generated deferred income tax and social contribution balances. F - 34 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 4.2. 8. Deemed cost The Company has chosen to adopt the deemed cost for the assets related to the power generation business of Copel Geração e Transmissão, adjusting the opening balances as of the transition date, January 1, 2009, according to their fair values, estimated by internal experts (engineers) with professional experience, objectivity, and technical knowledge of the evaluated assets. The evaluation was conducted per cash generating unit taking into consideration the use of the assets, the technological changes made and in progress, the economic environment where they operate, and the planning and other business peculiarities of the Company. The evaluation reports prepared by the experts on February 15, 2011 have been approved by the Board of Officers and the Board of Directors of the Group. Furthermore, a review of the estimated economic useful lives and the residual values of the assets has also been conducted. The increase in depreciation expenses which have been recalculated on account of the application of deemed cost resulted in R$156,453 in 2010 and R$155,058 in 2009. Internal studies by the Group have shown that the balances as of January 1, 2009 of assets related to the telecommunications business were compatible with their fair values, as: i) there is no strong evidence that there are differences between the fair value, minus depreciation accrued in that fiscal year, and the fair value measured at the beginning of the fiscal year on January 1, 2009, and ii) the result of the impairment tests on these assets show that their book value is fully recoverable over their useful lives. The useful lives of these assets were reviewed as of January 1, 2010, and the main changes to the depreciation rates are described in Note 17.5. The same methodology was applied to the following subsidiaries: UEG Araucária Ltda, Elejor, and Centrais Eólicas. Copel Geração e Transmissão’s property, plant, and equipment as of January 1, 2009 was increased by R$2,640,753, and jointly controlled subsidiary Dominó Holding’s property, plant, and equipment was increased by R$7,172, net of taxes. Deferred income tax and social contribution liabilities were increased by R$897,856 on account of the adoption of deemed cost by Copel Geração e Transmissão. A breakdown of Copel Geração e Transmissão's power generation assets by category is shown below: Previous BR GAAP Deemed cost IFRS Cost Machinery and equipment 1,291,931 1,825,501 3,117,432 Reservoirs, dams, and w ater mains 2,668,134 4,128,844 6,796,978 Buildings 442,892 858,989 1,301,881 Land 91,727 83,467 175,194 Vehicles 17,575 7,184 24,759 Furniture and implements 3,345 2,618 5,963 4,515,604 6,906,603 11,422,207 Accumulated depreciation Machinery and equipment (517,723) (969,722) (1,487,445) Reservoirs, dams, and headrace channels (1,046,460) (2,681,944) (3,728,529) Buildings (229,501) (605,512) (835,013) Vehicles (13,124) (6,681) (19,805) Furniture and implements (2,319) (1,991) (4,310) (1,809,127) (4,265,850) (6,075,102) Property, plant, and equipment in service, net 2,706,477 2,640,753 5,347,105 Company management has estimated that the effects of the adoption of deemed cost on the depreciation expenses in future years will be close to those recorded in 2009 and 2010. F - 35 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 4.2.9. Reclassifications In compliance with the new accounting pronouncements, the Company has made the following reclassifications in its financial statements. · Escrow deposits related to provision for risks and previously recorded as a reduction of the corresponding provisions have been reclassified to noncurrent assets (IAS 1); · Deferred taxes previously presented under current assets have been reclassified to noncurrent assets (IAS 1); · Exclusive funds previously presented under cash and cash equivalents have been reclassified to bonds and securities (IAS 27); · Dividends declared beyond the mandatory minimum, after the date of the financial statements but before authorization for their issue was given, were recognized as liabilities. In compliance with the new accounting practices, these dividends remain recorded under equity; · Non-controlling interests which were presented as noncurrent liabilities are now presented under equity, according to the new accounting practices. In the statement of operations, they were presented before income for the period, and now they are included in the Group’s consolidated results (IAS 1). · Reclassification of offsetting between tax assets and liabilities (IAS 1). 5 Cash and Cash Equivalents 5 12.31.2010 12.31.2009 01.01.2009 Cash and banks 58,958 79,615 88,161 Financial investments w ith immediate liquidity 1,735,458 1,438,908 1,561,320 1,794,416 1,518,523 1,649,481 Financial investments with immediate liquidity are readily convertible to known amounts of cash and are subject to an insignificant risk of change in value. These financial investments comprise: Certificates of Deposit (CDs); transactions with repurchase commitments - the issuer (Bank) is committed to buying a security back, and the buyer is committed to selling it; and quotas in investment funds which hold government issued securities. These investments have yielded on average 100% of the variation of the Interbank Deposit Certificate rate as of December 31, 2010 and December 31, 2009. 6 Bonds and securities 12.31.2010 12.31.2009 01.01.2009 Current assets Bonds and securities (6.1) 534,095 365,243 314,774 Collaterals and escrow accounts (6.2) 64,078 5,047 127 598,173 370,290 314,901 Long-term receivables Bonds and securities 7,151 40,103 69,063 Collateral under STN agreement (Note 21.2) 26,280 24,195 37,868 33,431 64,298 106,931 F - 36 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 6.1 Securities Category 12.31.2010 12.31.2009 01.01.2009 Securities available for sale CDB (1 and 2) CDI 100,785 104,030 108,804 Repurchase operation (3) CDI 17,328 - 19,390 Repurchase operation (2) Selic 2,961 2,699 3,110 Repurchase operation (2) Fixed rate 98,552 21,786 2,292 LTN (2) Fixed rate 44,482 3,374 - LFT (2) Selic 175,043 32,777 48,938 NTN - F Fixed rate 27,309 3,051 5,127 Quotas in Funds (3 and 4) CDI 124 116,762 108,151 LFBB CDI 6,015 - - 472,599 284,479 295,812 Securities held until maturity LTN (2) Fixed rate 6,140 84,520 88,025 LFT (2) Selic 60,662 36,347 - Quotas in Funds (3 and 4) CDI 1,845 - - 68,647 120,867 88,025 541,246 405,346 383,837 Current 534,095 365,243 314,774 Noncurrent 7,151 40,103 69,063 LFT - Financial Treasury BondsLTN - National Treasury BondsNTN-F - National Treasury Notes - F seriesLFBB - Banco do Brasil Financial Bonds Copel holds bonds and securities which bear variable interest rates. The terms of these securities vary between one and 48 months from the end of the reporting period. Counterparts hold at least a credit rating of A. None of these assets is overdue or has issues of recovery or impairment at the end of the fiscal year. 1) Among the main amounts invested in certificates of deposit (CDBs), there are: · R$65,612, restated as of December 31, 2010 (R$59,787 as of December 31, 2009 and R$54,403 as of January 1, 2009), invested in Banco do Brasil, yielding 100% of the variation of the DI rate, in a reserve account set up to secure to ANEEL the construction of the Mauá Power Plant by Copel Geração e Transmissão; · R$4,430 invested in Itaú Unibanco S.A., restated as of December 31, 2010 (R$21,072 as of December 31, 2009 and R$19,730 as of January 1, 2009), yielding 100% of the variation of the DI rate on average, in a reserve account set up to secure a debt to BNDES Participações S.A. - BNDESPAR, in connection with the issue of Elejor debentures, pursuant to a Private Agreement on Revenue Attachment and Other Covenants. 2) Collaterals for ANEEL auctions by Copel Geração e Transmissão in the amount of R$67,162 as of December 31, 2010 (R$41,323 as of December 31, 2009); 3) Collaterals for Agreements for Energy Trade on the Regulated Power Market (“Contratos de Comercialização de Energia no Ambiente Regulado” or CCEARs) at CCEE in the amount of R$27,146 as of 2010 (R$3,156 as of 2009); and. 4) An allowance related to a financing agreement signed with BNDES in 2001 by UEG Araucária in the amount of R$26 in 2010 (R$26 in 2009). F - 37 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 6.2 Collaterals and escrow accounts There are R$63,473, restated as of December 31, 2010, invested in Caixa Econômica Federal, yielding the TR rate, in a reserve account set up to secure to ANEEL the construction of the Colíder Power Plant by Copel Geração e Transmissão. This amount is recorded under current assets. 7 Customers and distributors Not yet Overdue for Overdue for due up to 90 days over 90 days Total 12.31.2010 12.31.2009 01.01.2009 Consumers Residential 117,162 78,389 4,098 199,649 189,728 164,189 Industrial 114,881 33,724 35,434 184,039 176,972 155,920 Commercial 86,156 28,147 4,237 118,540 109,523 93,828 Rural 15,985 6,769 1,250 24,004 20,950 18,575 Public entities 19,970 19,235 4,061 43,266 38,154 24,948 Public lighting 15,199 286 188 15,673 13,317 14,341 Public services 13,970 355 10 14,335 12,388 12,286 Unbilled 198,363 - - 198,363 170,960 151,659 Energy installment plan 84,477 6,656 10,708 101,841 97,422 91,614 Energy installment plan - long-term 40,498 - - 40,498 48,036 78,123 Low income subsidies - Eletrobrás (7.1) 24,376 - - 24,376 11,386 28,800 Penalties on overdue bills 2,842 3,809 2,960 9,611 9,985 9,101 State Government-"Luz Fraterna" Program 2,055 7,016 2,457 11,528 4,030 7,500 Other receivables 12,945 5,360 5,984 24,289 14,859 14,526 Other receivables - long-term 3,231 - - 3,231 2,885 3,637 752,110 189,746 71,387 1,013,243 920,595 869,047 Distributors Bulk supply CCEAR - auction 133,004 - - 133,004 127,854 96,074 Bilateral agreements 26,586 - 123 26,709 27,836 74,152 CCEE (Note 34) 21,446 - 105 21,551 40,609 9,931 Reimbursement to generators - - 1,194 1,194 303 571 Reimbursement to generators - long-term - 321 181,036 - 1,422 182,458 196,602 181,049 Charges for use of power grid Power grid 17,311 1,880 2,361 21,552 15,109 16,246 Basic network and connection grid 14,552 153 399 15,104 21,174 23,511 31,863 2,033 2,760 36,656 36,283 39,757 Telecommunications Telecommunications services 2,918 6,735 7,918 17,571 9,650 8,376 Telecommunications services - long-term - - 1,011 3,211 2,918 6,735 7,918 17,571 10,661 11,587 Gas distribution 17,319 359 869 18,547 14,726 22,450 Allowance for doubtful accounts (7.2) - - (62,119) (62,119) (54,949) (57,002) 985,246 198,873 22,237 1,206,356 1,123,918 1,066,888 12.31.2010 Current 941,517 198,873 22,237 1,162,627 Noncurrent 43,729 - - 43,729 12.31.2009 Current 875,319 182,177 14,490 1,071,986 Noncurrent 51,932 - - 51,932 01.01.2009 Current 822,877 150,338 8,627 981,842 Noncurrent 85,046 - - 85,046 The average time for collection of energy sales is 12 days from customers and 10 days from power distribution concession and permit holders. F - 38 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 7.1 Low income – customers rates In September 2002, the Company started applying the low income rate to electricity bills based on the new criteria for eligibility as low income customers. On December 17, 2002, Law no. 10,604 modified the means of compensation to utilities, authorizing the granting of an economic subsidy, in order to contribute to the low price for the low income rate. This subsidy is funded by the dividend surplus owed by Centrais Elétricas Brasileiras S.A. -Eletrobras to the Federal Government, in connection with the sale of power by Federal Government-owned generation companies at power auctions, and by Global Reversal Reserve (RGR) funds. ANEEL, through different resolutions, set forth a new methodology for the calculation of the economic subsidy to which utilities are entitled, in order to offset the effects of the rate policy applicable to low income customers. As of December 2010, the low income rate was applied to 702,882 customers, who account for 23.7% of the total of 2,964,793 residential customers supplied by Copel. 7.2 Allowance for doubtful accounts Copel’s senior management has considered the following amounts as sufficient to cover potential losses on the realization of receivables: Additions / Balance (reversals) Write-offs Balance 12.31.2009 12.31.2010 Consumers and distributors Residential 6,245 11,680 (10,271) 7,654 Industrial 40,101 5,375 (4,715) 40,761 Commercial 5,863 8,539 (3,522) 10,880 Rural 185 163 (279) 69 Public entities 1,272 221 (40) 1,453 Public lighting 149 6 - 155 Public services - 2 - 2 Utilities 203 21 - 224 Telecommunications 931 233 (243) 921 54,949 26,240 (19,070) 62,119 Additions / Balance (reversals) Write-offs Balance 01.01.2009 12.31.2009 Consumers and distributors Residential 5,544 9,969 (9,268) 6,245 Industrial 40,735 4,800 (5,434) 40,101 Commercial 8,506 275 (2,918) 5,863 Rural 177 297 (289) 185 Public entities 947 325 - 1,272 Public lighting 169 (20) - 149 Public services - 1 (1) - Utilities 206 (3) 203 Utilities - long-term 246 (246) - Telecommunications 472 675 (216) 931 57,002 16,073 (18,126) 54,949 The applied criteria, in addition to taking into account management’s experience as far as the record of actual losses, also comply with the parameters recommended by ANEEL. F - 39 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 8Recoverable Rate Deficit (CRC) Transferred to the Government of the State of Paraná By means of a fourth amendment dated January 21, 2005, the Company again renegotiated with the Government of Paraná the outstanding CRC (Conta de Resultados a Compensar or Account for Compensation of Income and Losses) balance as of December 31, 2004, in the amount of R$1,197,404, to be paid in 244 installments under the Price amortization system, restated according to the IGP-DI inflation index plus interest of 6.65% p.a., which are collected monthly, with the first installment due on January 30, 2005 and the others due in subsequent and consecutive months. The State Government has been in compliance with the payments of the renegotiated installments according to the terms of the fourth amendment to the CRC agreement. Amortizations are secured by resources from dividends. Maturity of noncurrent installments: 12.31.2010 12.31.2009 01.01.2009 2010 - - 50,268 2011 - 52,845 53,611 2012 62,728 56,359 57,176 2013 66,899 60,107 60,979 2014 71,348 64,105 65,034 2015 76,093 68,368 69,359 2016 81,154 72,915 73,972 2017 86,551 77,764 78,892 2018 92,307 82,936 84,138 2019 98,446 88,451 89,734 2020 104,993 94,334 95,702 2021 111,976 100,607 102,066 2022 119,423 107,298 108,854 2023 135,836 114,434 116,094 After 2023 174,623 164,502 166,891 1,282,377 1,205,025 1,272,770 Changes in CRC Transferred to the Government of the State of Paraná: Current Noncurrent Balances assets receivables Total As of January 1, 2009 47,133 1,272,770 1,319,903 Interest and fees 83,834 - 83,834 Monetary variation (192) (18,004) (18,196) Transfers 49,741 (49,741) - Amortization (130,967) - (130,967) As of December 31, 2009 49,549 1,205,025 1,254,574 Interest and fees 79,546 - 79,546 Monetary variation 2,772 133,396 136,168 Transfers 56,044 (56,044) - Amortization (129,095) - (129,095) As of December 31, 2010 58,816 1,282,377 1,341,193 F - 40 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 9Accounts receivable related to concession 9.1 Changes in accounts receivable related to concession Current Noncurrent Noncurrent Balances assets receivables special liabilities Total As of January 1, 2009 27,685 2,632,185 (1,171,723) 1,488,147 Additions - 282,315 - 282,315 WACC-based regulatory return on capital 94,654 - - 94,654 Receipt of WACC-based regulatory return (94,654) - - (94,654) Capitalization of intangible assets in progress - 380,844 (65,910) 314,934 Transfers from long-term to current assets 197,952 (197,952) - - Transfers to charges for the use of main distributions and transmission grid - customers (181,567) - - (181,567) Allowance for losses - (6,700) - (6,700) Adjustment of financial assets classified as available for sale - 17,369 - 17,369 Monetary variation - (36,052) 20,530 (15,522) Write-offs - (26,686) - (26,686) As of December 31, 2009 44,070 3,045,323 (1,217,103) 1,872,290 Additions - 272,613 - 272,613 WACC-based regulatory return on capital 126,685 - - 126,685 Receipt of WACC-based regulatory return (126,685) - - (126,685) Capitalization of intangible assets in progress - 482,145 (69,889) 412,256 Transfers from long-term to current assets 196,923 (196,923) - - Transfers to charges for the use of main distributions and transmission grid - customers (186,293) - - (186,293) Transfers of investments - assets assigned for future use - 3 - 3 Allowance for losses - (21,333) - (21,333) Adjustment of financial assets classified as available for sale - 3,029 - 3,029 Monetary variation - 290,312 (139,125) 151,187 Write-offs - (25,707) - (25,707) As of December 31, 2010 54,700 3,849,462 (1,426,117) 2,478,045 a) Effects of the variation of the WACC set by ANEEL compared to the indicator set by Company management. 9.2 Accounts receivable related to concession – Distribution Current Noncurrent Noncurrent Balances assets receivables special liabilities Total As of January 1, 2009 - 1,978,748 (1,171,723) 807,025 WACC-based regulatory return on capital 94,654 - - 94,654 Receipt of WACC-based regulatory return (94,654) - - (94,654) Capitalization of intangible assets in progress - 380,844 (65,910) 314,934 Adjustment of financial assets classified as available for sale - 17,369 - 17,369 Monetary variation - (36,052) 20,530 (15,522) Write-offs - (26,686) - (26,686) As of December 31, 2009 - 2,314,223 (1,217,103) 1,097,120 WACC-based regulatory return on capital 126,685 - - 126,685 Receipt of WACC-based regulatory return (126,685) - - (126,685) Capitalization of intangible assets in progress - 482,145 (69,889) 412,256 Transfers of investments - assets assigned for future use - 3 - 3 Adjustment of financial assets classified as available for sale - 3,029 - 3,029 Monetary variation - 290,312 (139,125) 151,187 Write-offs - (25,707) - (25,707) As of December 31, 2010 - 3,064,005 (1,426,117) 1,637,888 a) Effects of the variation of the WACC set by ANEEL compared to the indicator set by Company management. The Electric Energy Public Service Concession Contract signed by the Federal Government (granting authority) and Copel Distribuição (concession holder – operator), which regulates the operation of the electric energy distribution public service, sets forth: · The services the operator must render and to whom (customer category) they must be rendered; F - 41 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated ·The performance standards for the rendering of the public service, regarding maintenance and customer service quality improvement, and the duty by the operator, upon return of the concession, to return the infrastructure in the same conditions they were received upon the signature of the concession contract. To meet these obligations, constant investments are made throughout the term of the concession. Thus, the assets related to the concession may be replaced a few times until the expiration of the concession; · The requirement that the assets related to the infrastructure must revert to the granting authority at the end of the concession in exchange for reimbursement; and ·The regulation of prices through a rate mechanism established in the concession contract based on a parametric formula (Portions A and B) and the establishment of types of rate review, to ensure rates are sufficient to cover costs, amortize investments, and provide return on the invested capital. Based on the characteristics set forth under the power distribution concession agreement, Company management believes the conditions are met for the application of Technical Interpretation IFRIC 12 and SIC 29 – Concession Contracts, which provides guidelines for the accounting of public service concessions by private operators, so that the power distribution business is properly reflected, comprising: (a) Estimated portion of investments made and not amortized or depreciated by the end of the concession for being an unconditional right to reimbursement in cash or other financial assets directly by the granting authority; and (b) Remaining portion after the assessment of the financial asset (residual amount), classified as an intangible asset due its recovery being conditioned upon the rendering of the corresponding public service, i.e., the consumption of power by consumers (see Note 18). The infrastructure that has been received or built for the distribution business, originally represented by property, plant, and equipment and intangible assets, is recovered through two cash flows: (a) a portion through power consumption by customers (monthly billing of energy consumed/sold) over the term of the concession; and (b) a portion as reimbursement for revertible assets at the end of the concession, to be received directly from the granting authority or from another entity to which the granting authority assigns this task. This reimbursement is made based on the share of investments related to revertible assets which has not been amortized or depreciated yet and which have been made with the purpose of ensuring that the services rendered are continuous and up-to-date. The financial asset is classified as a financial instrument available for sale, based on the assumption adopted by Company management that the value of the reimbursement upon expiration of the concession contract will be calculated by the granting authority by taking into account the replacement cost of PPE named Regulatory Compensation Basis (BRR), defined by the granting authority. The methodology of the BRR is based on the replacement cost of the assets that make up the power distribution infrastructure related to the concession. The cash flows related to these assets are determined taking into account the replacement cost of PPE. BRR is reviewed every four years taking into account several factors. Its main goal is to reflect the variation in the prices of physical assets, including write-offs, depreciation, and additions of assets to the concession infrastructure (physical assets) associated with the financial asset. The return on these financial assets is based on the regulatory WACC approved by ANEEL in the periodic rate review process every four years, whose amount is included in the composition of the revenues from tariffs charged to customers and collected monthly. In the periods between periodic rate reviews, the balance of these financial assets is adjusted according to the expectation by Company management of increase or decrease in cash flows resulting from changes in the assets making up the infrastructure (physical assets). These variations in the estimated cash flows are recorded directly to income for the corresponding period. F - 42 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Since there is not an active market for these financial assets, the variations in the fair value of the financial asset balance due to the perception of market participants regarding the difference between the regulatory rate of return and the market rates is adjusted periodically based on a methodology established by Company management, and this adjustment, when applicable, is recorded directly in theaccumulated other comprehensive incomeaccount, under equity. 9.3 Accounts receivable related to concession – Transmission Current Noncurrent Balances assets receivables Total As of January 1, 2009 27,685 653,437 681,122 Additions - 282,315 282,315 Transfers from long-term to current assets 197,952 (197,952) - Transfers to charges for the use of main dristribution and transmission grid (181,567) - (181,567) Allow ance for losses - (6,700) (6,700) As of December 31, 2009 44,070 731,100 775,170 Additions - 272,613 272,613 Transfers from long-term to current assets 196,923 (196,923) - Transfers to charges for the use of main dristribution and transmission grid (186,293) - (186,293) Allow ance for losses - (21,333) (21,333) As of December 31, 2010 54,700 785,457 840,157 These refer to receivables in connection with the power transmission concession agreements and include the following amounts: (i) revenues from the construction of transmission infrastructure for use by system users; (ii) revenues from the operation and maintenance of infrastructure effectively constructed; and (iii) the financial return on these revenues guaranteed by the granting authority during the term of the concession. Revenues under power transmission concession agreements are collected by making infrastructure available to system users, are not subject to demand risk, and are thus considered guaranteed revenues, called Permitted Revenues (Receita Anual Permitida orRAP) to be collected over the term of the concession. Amounts are billed monthly to the users of this infrastructure, pursuant to reports issued by the National System Operator (Operador Nacional do Sistema or ONS). Upon expiration of the concession, any uncollected amounts related to the construction, operation, and maintenance of infrastructure shall be received directly from the granting authority, as an unconditional right to cash reimbursement pursuant to the concession agreement, as compensation for investments made and not recovered through guaranteed revenues. For purposes of preparation of the future cash flows of transmission contracts in order to determine the effective interest rate to record the return on the balance of this asset over the term of the concession, Company management, in addition to taking into consideration the Permitted Revenues (RAP) to be received over the term of the concession, has also adopted the assumption that the final installment included in the cash flow refers to the reimbursement of the physical assets related to this financial asset. As they feature fixed and ascertainable cash flows, these financial assets are classified as “loans and receivables”. They are initially estimated based on the respective fair values and later measured according to the amortized cost calculated under the effective interest rate method. Commitments regarding transmission concessions 9.3.1. 525-kV Araraquara 2 - Taubaté Transmission Line This transmission line was awarded to the Company at ANEEL Auction no. 001/10, on June 10, 2010. F - 43 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Total expenses already owed to suppliers of equipment and services in connection with the Araraquara 2 – Taubaté Transmission Line amounted to R$243.398 as of December 31, 2010. 9.3.2. 230-kV Cerquilho III Substation This 230/138-kV (300 MVA) substation was awarded to the Company at ANEEL Auction no. 001/10, on June 10, 2010. Total expenses already owed to suppliers of equipment and services in connection with the Cerquilho III Substation amounted to R$40.724 as of December 31, 2010. 10Other Receivables 12.31.2010 12.31.2009 01.01.2009 Current assets Service in progress, net (10.1) 110,374 92,472 64,765 Advance payment for judicial deposits 9,927 3,183 5,732 Advance payments to employees 9,126 8,352 8,264 Disposal of property and rights 9,048 4,535 1,872 Decommissioning in progress 6,284 6,181 4,795 Installment plan for Onda Provedor de Serviços 4,348 4,349 4,348 Lease of the Araucária Power Plant 4,296 550 7,474 Recoverable salaries of transferred employees 4,174 3,663 3,819 Services to third-parties 3,631 3,577 1,347 Acquisition of fuels under the Fuel Consumption Account (CCC) 2,406 638 185 Advance payments to suppliers 3,248 11,289 6,191 Allowance for doubtful accounts (10.2) (9,979) (10,896) (9,531) Other receivables 4,186 5,109 5,789 161,069 133,002 105,050 Noncurrent receivables Advance payments to suppliers 9,902 8,290 2,435 Disposal of property and rights 2,325 4,437 4,788 Compulsory loans 2,833 3,814 3,561 Other receivables 164 408 1,430 15,224 16,949 12,214 10.1 Service in progress This item refers to services currently in progress within the Company, most of which are related to the Research and Development and Energy Efficiency programs, which upon conclusion are offset against the respective liability recorded for this purpose, in compliance with the applicable regulations. 10.2 Allowance for doubtful accounts The allowance for doubtful accounts refers to the balance of installments owed by Onda Provedor de Serviços, whose realization is unlikely, and to an unrealizable amount mostly comprising wages of loaned employees. F - 44 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 11 Inventories Operation/Maintenance Construction in progress -inventories 12.31.2010 12.31.2009 01.01.2009 12.31.2010 12.31.2009 01.01.2009 Copel Geração e Transmissão 24,429 27,595 29,710 - - - Copel Distribuição 83,893 76,170 48,150 - - - Copel Telecomunicações 11,758 7,166 5,151 17,511 17,641 14,507 Compagás 1,344 1,171 536 - - - Elejor - - - 2,702 1,051 1,051 121,424 112,102 83,547 20,213 18,692 15,558 12 Income Tax, Social Contribution, and Other Taxes 12.1 Income Tax and Social Contribution 12.31.2010 12.31.2009 01.01.2009 Current assets IRPJ and CSLL paid in advance 518,889 446,926 423,461 IRPJ and CSLL to be offset against liabilities (348,557) (169,834) (215,539) IRRF on IOC to be offset against liabilities (12,119) (6,534) (7,378) 158,213 270,558 200,544 Noncurrent IRPJ and CSLL paid in advance 12,341 - - 12,341 - - Current liabilities IRPJ and CSLL due 501,806 294,339 349,802 IRRF on IOC to be offset against assets (348,557) (169,834) (215,539) 153,249 124,505 134,263 IRPJ Corporate income tax CSLL Social contribution on net income IRRF Income tax withheld IOC Interest on capital Amounts recorded as corporate income tax (IRPJ) and social contribution paid in advance refer to amounts paid in advance and corporate tax return (DIPJ) credits, which are offset against the respective taxes payable by each company, pursuant to the Brazilian tax legislation. 12.2 Deferred income tax and social contribution Company records deferred income tax, calculated at the rate of 15%, plus an additional rate of 10%, and deferred social contribution, at the rate of 9%. Taxes levied on the healthcare plan are realized according to the actuarial assessment conducted annually by an independent actuary. Deferred taxes on all other accruals will be realized as judicial rulings are issued. Under current tax legislation, tax losses and negative bases for social contributions may be offset against future income, up to the limit of 30% of the taxable income for each year, without expiration period. F - 45 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Deferred income tax and social contribution credits have been recorded as follows: 12.31.2010 12.31.2009 01.01.2009 Noncurrent receivables Tax losses and negative tax basis 10,966 23,346 16,355 Pension and healthcare plans 135,384 123,842 147,691 Other temporary additions - - - Reserve for litigation 290,385 172,080 168,486 Allowance for doubtful accounts 24,477 22,350 22,959 Amortization - concession 35,917 19,709 19,088 Provision for effects of network charges 6,922 6,922 6,923 FINAN provision 3,659 3,291 4,563 Other - 26,342 12,808 507,710 397,882 398,873 Noncurrent liabilities Transitional Tax System - RTT - - - Deemed cost of assets 802,556 854,742 906,721 Other 47,607 12,092 (7,587) Other temporary exclusions - - - Capitalization of financial charges 4,595 - 2,551 Provision for negative goodwill 25,297 25,297 25,297 Gas supply 7,163 8,953 8,040 887,218 901,084 935,022 (379,508) (503,202) (536,149) Company’s Board of Directors and Fiscal Council have approved the technical study prepared by the Chief Finance, Investor Relations, and Corporate Partnerships Office on future profitability projections, which indicates the realization of deferred taxes. According to the estimate of future taxable income, the realization of deferred taxes is shown below: Estimated Actual Estimated realizable realized realizable amount amount amount 2010 (39,205) 58,140 - 2011 - - 17,311 2012 - - 10,045 2013 - - 472 2014 - - 286 2015 - - 265,084 2016 to 2018 - - (34,694) 2019 to 2021 (117,317) After 2021 - - (520,695) (39,205) 58,140 (379,508) F - 46 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 12.3 Other taxes paid in advance and other taxes due 12.31.2010 12.31.2009 01.01.2009 Current assets ICMS(VAT) paid in advance (12.3.1) 36,785 29,868 26,863 PIS/Pasep and Cofins taxes paid in advance 7,966 28,728 17,187 PIS/Pasep and Cofins to be offset against liabilities (7,966) (27,820) (17,187) Other taxes paid in advance 751 1,157 1,158 37,536 31,933 28,021 Noncurrent receivables ICMS(VAT) paid in advance (12.3.1) 82,029 83,957 62,468 Recoverable income tax withheld on finance investments 2,833 - - 84,862 83,957 62,468 Current liabilities ICMS (VAT) payable 173,989 164,209 132,380 PIS/Pasep and Cofins payable 75,511 52,507 55,540 PIS/Pasep and Cofins to be offset against assets (7,966) (27,820) (17,187) Tax Recovery Programs (12.3.2) 94,887 107,974 35,068 Income tax withheld on interest on capital 45,813 29,027 30,791 Income tax withheld on IOC to be offset against assets (12,119) (6,534) (7,378) Other taxes 8,756 6,627 6,374 378,871 325,990 235,588 Noncurrent liabilities ICMS (VAT) payable 623 547 618 Tax Recovery Programs (12.3.2) 31,629 131,103 - 32,252 131,650 618 12.3.1. Recoverable ICMS (VAT) The amounts recorded as recoverable ICMS (VAT) refer to credits from the acquisition of property, plant, and equipment under Supplemental Law no. 87/96, which shall be recovered monthly at the rate 1/48 pursuant to Supplemental Law no. 102, dated July 11, 2000. 12.3.2. Tax recovery programs . Debt Benefits - SELIC Updated debt Advance Updated debt amount Law 11,941 Interest amount payment amount Law no. 11,941/09 IRPJ 42,538 (8,762) 2,313 36,089 (16,253) 19,836 CSLL 5,925 (1,460) 298 4,763 (2,264) 2,499 COFINS tax 43,956 (9,853) 2,309 36,412 (16,795) 19,617 PIS/PASEP taxes 9,543 (2,139) 501 7,905 (3,646) 4,259 COFINS tax - law suit 196,839 (60,174) 10,600 147,265 (66,960) 80,305 298,801 (82,388) 16,021 232,434 (105,918) 126,516 The effects on the 2010 statement of operations, recorded as financial expenses, were R$14,623 under Consolidated (Note 32). F - 47 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Installment Plan – Law no. 11,941/09 Pursuant to a ruling by the 4th District Federal Court, which became final on August 18, 1998, Copel was granted immunity from the levy of COFINS tax on power sales. Even though this ruling was final, the Federal Revenue Service (RFB) issued Copel two notices for failure to collect COFINS tax: on February 19, 2002, notice no. 10980.000932/2002-90, for fiscal year 1997, and on August 22, 2003, notice no. 10980.007831/2003-21, for the first three quarters of 1998. Simultaneously, it filed a lawsuit requesting the cancellation of the immunity ruling, which, after a long legal battle regarding the lapse of RFB's right to dispute the ruling, has been submitted to 4th District Federal Court for judgment on the merits. Copel has thus reclassified the corresponding risk of loss as probable, since there’s consolidated legal precedent in favor of the federal government. As this lawsuit was reclassified as probable loss, in November 2009 Copel chose to apply for the installment plan created under Law no. 11,941, dated May 27, 2009, to pay off the COFINS-related debt in connection with the two notices mentioned above. Since there has been a provision in connection with this lawsuit, in the amount of R$184,037, and in light of the reduced penalties afforded under Law no. 11,941/09, the original amount of this debt became R$136,665, which, restated according to the SELIC interest rate as of December 31, 2010 (pursuant to article 3, paragraph 3, of that law), totals R$147,265. The Company also included in this installment plan fiscal debts owed by Copel Distribuição in connection with income tax and social contribution in February 2004, and income tax in December 2007, March 2008, and April 2008, which amount to R$48,463. These taxes were paid through compensation statements, which have not been approved by RFB. Taking into account reduced penalties and restatement by the SELIC interest rate (pursuant to Law no. 11,941/09), the amount of this debt as of December 31, 2010 was R$40,852. Copel further included debts resulting from revised bases for calculation of PIS/PASEP and COFINS taxes for 2005 to 2008, in the amount of R$53,499, which, taking into account the same benefits and restatement by the SELIC interest rate (pursuant to article 3, paragraph 3, of Law no. 11,941/09), amounted to R$44,317 as of December 31, 2010. With the payment of installments and the accrual of SELIC interest as of December 31, 2010, pursuant to article 3, paragraph 3, of Law no. 11,941, the total outstanding debt is R$126,517. As of the date of these statements, there has been no ratification of the installment plan by the RFB. Copel has rigorously fulfilled its obligations in connection with these installment plans. 12.4 Reconciliation of the provision for income tax and social contribution The reconciliation of the provision for income tax (IRPJ) and social contribution (CSLL), calculated at the applicable rates, with the amounts recorded in the statement of income is shown below: 2010 2009 Income before IRPJ and CSLL 1,380,732 1,064,197 IRPJ and CSLL (34%) (469,449) (361,827) Tax effects on: Interest on capital 70,319 78,200 Dividends 432 3,295 Equity in results of investees 31,023 1,575 FINAM - (losses) and gains - (183) Nondeductible expenses (3,247) (917) Tax benefit - Law no. 11,941/09 - 27,904 Tax incentives 4,856 3,530 Other (4,385) (3,496) Current IRPJ and CSLL (497,968) (290,770) Deferred IRPJ and CSLL 127,517 38,851 Actual rate - % 26.8% 23.7% IRPJ Corporate income tax CSLL Social contribution on net income F - 48 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 13 Prepaid Expenses 12.31.2010 12.31.2009 01.01.2009 Current assets Insurance premiums 4,855 4,856 3,391 Program of incentive to alternative energy sources - PROINFA 35 46 19 Other 75 64 163 4,965 4,966 3,573 14 Judicial Deposits 12.31.2010 12.31.2009 01.01.2009 Tax claims 231,429 53,721 53,457 Labor claims 73,596 61,643 83,982 Civil claims Suppliers 73,400 25,650 2,828 Civil claims 14,197 14,104 18,793 Easements 2,144 2,400 10,660 Customer claims 1,677 1,426 2,729 91,418 43,580 35,010 Other 4,256 68 1,065 400,699 159,012 173,514 15 Receivables from Related Parties 12.31.2010 12.31.2009 01.01.2009 Investees Dividends and/or interest on capital Dona Francisca Energética 955 - - Sanepar 4,896 5,135 5,247 5,851 5,135 5,247 Other related parties Paineira Participações e Empreendimentos 1,575 - - 1,575 - - 7,426 5,135 5,247 Current assets - Dividends receivable 5,851 5,135 5,247 Noncurrent assets - Investees/subsidiaries 1,575 - - F - 49 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 16 Investments 16.1 Main information about Copel’s investees Net Group Main income Interest 12.31.2010 business Assets (1) Liabilities (1) Equity (1) Revenues (losses) (1) % Cia. Saneamento do Paraná - Sanepar Water supply/sanitation 2,332,804 1,407,194 925,610 666,123 63,489 34.75 Sercomtel S.A. - Telecom. Telecommunications 273,953 112,921 161,032 144,320 20,472 45.00 Foz do Chopim Energética S.A Electric energy 50,250 2,483 47,767 34,260 28,167 35.77 Dona Francisca Energ. Ltda. Electric energy 297,342 79,542 217,800 58,955 142,864 23.03 Sercomtel Celular S.A. Telecommunications 10,801 31,317 - 29,715 (6,902) 45.00 Dois Saltos Empreend. de Ger. de Energia Elétrica Ltda Electric energy 1,350 350 1,000 - - 30.00 Copel Amec S/C Ltda. Services/consulting 327 2 325 - 11 48.00 Carbocampel S.A. Services/consulting 3,553 1,058 2,495 - (52) 49.00 Escoelectric Ltda. Services/consulting 2,628 4,848 (2,220) - 1,600 40.00 (1) Balances adjusted to COPEL's accounting practices Net Group Main income Interest 12.31.2009 business Assets (1) Liabilities (1) Equity (1) Revenues (losses) (1) % Cia. Saneamento do Paraná - Sanepar Water supply/sanitation 2,128,241 1,270,182 858,059 625,231 65,243 34.75 Sercomtel S.A. - Telecom. Telecommunications 204,505 115,921 88,584 146,215 (59,383) 45.00 Foz do Chopim Energética S.A Electric energy 48,939 2,487 46,452 33,525 27,371 35.77 Dona Francisca Energ. Ltda. Electric energy 369,385 284,212 85,173 58,102 40,308 23.03 Sercomtel Celular S.A. Telecommunications 16,030 29,643 - 33,629 (11,265) 45.00 Dois Saltos Empreend. de Ger. de Energia Elétrica Ltda Electric energy 1,000 - 1,000 - - 30.00 Copel Amec S/C Ltda. Services/consulting 314 - 321 - 11 48.00 Carbocampel S.A. Services/consulting 3,554 1,177 2,279 - (49) 49.00 Escoelectric Ltda. Services/consulting 2,161 6,420 (4,259) - (1,691) 40.00 (1) Balances adjusted to COPEL's accounting practices 16.1.1. Sanepar In 1998, the acquisition by Dominó Holdings S.A. of an interest in Sanepar resulted in concession rights in the amount of R$24,316, with a balance of R$4,864 as of December 31, 2010. This balance, proportionally to Copel's stake (45%), corresponds to R$2,189, and has been amortized over 15 years as of 1999, at the rate of R$61 a month, with a charge to income of R$730 as of December 31, 2010 (R$730 as of December 31, 2009). 16.1.2. Sercomtel The conclusion in December 2009 of impairment tests on Copel’s assets, based, when applicable, on the same assumptions mentioned in the Property, Plant, and Equipment note (Note 17.6), indicated, with an adequate level of certainty, that a part of the assets in Sercomtel Telecomunicações S.A. (R$35,927) and Sercomtel Celular S.A. (R$6,195) were valued above their recoverable amount. In 2010, a new test indicated the need to recognize a reversal of the previous loss in Sercomtel S.A. Telecomunicações in the amount of R$23,390. 16.2 Main information about Copel’s subsidiaries Non financial/accounting information, such as information about supplied market, installed capacity, and assured power, has not been audited. F - 50 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 16.2.1. Copel Geração e Transmissão S.A. Copel Geração e Transmissão S.A. operates the Company’s power generation business, which is based on the operation of 17 hydroelectric power plants and one thermoelectric power plant, listed below, amounting to total installed capacity of 4,549.61 MW, and power transmission services, based on 32 substations at voltages equal to or greater than 230 kV and 1,913 mi of transmission lines in Paraná, most of which are part of the Brazilian Basic Transmission Network. The concession for 1,773.3 km of these lines expires in July 2015, the concession for 137.1 km (Bateias – Jaguariaíva 230 kV line) expires in August 2031, and the concession for 31.6 km (Bateias – Pilarzinho 230 kV line) expires in March 2038, subject to extension at the discretion of the granting authority. Power Plants River Installedcapacity(MW) Assuredpower(average MW) ANEELconcessiondate Concessionexpirationdate Hydroelectric facilities Gov. Bento Munhoz da Rocha Netto (Foz do Areia) Iguaçu 1,676.00 576.00 05.24.1973 05.23.2023 Gov. Ney Aminthas de Barros Braga (Segredo) Iguaçu 1,260.00 603.00 11.14.1979 11.15.2029 Gov. José Richa (Caxias) Iguaçu 1,240.00 605.00 05.02.1980 05.04.2030 Gov. Pedro Viriato Parigot de Souza Capivari-Cachoeira 260.00 109.00 04.23.1965 07.07.2015 Guaricana Arraial 36.00 16.08(2) 08.13.1976 08.16.2026 Chaminé São João 18.00 11.60 08.13.1976 08.16.2026 Apucaraninha Apucaraninha 10.00 6.71 10.13.1975 10.12.2025 Mourão Mourão 8.20 5.30 01.20.1964 07.07.2015 Derivação do Rio Jordão Jordão 6.50 5.85 11.14.1979 11.15.2029 Marumbi Ipiranga 4.80(1) 5.92(3) 03.14.1956 - (1) São Jorge Pitangui 2.30 1.62 12.04.1974 12.03.2024 Chopim I Chopim 1.98 1.48(2) 03.20.1964 07.07.2015 Rio dos Patos Rio dos Patos/Ivaí 1.70(3) 1.02(3) 02.14.1984 02.14.2014 Cavernoso Cavernoso 1.30 0.96(2) 01.07.1981 01.07.2031 Melissa Melissa 1.00 0.64(2) 04.02.2002 - (4) Salto do Vau Palmital 0.94 0.60 04.02.2002 - (4) Pitangui Pitangui 0.87(3) 0.51(3) 04.02.2002 - (4) Thermal facility Figueira 20.00 10.30 03.21.1969 03.26.2019 Total 4,549.59 1,961.59 (1) Submitted to approval by ANEEL(2) New amounts set by MME Ordinance no. 16 of 07/26/2010(3) New amounts set by MME Ordinance no. 1 of 01/26/2011 (4) Facilities under 1 MW are only subject to registration before ANEEL 16.2.2. Copel Distribuição S.A. Copel Distribuição S.A. runs the Company's power distribution and regulated sales to 1,111 locations in 392 out of the 399 municipalities in the State of Paraná, and also to the town of Porto União, in the State of Santa Catarina. Its current concession, which is set to expire on July 7, 2015, may be extended for another 20 years, at the discretion of the granting authority 16.2.3. Copel Telecomunicações S.A. Copel Telecomunicações S.A. is engaged in providing communications and telecommunications services and in conducting studies, projects, and planning in the field of telecommunications, as well as any related activities, as authorized by law, for an indeterminate period of time, on a non-exclusive basis, both nationally and internationally, with a service area comprising the State of Paraná and Region II of the General Grants Plan of the National Telecommunications Agency - ANATEL, which reports to the Ministry of Communications. F - 51 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 16.2.4. Companhia Paranaense de Gás - Compagas Compagas is a mixed capital company in which Copel holds a 51% interest and whose main activity is the supply of piped natural gas, through a 546-km long distribution network set up throughout Paraná in the municipalities of Araucária, Curitiba, Campo Largo, Balsa Nova, Palmeira, Ponta Grossa, and São José dos Pinhais. Compagas supplies a total of 9,288 customers, comprising 107 industrial customers, 34 vehicular gas stations, 293 commercial customers, 8,849 households, 2 co-generation plants, one company which uses gas for power generation at peak times, one company which uses natural gas as a raw material, and the Araucária Thermal Power Plant. 16.2.5. Elejor – Centrais Elétricas do Rio Jordão S.A. Elejor is a special purpose company in which Copel holds a 70% voting interest and which was constituted to implement and run the Fundão – Santa Clara Power Complex, on the Jordão River, within the Iguaçu River sub-basin, in the State of Paraná, comprising the Santa Clara and Fundão Power Plants. These facilities feature 240.34 MW of installed capacity, in addition to small hydropower units embedded in the Santa Clara and Fundão dams, with 3.6 MW and 2.4 MW of installed capacity, respectively. Its concession to operate as an independent power producer was issued by ANEEL on October 25, 2001 for a 35-year term, renewable upon request by the holder for up to 20 years and at the granting authority’s discretion. 16.2.6. UEG Araucária Ltda. UEG Araucária Ltda. is a limited liability company held by Copel (with a 20% interest) and Copel Geração e Transmissão (with a 60% interest). It was set up to generate and sell electric power, using natural gas as fuel. The Araucária Power Plant has an installed capacity of 484.15 MW. Its authorization to operate as an independent power producer was issued by ANEEL on December 22, 1999 for a 30-year term, renewable upon request by the holder and at the granting authority’s discretion. 16.2.7. Centrais Eólicas do Paraná Ltda. Centrais Eólicas do Paraná Ltda. is a limited liability company held by Copel (with a 30% interest) and Copel Geração e Transmissão (with a 70% interest). It has been set up to build, assemble, and operate a 2.5 MW wind power plant, in the region of Palmas, in the State of Paraná. Its authorization to operate as an independent power producer is valid for 30 years as of September 29, 1999, renewable upon request by the holder and at the granting authority’s discretion. As part of the ongoing restructuring of Copel, the incorporation of Centrais Eólicas do Paraná, with transfer of its assets and liabilities to Copel Geração e Transmissão, has been submitted to ANEEL for authorization. 16.3 Main information about the jointly controlled subsidiary 16.3.1. Dominó Holdings S.A. Dominó Holdings is a private corporation in which Copel holds a 45% interest, sharing joint control with the remaining shareholders. The company was set up to hold interests in other companies. It currently holds 34.75% of the share capital of the Sanitation Company of Paraná – Sanepar, a mixed capital company whose business comprises basic sanitation services, including water supply and sewage collection and treatment. The main items of assets, liabilities, and the statement of operations of Dominó Holdings, as well as the corresponding consolidated shares, are shown below: F - 52 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Dominó Holdings S.A. Balances as of 12.31.2010 Adjusted balance(1) COPEL's stake(45%) ASSETS 733,985 330,292 Current assets 14,181 6,381 Noncurrent assets 719,804 323,911 LIABILITIES 733,985 330,292 Current liabilities 10,995 4,947 Noncurrent liabilities 7 3 Equity 722,983 325,342 STATEMENT OF OPERATIONS Operating expenses (2,843) (1,279) Interest income (expenses) (956) (431) Results of equity in investees 49,024 22,061 Provision for IR and CSLL (9) (4) Net income for the period 45,216 20,347 (1) Balances have been adjusted to COPEL's accounting practices Dominó Holdings S.A. Balances as of 12.31.2009 Adjusted balance(1) COPEL's stake(45%) ASSETS 699,375 314,719 Current assets 14,187 6,384 Noncurrent assets 685,188 308,335 LIABILITIES 699,375 314,719 Current liabilities 11,021 4,960 Noncurrent liabilities 7 3 Equity 688,347 309,756 STATEMENT OF OPERATIONS Operating expenses (4,829) (2,173) Interest income (expenses) (952) (428) Results of equity in investees 50,378 22,670 Provision for IR and CSLL - - Net income for the period 44,597 20,069 (1) Balances have been adjusted to COPEL's accounting practices 16.4 Financial statements of Copel’s subsidiaries and jointly controlled subsidiary Shown below are the Statement of Financial Position of Copel’s subsidiaries as of December 31, 2010, December 31, 2009 and January 1, 2009 and the statements of operations as of December 31, 2010 and December 31, 2009, reclassified for purposes of ensuring consistency with the account classification adopted by Copel and with the effects of first-time adoption of IFRS. In order to allow the analysis of the statement of operations according to the nature of the expenses, the operating costs and expenses are presented in aggregate form: F - 53 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated ASSETS12.31.2010 GET DIS TEL COM ELE UEG CEO DOM TOTAL ASSETS 8,485,910 6,708,119 291,909 263,498 809,217 654,107 10,389 330,292 CURRENT ASSETS 1,705,037 1,963,891 42,797 65,249 43,361 155,136 9,101 6,381 Cash and cash equivalents 1,163,455 669,079 6,942 37,769 21,053 147,720 8,923 1,006 Bonds and securities 146,454 30,813 - - 5,227 26 - - Collaterals and escrow accounts 63,473 201 - 404 - Customers 213,070 931,463 19,929 24,009 16,220 - 102 - Dividends receivable 4,480 - 4,896 CRC transferred to State Government - 58,816 - Receivables related to concession 54,700 - Other receivables 28,152 127,198 661 552 518 4,499 - - Inventories 24,429 83,893 11,758 1,344 - Income tax and social contribution 280 30,685 821 1 - 2,883 69 479 Other current taxes to offset 4,449 30,089 2,426 564 - 8 - - Prepaid expenses 2,095 1,654 260 606 343 - 7 - NONCURRENT ASSETS 6,780,873 4,744,228 249,112 198,249 765,856 498,971 1,288 323,911 Long-Term Receivables 927,450 3,451,017 13,934 28,748 13,107 15,423 - 97 Financial investments 5,306 26,280 - 1,845 - Customers - 43,729 - 15,800 - CRC transferred to State Government - 1,282,377 - Judicial deposits 21,652 147,895 233 205 133 249 - 97 Receivables related to concession 785,457 1,637,888 - Advance payments to suppliers - - - 9,902 - Other receivables 1,878 3,280 - 164 - Income tax and social contribution - 12,341 - - Other current taxes to offset 10,453 64,303 7,273 - - 2,833 - - Deferred income tax and social contribution 102,704 245,265 6,428 832 7,724 - - - Receivables from subsidiaries - 5,250 - - - Investments 390,810 4,232 - 323,814 Property, Plant, and Equipment 5,427,187 - 222,291 - 529,749 483,430 1,288 - Intangible Assets 35,426 1,288,979 12,887 169,501 223,000 118 - - F - 54 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated LIABILITIES12.31.2010 GET DIS TEL COM ELE UEG CEO DOM TOTAL LIABILITIES 8,485,910 6,708,119 291,909 263,498 809,217 654,107 10,389 330,292 CURRENT LIABILITIES 964,245 1,449,633 33,721 60,066 57,018 6,202 6,434 4,947 Payroll, social charges and accruals 42,321 118,790 11,014 2,935 147 78 - 6 Suppliers 167,101 444,987 7,759 26,325 3,879 4,772 1 - Income tax and social contribution 119,049 - - 12,252 6,963 - - - Other taxes 33,976 254,811 3,290 1,947 1,250 1,227 33 297 Loans and financing 46,233 17,950 - 6,330 - Dividends due 510,952 355,968 10,474 9,628 - - 6,400 4,644 Post-employment benefits 6,232 16,811 1,093 - Regulatory charges 3,630 52,475 - R&D and Energy Efficiency 12,569 140,381 - - 2,927 114 - - Accounts payable related to concession - use of public property - 40,984 - - - Other payables 22,182 47,460 91 649 868 11 - - NONCURRENT LIABILITIES 1,795,582 1,941,675 16,826 8,754 613,983 3,676 - 3 Investees and subsidiaries - 715,539 - - 295,788 - - - Suppliers 160,736 - Tax liabilities - 11,553 - - - 623 - - Deferred income tax and social contribution 822,195 32,563 - 7,163 - Loans and financing 425,628 525,711 - 43 - Post-employment benefits 104,541 262,728 15,774 1,165 - R&D and Energy Efficiency 26,285 64,447 - Accounts payable related to concession - use of public property 22,249 - - - 317,850 - - - Other payables - Reserve forrisks 233,948 329,134 1,052 383 345 3,053 - 3 EQUITY 5,726,083 3,316,811 241,362 194,678 138,216 644,229 3,955 325,342 Attributable to Parent Com pany shareholders Share capital 3,505,994 2,624,841 194,755 135,943 69,450 707,440 3,061 113,368 Capital reserves - 104,034 - - - Equity valuation adjustments 1,540,695 13,463 - 5,358 Legal reserve 182,162 108,500 3,521 14,636 - - - 14,717 Retained earnings 145,366 570,007 43,086 31,172 - - 894 - Unrealized income reserve - 191,899 Additional proposed dividends 351,866 - - 12,927 - Accrued losses - (35,268) (63,211) - - F - 55 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated STATEMENT OF OPERATIONS12.31.2010 GET DIS TEL COM ELE UEG CEM CEO DOM OPERATING REVENUES 1,721,556 4,939,328 139,153 267,829 180,957 45,374 - 912 - Electricity sales to final customers 113,102 2,104,950 - Electricity sales to distributors 1,300,613 64,471 - - 180,957 - - 912 - Charges for the use of main transmission grid 236,698 2,117,454 - Construction revenues 41,019 599,634 - 22,881 - Telecommunications - - 139,153 - Distribution of piped gas - - - 237,272 - Leases and rents 1,130 53,755 - - - 50,001 - - - Other operating revenues 28,994 (936) - 7,676 - (4,627) - - - OPERATING COSTS AND EXPENSES (1,094,516) (4,577,731) (99,047) (212,120) (58,751) (65,688) (38) (529) (1,279) Electricity purchased for resale (58,281) (2,170,875) - - (2,071) - Charges for the use of main transmission grid (184,585) (468,723) - - (8,600) (12,564) - - - Personnel and management (198,137) (546,834) (43,920) (12,796) (1,774) (748) - - (29) Pension and healthcare plans (30,535) (86,359) (5,655) (1,239) - Materials and supplies (21,192) (60,132) (1,517) (709) (226) (89) - (245) - Raw materials and supplies for electricity generation (20,704) - (2,271) - - - Natural gas and supplies for the gas business - - - (144,648) - Third-party services (72,269) (277,437) (16,747) (14,283) (8,647) (8,830) (2) (60) (489) Depreciation and amortization (262,802) (180,701) (28,540) (11,508) (29,523) (28,226) - (208) (730) Provisions and reversals (17,475) (106,913) 903 (39) (155) - Construction costs (40,372) (599,634) - (22,881) - Other operating costs and expenses (188,164) (80,123) (3,571) (4,017) (7,755) (12,960) (36) (16) (31) RESULT OF EQUITY IN INVESTEES (3,345) - (9,246) - 22,061 RESULT OF OPERATIONS 623,695 361,597 40,106 55,709 122,206 (20,314) (9,284) 383 20,782 Interest income (expenses) 62,311 378,910 4,059 5,256 (102,203) 13,278 352 785 (431) OPERATING INCOME 686,006 740,507 44,165 60,965 20,003 (7,036) (8,932) 1,168 20,351 Income tax and social contribution (221,956) (193,982) (11,287) (20,734) (14,336) - (63) (274) (4) Deferred income tax and social contribution 65,072 (22,012) (184) 307 7,724 - INCOME (LOSSES) FOR THE PERIOD 529,122 524,513 32,694 40,538 13,391 (7,036) (8,995) 894 20,347 F - 56 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated ASSETS12.31.2009 GET DIS TEL COM ELE UEG CEM CEO DOM TOTAL ASSETS 7,957,319 5,586,303 258,084 259,130 836,022 658,550 399,106 9,490 314,719 CURRENT ASSETS 1,204,610 1,439,645 55,413 70,486 58,016 145,581 8,347 7,993 6,384 Cash and cash equivalents 784,032 192,468 31,889 41,177 19,581 131,257 8,043 7,849 812 Bonds and securities 67,406 19,429 - - 21,631 27 - - - Collaterals and escrow accounts 4,655 197 - 195 - Customers 235,752 835,215 12,079 19,993 16,326 - - 83 - Dividends receivable 3,931 - 5,135 CRC transferred to State Government - 49,549 - Receivables related to concession 44,070 - Other receivables 30,435 95,047 566 6,790 28 652 - - - Inventories 27,595 76,170 7,166 1,171 - Income tax and social contribution 479 145,091 2,076 2 - 12,732 304 54 437 Other current taxes to offset 4,091 24,988 1,385 556 - 913 - - - Prepaid expenses 2,164 1,491 252 602 450 - - 7 - NONCURRENT ASSETS 6,752,709 4,146,658 202,671 188,644 778,006 512,969 390,759 1,497 308,335 Long-Term Receivables 883,108 2,779,383 13,027 30,498 240 245 - - 91 Financial investments 40,103 24,195 - Customers - 50,921 1,011 21,067 - CRC transferred to State Government - 1,205,025 - Judicial deposits 17,677 87,360 236 209 240 245 - - 91 Receivables related to concession 731,100 1,097,120 - Advance payments to suppliers - - - 8,290 - Other receivables 1,881 4,611 - 408 - Income tax and social contribution - Other current taxes to offset 8,122 71,775 4,060 - Deferred income tax and social contribution 84,225 238,376 6,611 524 - Receivables from subsidiaries - - 1,109 - Investments 451,258 4,250 - 390,759 - 308,243 Property, Plant, and Equipment 5,408,642 - 188,586 - 548,215 512,707 - 1,497 1 Intangible Assets 9,701 1,363,025 1,058 158,146 229,551 17 - - - F - 57 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated LIABILITIES12.31.2009 GET DIS TEL COM ELE UEG CEM CEO DOM TOTAL LIABILITIES 7,957,319 5,586,303 258,084 259,130 836,022 658,550 399,106 9,490 314,719 CURRENT LIABILITIES 460,027 1,090,066 19,764 55,388 91,223 3,685 - 5,645 4,959 Payroll, social charges and accruals 54,006 139,562 10,730 2,240 111 32 - - 5 Suppliers 121,657 433,800 5,158 24,275 3,337 2,604 - 2 7 Income tax and social contribution 114,262 - - 8,762 1,481 - Other taxes 21,675 202,146 2,706 1,674 1,253 367 - 27 300 Loans and financing 52,616 12,490 - 6,349 - Debentures - 36,957 - Dividends due 37,675 111,268 - 8,228 7,150 - - 5,616 4,647 Post-employment benefits 5,969 15,501 990 - Regulatory charges 3,791 25,732 - R&D and Energy Efficiency 11,741 106,761 - - 1,830 673 - - - Accounts payable related to concession - use of public property - 38,029 - Other payables 36,635 42,806 180 3,860 1,075 9 - - - NONCURRENT LIABILITIES 1,714,099 1,444,762 16,597 17,054 722,687 3,600 - - 4 Investees and subsidiaries - 658,724 - - 265,418 - Suppliers 196,863 - Tax liabilities - 48,311 - - - 547 - - - Deferred income tax and social contribution 866,834 - - 8,953 - Loans and financing 300,809 147,224 - 6,394 117 - Debentures - 153,384 - Post-employment benefits 96,013 241,546 14,411 1,006 - R&D and Energy Efficiency 19,928 70,565 - Accounts payable related to concession - use of public property 9,048 - - - 303,578 - Other payables 2,596 - - 357 - Reserve forrisks 222,008 278,392 2,186 344 190 3,053 - - 4 EQUITY 5,783,193 3,051,475 221,723 186,688 22,112 651,265 399,106 3,845 309,756 Share capital 3,505,994 2,624,841 194,755 111,140 69,450 707,440 397,983 3,061 113,368 Capital reserves - 1,322 - 39,618 - - Equity valuation adjustments 1,641,998 11,464 - 7,172 Legal reserve 155,706 82,274 1,886 12,609 2,017 - - - 13,700 Retained earnings 44,062 237,684 22,816 62,939 28,747 - - 784 - Unrealized income reserve - 175,516 Additional proposed dividends 435,433 95,212 2,266 - Accrued earnings (losses) - (79,424) (56,175) (38,495) - - F - 58 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated STATEMENT OF OPERATIONS12.31.2009 GET DIS TEL COM ELE UEG CEM CEO DOM OPERATING REVENUES 1,708,925 4,420,923 117,784 227,089 172,968 36,829 - 738 - Electricity sales to final customers 103,470 1,960,175 - Electricity sales to distributors 1,274,395 57,879 - - 172,968 - - 738 - Charges for the use of main transmission grid 260,136 1,801,832 - Construction revenues 41,791 545,882 - 14,207 - Telecommunications - - 117,490 - Distribution of piped gas - - - 207,842 - Leases and rents 1,136 57,177 - - - 40,584 - - - Other operating revenues 27,997 (2,022) 294 5,040 - (3,755) - - - OPERATING COSTS AND EXPENSES (1,041,990) (4,316,069) (93,045) (181,653) (58,831) (59,795) (35) (458) (2,173) Electricity purchased for resale (73,679) (2,037,970) - - (2,022) - Charges for the use of main transmission grid (181,159) (434,171) - - (10,674) (14,021) - - - Personnel and management (196,425) (554,202) (38,822) (11,345) (1,767) (380) - - (27) Pension and healthcare plans (26,728) (76,624) (4,886) (1,272) - Materials and supplies (12,915) (53,478) (1,294) (653) (576) (66) - (227) (1) Raw materials and supplies for electricity generation (21,979) - (1,936) - - - Natural gas and supplies for the gas business - - - (128,916) - Third-party services (63,069) (255,958) (11,429) (13,291) (8,599) (10,551) (1) (56) (1,332) Depreciation and amortization (269,114) (167,516) (31,111) (9,003) (29,449) (31,896) - (208) (730) Provisions and reversals (41,256) (103,515) (1,564) (36) (190) - Construction costs (41,525) (545,882) - (14,207) - Other operating costs and expenses (114,141) (86,753) (3,939) (2,930) (5,554) (945) (34) 33 (83) RESULT OF EQUITY IN INVESTEES (4,806) - (5,917) - 22,670 RESULT OF OPERATIONS 662,129 104,854 24,739 45,436 114,137 (22,966) (5,952) 280 20,497 Interest income (expenses) 73,762 65,940 4,228 2,604 (76,082) 13,105 741 730 (428) OPERATING INCOME 735,891 170,794 28,967 48,040 38,055 (9,861) (5,211) 1,010 20,069 Income tax and social contribution (222,292) (29,901) (7,645) (15,319) (15,243) - (144) (226) - Deferred income tax and social contribution 47,705 47,173 1,114 (822) - INCOME (LOSSES) FOR THE PERIOD 561,304 188,066 22,436 31,899 22,812 (9,861) (5,355) 784 20,069 F - 59 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated ASSETS01.01.2009 GET DIS TEL COM ELE UEG CEM CEO DOM TOTAL ASSETS 8,030,981 5,236,194 243,102 260,510 858,846 670,698 404,461 9,905 299,546 CURRENT ASSETS 1,310,966 1,425,681 47,943 80,942 51,478 136,090 7,785 8,200 7,199 Cash and cash equivalents 920,861 354,286 29,638 55,892 136 117,189 7,598 8,097 1,424 Bonds and securities 78,986 37,174 - - 34,042 29 - - - Collaterals and escrow accounts 93 34 - Customers 220,963 756,479 10,837 22,450 15,300 - - 96 - Dividends receivable - 5,247 CRC transferred to State Government - 47,133 - Receivables related to concession 27,685 - Other receivables 21,748 72,640 427 1,179 1 9,452 - - - Inventories 29,710 48,150 5,151 536 - Income tax and social contribution 5,774 85,772 769 - 1,634 9,363 187 - 528 Other current taxes to offset 3,491 22,926 991 556 - 57 - - - Prepaid expenses 1,655 1,087 130 329 365 - - 7 - NONCURRENT ASSETS 6,720,015 3,810,513 195,159 179,568 807,368 534,608 396,676 1,705 292,347 Long-Term Receivables 762,858 2,543,726 12,464 26,715 231 - - - 3 Financial investments - 37,868 - Customers 75 81,760 3,211 23,650 - CRC transferred to State Government - 1,272,770 - Judicial deposits 31,592 87,492 786 139 231 - - - 3 Receivables related to concession 653,437 807,025 - Advance payments to suppliers - - - 8,290 - Other receivables 1,881 4,709 - (5,798) - Other current taxes to offset 7,001 52,497 2,970 - Deferred income tax and social contribution 68,872 199,605 5,497 434 - Investments 462,500 2,474 - 396,676 - 292,343 Property, Plant, and Equipment 5,485,877 - 181,587 - 568,340 534,585 - 1,705 1 Intangible Assets 8,780 1,264,313 1,108 152,853 238,797 23 - - - F - 60 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated LIABILITIES01.01.2009 GET DIS TEL COM ELE UEG CEM CEO DOM TOTAL LIABILITIES 8,030,981 5,236,194 243,102 260,510 858,846 670,698 404,461 9,905 299,546 CURRENT LIABILITIES 522,369 1,021,335 21,858 63,365 75,034 5,901 - 1,228 5,626 Payroll, social charges and accruals 39,664 109,161 8,737 1,421 119 41 - - 2 Suppliers 68,791 415,006 5,287 38,769 4,597 3,501 - 2 4 Income tax and social contribution 111,925 - - 8,245 - - - 1,080 - Other taxes 22,624 157,717 1,922 597 1,209 375 - 146 383 Loans and financing 61,373 14,313 - 6,526 - Debentures - 25,767 - Dividends due 148,205 130,247 3,655 7,724 1,538 - - - 5,237 Post-employment benefits 5,758 14,636 916 - Regulatory charges 3,548 39,575 - R&D and Energy Efficiency 28,352 93,506 - - 2,652 1,974 - - - Accounts payable related to concession - use of public property - 38,166 - Other payables 32,129 47,174 1,341 83 986 10 - - - NONCURRENT LIABILITIES 1,685,697 1,260,941 14,863 23,853 768,332 3,671 - - 3 Investees and subsidiaries - 597,227 - - 238,060 - Suppliers 237,807 - Tax liabilities - 618 - - - Deferred income tax and social contribution 899,187 2,497 - 8,041 - Loans and financing 246,927 153,326 - 13,111 16,875 - Debentures - 202,116 - Post-employment benefits 90,121 226,845 13,471 728 - R&D and Energy Efficiency 5,324 66,755 - Accounts payable related to concession - use of public property 8,152 - - - 311,281 - Other payables 4,995 15 - 1,664 - Reserve forrisks 193,184 214,276 1,392 309 - 3,053 - - 3 EQUITY 5,822,915 2,953,918 206,381 173,292 15,480 661,126 404,461 8,677 293,917 Share capital 3,400,378 2,171,928 194,755 85,143 78,667 707,440 397,983 3,061 113,368 Capital reserves - 1,134 - 39,618 - - Equity valuation adjustments 1,742,897 - 7,172 Legal reserve 122,967 66,289 641 11,014 512 - - - 12,697 Retained earnings 142,260 704,848 10,985 74,045 7,297 - - 5,616 - Unrealized income reserve - 160,680 Additional proposed dividends 414,413 10,853 - 3,090 - Accrued earnings (losses) - (72,130) (46,314) (33,140) - - F - 61 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 16.5 Consolidated statement of operations broken down by company In order to allow the analysis of the statement of income according to the nature of the expenses, the operating costs and expenses are presented in aggregate form. These statements feature the results of operations of 2010 and 2009, not taking into account the equity in the results of subsidiaries. STATEMENT OF OPERATIONS12.31.2010 GET DIS TEL COM ELE UEG Other ParentCompany Subtractionsandminority int. Consolidated OPERATING REVENUES 1,721,556 4,939,328 139,153 267,829 180,957 45,374 912 - (393,996) 6,901,113 Electricity sales to final customers 113,102 2,104,950 - (4,649) 2,213,403 Electricity sales to distributors 1,300,613 64,471 - - 180,957 - 912 - (258,952) 1,288,001 Charges for the use of the power grid 236,698 2,117,454 - (81,731) 2,272,421 Construction revenues 41,019 599,634 - 22,881 - 663,534 Telecommunications - - 139,153 - (41,271) 97,882 Distribution of piped gas - - - 237,272 - 237,272 Leases and rents 1,130 53,755 - - - 50,001 - - (1,200) 103,686 Other operating revenues 28,994 (936) - 7,676 - (4,627) - - (6,193) 24,914 OPERATING COSTS AND EXPENSES (1,094,516) (4,577,731) (99,047) (212,120) (58,751) (65,688) (1,846) (252,440) 393,996 (5,968,143) Electricity purchased for resale (58,281) (2,170,875) - - (2,071) - - - 258,952 (1,972,275) Charges for the use of the power grid (184,585) (468,723) - - (8,600) (12,564) - - 81,731 (592,741) Personnel and management (198,137) (546,834) (43,920) (12,796) (1,774) (748) (29) (7,276) - (811,514) Pension and healthcare plans (30,535) (86,359) (5,655) (1,239) - - - (433) - (124,221) Materials and supplies (21,192) (60,132) (1,517) (709) (226) (89) (245) (14) - (84,124) Raw materials and supplies for electricity generation (20,704) - (2,271) - - - (22,975) Natural gas and supplies for the gas business - - - (144,648) - (144,648) Third-party services (72,269) (277,437) (16,747) (14,283) (8,647) (8,830) (551) (4,255) 52,113 (350,906) Depreciation and amortization (262,802) (180,701) (28,540) (11,508) (29,523) (28,226) (938) (754) - (542,992) Provisions and reversals (17,475) (106,913) 903 (39) (155) - - (239,097) - (362,776) Construction costs (40,372) (599,634) - (22,881) - (662,887) Financial compensation for use of water resources (106,066) - - - (6,144) - (112,210) Other operating costs and expenses (82,098) (80,123) (3,571) (4,017) (1,611) (12,960) (83) (611) 1,200 (183,874) RESULT OF EQUITY IN INVESTEES - 22,061 77,276 - 99,337 RESULT OF OPERATIONS 627,040 361,597 40,106 55,709 122,206 (20,314) 21,127 (175,164) - 1,032,307 Interest income (expenses) 62,311 378,910 4,059 5,256 (102,203) 13,278 706 (13,892) - 348,425 OPERATING INCOME 689,351 740,507 44,165 60,965 20,003 (7,036) 21,833 (189,056) - 1,380,732 Income tax and social contribution (221,956) (193,982) (11,287) (20,734) (14,336) - (341) (35,332) - (497,968) Deferred income tax and social contribution 65,072 (22,012) (184) 307 7,724 - - 76,610 - 127,517 INCOME (LOSSES) FOR THE PERIOD 532,467 524,513 32,694 40,538 13,391 (7,036) 21,492 (147,778) - 1,010,281 F - 62 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated STATEMENT OF OPERATIONS12.31.2009 GET DIS TEL COM ELE UEG Other ParentCompany Subtractionsandminority int. Consolidated OPERATING REVENUES 1,708,925 4,420,923 117,784 227,089 172,968 36,829 738 - (435,116) 6,250,140 Electricity sales to final customers 103,470 1,960,175 - (4,091) 2,059,554 Electricity sales to distributors 1,274,395 57,879 - - 172,968 - 738 - (296,823) 1,209,157 Charges for the use of the power grid 260,136 1,801,832 - (86,851) 1,975,117 Construction revenues 41,791 545,882 - 14,207 - 601,880 Telecommunications - - 117,490 - (37,228) 80,262 Distribution of piped gas - - - 207,842 - (2,684) 205,158 Leases and rents 1,136 57,177 - - - 40,583 - - (1,200) 97,696 Other operating revenues 27,997 (2,022) 294 5,040 - (3,754) - - (6,239) 21,316 OPERATING COSTS AND EXPENSES (1,041,990) (4,316,069) (93,045) (181,653) (58,831) (59,795) (2,666) 111,928 435,116 (5,207,005) Electricity purchased for resale (73,679) (2,037,970) - - (2,022) - - - 296,823 (1,816,848) Charges for the use of the power grid (181,159) (434,171) - - (10,674) (14,021) - - 86,851 (553,174) Personnel and management (196,425) (554,202) (38,822) (11,345) (1,767) (380) (27) (7,083) - (810,051) Pension and healthcare plans (26,728) (76,624) (4,886) (1,272) - - - (222) - (109,732) Materials and supplies (12,915) (53,478) (1,294) (653) (576) (66) (228) (13) - (69,223) Raw materials and supplies for electricity generation (21,979) - (1,936) - - 2,684 (21,231) Natural gas and supplies for the gas business - - - (128,916) - (128,916) Third-party services (63,069) (255,958) (11,429) (13,291) (8,599) (10,551) (1,389) (4,338) 47,558 (321,066) Depreciation and amortization (269,114) (167,516) (31,111) (9,003) (29,449) (31,896) (938) (754) - (539,781) Provisions and reversals (41,256) (103,515) (1,564) (36) (190) - - 186,498 - 39,937 Construction costs (41,525) (545,882) - (14,207) - (601,614) Financial compensation for use of water resources (75,819) - - - (4,408) - (80,227) Other operating costs and expenses (38,322) (86,753) (3,939) (2,930) (1,146) (945) (84) (62,160) 1,200 (195,079) RESULT OF EQUITY IN INVESTEES - 22,670 (8,343) - 14,327 RESULT OF OPERATIONS 666,935 104,854 24,739 45,436 114,137 (22,966) 20,742 103,585 - 1,057,462 Interest income (expenses) 73,762 65,940 4,228 2,604 (76,082) 13,105 1,043 (77,865) - 6,735 OPERATING INCOME 740,697 170,794 28,967 48,040 38,055 (9,861) 21,785 25,720 - 1,064,197 Income tax and social contribution (222,292) (29,901) (7,645) (15,319) (15,243) - (370) - - (290,770) Deferred income tax and social contribution 47,705 47,173 1,114 (822) - - - (56,319) - 38,851 INCOME (LOSSES) FOR THE PERIOD 566,110 188,066 22,436 31,899 22,812 (9,861) 21,415 (30,599) - 812,278 F - 63 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 16.6 Changes to the investments in non-controlled companies Additions Proposed Provision Amortization Balance as of Result of and dividends for of concession Balance as of 12.31.2009 equity APFCI and IOC losses rights Other 12.31.2010 Investees Sanepar 305,325 22,062 - (5,761) - - - 321,626 Concession - Sanepar 2,918 - (730) - 2,188 Dona Francisca 19,616 33,962 - (3,417) - - - 50,161 Sercomtel - Telecomunicações 39,863 32,601 - 72,464 Foz do Chopim 16,616 10,075 - (9,605) - - - 17,086 Carbocampel 1,117 24 83 - 1,224 Dois Saltos Empreend. 300 - 300 Copel Amec 154 2 - 156 Escoelectric (1,704) 611 586 - (507) Escoelectric - APFCI 1,025 - (481) - 544 385,230 99,337 188 (18,783) - (730) - 465,242 Other investments FINAM 2,456 - 2,456 FINOR 858 - - - (89) - - 769 Investco S.A. 7,903 - 7,903 Assets assigned for future use 5,596 - - - (1,044) - (14) 4,538 Other investments 3,610 - (8) - (981) - (79) 2,542 20,423 - (8) - (2,114) - (93) 18,208 405,653 99,337 180 (18,783) (2,114) (730) (93) 483,450 Additions Proposed Provision Amortization Balance as of Result of and dividends for of concession Balance as of 01.01.2009 equity APFCI and IOC losses rights Other 12.31.2009 Investees Sanepar 288,695 22,670 - (6,040) - - 305,325 Concession - Sanepar 3,648 - - - (730) - 2,918 Sercomtel - Telecomunicações 66,585 (17,029) - (9,693) - - 39,863 Foz do Chopim 16,519 97 - 16,616 Dona Francisca 10,332 9,284 - 19,616 Carbocampel (69) 1,186 - 1,117 Carbocampel - APFCI 1,059 (1,209) 150 - Escoelectric - APFCI 1,025 - 1,025 Escoelectric - Provision for devaluation (1,027) (677) - (1,704) Dois Saltos Empreend. 300 - 300 Copel Amec 149 5 - 154 387,216 14,327 150 (15,733) (730) - 385,230 Other investments FINAM 3,008 - (552) 2,456 FINOR 1,039 - (181) 858 Investco S.A. 7,903 - 7,903 Assets assigned for future use 3,820 - - - 1,776 - - 5,596 Other investments 3,769 - 1 - - - (160) 3,610 19,539 - 1 - 1,776 - (893) 20,423 406,755 14,327 151 (15,733) 1,776 (730) (893) 405,653 F - 64 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 17Property, Plant, and Equipment 17.1 Property, plant, and equipment in service by category Accumulated P., P., &E. Cost depreciation in service, net 12.31.2010 Machinery and equipment 4,388,067 (2,103,285) 2,284,782 Reservoirs, dams, and water mains 7,122,207 (4,059,368) 3,062,839 Buildings 1,381,957 (905,487) 476,470 Land 182,322 - 182,322 Vehicles 32,043 (25,951) 6,092 Furniture and implements 11,097 (8,367) 2,730 13,117,693 (7,102,458) 6,015,235 Accumulated P., P., &E. Cost depreciation in service, net 12.31.2009 Machinery and equipment 4,341,495 (1,964,209) 2,377,286 Reservoirs, dams, and water mains 7,119,339 (3,905,678) 3,213,661 Buildings 1,375,565 (875,103) 500,462 Land 182,215 - 182,215 Vehicles 31,560 (24,470) 7,090 Furniture and implements 11,282 (7,758) 3,524 13,061,456 (6,777,218) 6,284,238 Accumulated P., P., &E. Cost depreciation in service, net 01.01.2009 Machinery and equipment 4,318,624 (1,815,164) 2,503,460 Reservoirs, dams, and water mains 7,118,570 (3,752,053) 3,366,517 Buildings 1,374,557 (841,952) 532,605 Land 182,216 - 182,216 Vehicles 28,411 (22,720) 5,691 Furniture and implements 10,677 (6,892) 3,785 13,033,055 (6,438,781) 6,594,274 F - 65 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 17.2 Changes in property, plant, and equipment in service by category Balance as of Balance as of 12.31.2009 Additions Depreciation Write-offs Transfers 12.31.2010 Land 232,155 36,737 - 3 - 268,895 Buildings, const. sites & improvements 519,552 32,458 (29,971) (347) - 521,692 Machinery and equipment 1,989,106 182,805 (125,803) (8,821) - 2,037,287 Vehicles 7,643 121 (1,622) (1,088) - 5,054 Furniture and implements 3,616 601 (606) (1,538) - 2,073 Reservoirs, dams, and water mains 3,270,038 67,785 (155,211) - - 3,182,612 Thermal power plant 504,657 11,673 (24,216) (9,734) - 482,380 Other 132,722 35,968 - (5,116) 219 163,793 6,659,648 368,148 (337,429) (26,641) 219 6,663,945 Balance as of Balance as of 01.01.2009 Additions Depreciation Write-offs Transfers 12.31.2009 Land 191,358 41,020 - (223) - 232,155 Buildings, const. sites & improvements 530,806 21,796 (32,030) (1,020) - 519,552 Machinery and equipment 2,042,594 91,915 (125,703) (19,700) - 1,989,106 Vehicles 5,809 5,053 (2,096) (1,123) - 7,643 Furniture and implements 3,898 538 (773) (47) - 3,616 Reservoirs, dams, and water mains 3,367,718 57,469 (155,149) - - 3,270,038 Thermal power plant 533,535 4,159 (33,214) 177 - 504,657 Other 96,377 37,003 - (658) 159 132,881 6,772,095 258,953 (348,965) (22,594) 159 6,659,648 17.3 Property, plant, and equipment by company Accumulated P., P., & E. Cost depreciation net 12.31.2010 In service Copel Geração e Transmissão 11,452,043 (6,592,462) 4,859,581 Copel Telecomunicações 407,446 (256,316) 151,130 Elejor 606,907 (87,101) 519,806 UEG Araucária 647,168 (163,738) 483,430 Centrais Eólicas do Paraná 4,129 (2,841) 1,288 13,117,693 (7,102,458) 6,015,235 Construction in progress Copel Geração e Transmissão 567,606 - 567,606 Copel Telecomunicações 71,161 - 71,161 Elejor 9,943 - 9,943 648,710 - 648,710 13,766,403 (7,102,458) 6,663,945 F - 66 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Accumulated P., P., & E. Cost depreciation net 12.31.2009 In service Copel Geração e Transmissão 11,434,310 (6,337,009) 5,097,301 Copel Telecomunicações 370,972 (231,162) 139,810 Elejor 606,816 (66,893) 539,923 UEG Araucária 645,228 (139,522) 505,706 Centrais Eólicas do Paraná 4,129 (2,632) 1,497 Dominó Holdings 1 - 1 13,061,456 (6,777,218) 6,284,238 Construction in progress Copel Geração e Transmissão 311,341 - 311,341 Copel Telecomunicações 48,776 - 48,776 Elejor 8,292 - 8,292 UEG Araucária 7,001 - 7,001 375,410 - 375,410 13,436,866 (6,777,218) 6,659,648 Accumulated P., P., & E. Cost depreciation net 01.01.2009 In service Copel Geração e Transmissão 11,422,206 (6,075,103) 5,347,103 Copel Telecomunicações 358,300 (206,587) 151,713 Elejor 606,737 (46,689) 560,048 UEG Araucária 641,682 (107,978) 533,704 Centrais Eólicas do Paraná 4,129 (2,424) 1,705 Dominó Holdings 1 - 1 13,033,055 (6,438,781) 6,594,274 Construction in progress Copel Geração e Transmissão 138,774 - 138,774 Copel Telecomunicações 29,874 - 29,874 Elejor 8,292 - 8,292 UEG Araucária 881 - 881 177,821 - 177,821 13,210,876 (6,438,781) 6,772,095 Under Articles 63 and 64 of Decree no. 41,019, dated February 26, 1957, the assets and facilities used mostly in the generation of power are attached to these services and cannot be withdrawn, sold, assigned, or mortgaged without the prior written consent of the regulatory agency. ANEEL Resolution no. 20/99, however, regulates the release of assets from the concessions of the public Electric energy utilities, granting prior authorization to the release of assets that are deemed useless to the concession, when intended for sale, provided that the proceeds from such transaction be deposited in a special bank account assigned to investment in the concession. For concession contracts of the use of public property (UBP) type, infrastructure usage restrictions are set forth in article 19 of ANEEL Decree no. 2003/96. F - 67 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 17.4 Changes in property, plant, and equipment P., P., & E. Balances in service in progress Total As of Januay 1, 2009 6,594,274 177,821 6,772,095 Expenditure program - 258,953 258,953 Transfer to p.,p.,&e. in service 35,247 (35,247) - Depreciation quotas charged to income (348,965) - (348,965) Write-offs 3,523 (26,117) (22,594) Transfers from intangible assets in service 159 - 159 As of December 31, 2009 6,284,238 375,410 6,659,648 Expenditure program - 368,148 368,148 Transfer to p.,p.,&e. in service 84,104 (84,104) - Depreciation quotas charged to income (336,902) - (336,902) Depreciation quotas - Pasep/Cofins credits (527) - (527) Write-offs (15,897) (10,744) (26,641) Transfers of assets assigned for disposal 3 - 3 Transfers from intangible assets in service 216 - 216 As of December 31, 2010 6,015,235 648,710 6,663,945 17.5 Depreciation rates Depreciation rates (%) 12.31.2010 12.31.2009 Generation General equipment 9.73 10.00 Generators 3.09 3.30 Reservoirs, dams, and headrace channels 2.00 2.00 Hydraulic turbines 2.47 2.50 Gas and steam turbines 5.00 5.00 Water cooling and treatment facilities 5.00 5.00 Gas conditioning equipment 5.00 5.00 Central administration Facilities 4.00 4.00 Office machinery and equipment 10.00 10.00 Furniture and implements 10.00 10.00 Vehicles 20.00 20.00 Telecommunications Transmission equipment 7.70 10.00 Terminal equipment 10.50 11.40 Infrastructure 6.30 6.40 The Company, when applicable, uses the depreciation rates set by the regulatory agency, in light of the right to reimbursement at the end of the concession contract. The average rate for machinery and equipment is 2.85%. F - 68 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 17.6 Impairment of assets The Company has a policy of periodically evaluate and monitor the projected future performance of its assets. Accordingly, and in light of Technical Ruling IAS 36 – Impairment of Assets, whenever there is clear evidence that the Company has assets recorded at unrecoverable values or whenever events or changes in circumstances indicate that the book value of an asset may not be recoverable in the future the Company must immediately account for such discrepancies by means of a provision for losses. The main principles underpinning the conclusions of Copel’s impairment tests are listed below: · lowest level of cash generating unit: held concessions are analyzed individually; · recoverable value: value in use, or an amount equivalent to the discounted cash flows (before taxes) resulting from the continuous use of an asset until the end of its useful life; and · assessment of value in use: based on future cash flows in constant currency, converted to current value according to a real discount rate, before income taxes. The respective cash flows are estimated based on actual operational results, on the Company's annual corporate budget, as approved by the Board of Directors, on the resulting multi-year budget, and on future trends in the power sector. As for the time frame for the analysis, the Company takes into account the expiration date of each concession. As for market growth, Copel’s projections are consistent with historical data and the Brazilian economy's growth prospects. The respective cash flows are discounted at average discount rates, obtained through a methodology commonly employed by the market and supported by the regulatory agency, taking into account the weighted average cost of capital (WACC), which varied according to business segment between 5.11% and 9.33%, net of taxes. Management believes it has a contractually guaranteed right to compensation for the assets related to concessions upon their expiration, and it accepts, for purposes of calculation of reimbursement and until further regulation is issued on this matter, that such compensation be valued according to the fair value of replacement of the respective assets. Thus, the principle of valuation of residual assets upon expiration of concessions has been established as the book value of these assets. Based on the assumptions above, the Company has not identified a need to set aside an impairment provision. During the assignment of the new costs to power plants, when applicable, this amount has been limited to the value of the impairment test. 17.7 Consórcio Energético Cruzeiro do Sul Consórcio Energético Cruzeiro do Sul is an independent power producer, owned by Copel Geração e Transmissão (51%), and by Eletrosul Centrais Elétricas S.A. (49%). On October 10, 2006, at Auction of Power from New Projects 004/06, this company acquired the rights to the concession of the Mauá Hydroelectric Power Plant, which will feature 361 MW of installed capacity; the concession is valid for 35 years from the date of signature, which took place on July 3, 2007. Expenditures in connection with Consórcio Energético Cruzeiro do Sul are recorded as property, plant, and equipment in progress, proportionally to Copel’s share in the consortium. Consórcio Energético Cruzeiro do Sul won, on October 10, 2006, at the ANEEL Auction of Power from New Projects 004/06, the concession to build and run the Mauá Hydroelectric Power Plant for 35 years as an independent power producer. This project is included in the Federal Government’s Growth Acceleration Program (PAC) and will comprise a main powerhouse rated 350 MW and a secondary powerhouse rated 11 MW, for a total of 361 MW of installed capacity, which is enough to supply approximately one million people. The facility will take advantage of the hydroelectric potential discovered in the middle section of the Tibagi River, between the towns of Telêmaco Borba and Ortigueira, in mideastern Paraná. F - 69 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Total estimated expenditures amount to approximately R$1,069,000 as of October 2008, of which 51% (R$545.190) will be invested by Copel Geração e Transmissão, while the remaining 49% (R$523.810) will be invested by Eletrosul. On November 17, 2008, the board of Banco Nacional de Desenvolvimento Econômico e Social – BNDES approved the financing for the Mauá Hydroelectric Power Plant. The financed amount corresponds to approximately 70% of Copel's total expenditures in connection with that facility. The Mauá Hydroelectric Power Plant’s power output was sold at an ANEEL auction at a price of R$112.96/MWh, as of November 1, 2006, restated annually according to the variation of the IPCA inflation index (R$134,09/MWh as of December 31, 2010). A total of 192 average MW were sold, for supply starting in January 2011 for 30 years. The assured power of the project, established in its concession agreement, was 197.7 average MW, after full motorization. The project has an Environmental Impact Study and an Environmental Impact Report, which have been discussed at public hearings and meetings and approved by the licensing authority, resulting in the issue of Installation License no. 6,496/08. The service order for the beginning of the construction of the Mauá Hydroelectric Power Plant was signed on July 21, 2008, and commercial generation is scheduled for 2011. Due to a preliminary injunction in Civil Action no. 1999.7001.007514-6, which has delayed the beginning of construction work, thus delaying the beginning of commercial power generation by each generating unit, Copel will guarantee the power purchase agreements with its own power generation and short-term energy purchases. The project shall enter commercial operation at the end of 2011. Expenditures in this project have been recorded under Property, Plant, and Equipment, proportionally to the Company’s stake in the consortium. As of December 31, 2010, Copel Geração e Transmissão’s balance under Property, Plant, and Equipment related to this project was R$494,137. Total expenses already owed to suppliers of equipment and services in connection with the Mauá Power Plant amounted to R$162,035 as of December 31, 2010 (R$274,621 as of December 31, 2009). 17.8 Colíder Hydroelectric Power Plant On July 30, 2010, at ANEEL Auction of Power from New Projects 003/10, Copel Geração e Transmissão won the rights to the concession of the Colíder Hydroelectric Power Plant, which will feature 300 MW of installed capacity; the concession is valid for 35 years from the date of signature of Concession Contract no. 001/11-MME-UHE Colíder, which took place on January 17, 2011. This project is included in the Federal Government’s Growth Acceleration Program (PAC) and will comprise a main powerhouse rated 300 MW, which is enough to supply approximately one million people. The facility will take advantage of the hydroelectric potential discovered on the Teles Pires River, between the towns of Nova Canaã do Norte and Itaúba, in the northern region of the State of Mato Grosso. Total estimated expenditures amount to approximately R$1,570,400 as of July 2010. Copel has applied for financing from the National Economic and Social Development Bank (Banco Nacional de Desenvolvimento Econômico e Social or BNDES) for the Colíder Hydroelectric Power Plant. The Colíder Hydroelectric Power Plant’s power output was sold at an ANEEL auction at a final price of R$103.40/MWh, as of July 1, 2010, restated according to the variation of the IPCA inflation index (R$106.23/MWh as of December 31, 2010). A total of 125 average MW were sold, for supply starting in January 2015 for 30 years. The assured power of the project, established in its concession agreement, was 179.6 average MW, after full motorization. F - 70 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated The project holds a Preliminary License from the Mato Grosso State's Environmental Department (SEMA/MT), issued under number 298127/09 on December 1, 2009 and valid until November 30, 2012. Construction License no. 58830/10 was issued on December 21, 2010 by SEMA/MT and is valid until December 20, 2013. The authorization for archaeological recovery was issued by the National Historical and Artistic Heritage Institute (Instituto do Patrimônio Histórico e Artístico Nacional or IPHAN) on October 29, 2010, pursuant to IPHAN Ordinance no. 30/10. The service order for the beginning of the construction of the Colíder Hydroelectric Power Plant was signed on March 1, 2011. Commercial generation by the first generating unit shall start in June 2014, six months ahead of the schedule contained in the concession contract. Total expenses already owed to suppliers of equipment and services in connection with the Colíder Power Plant amounted to R$1,285,284 as of December 31, 2010. 17.9 Cavernoso II Small Hydropower Plant (SHP) On August 26, 2010 at ANEEL Auction no. 07/10, Copel Geração e Transmissão S.A. sold the power output of the Cavernoso II SHP, a project with 19 MW of installed capacity located on the Cavernoso River, between the towns of Virmond and Candói, in the State of Paraná. On account of this sale, it obtained authorization to build and run the project for 35 years as of February 28, 2011, the date of publication of Ordinance no. 133 of the Ministry of Mines and Energy, issued on February 25, 2011. This project is included in the Federal Government’s Growth Acceleration Program (PAC) and will comprise a main power plant rated 19 MW, which is enough to supply 50 thousand people. Total estimated expenditures amount to approximately R$120,000 as of August 2010. The Cavernoso II SHP’s power output was sold at a final price of R$146.99/MWh, as of August 1, 2010, restated according to the variation of the IPCA inflation index (R$151.11/MWh as of December 31, 2010). A total of 7.73 average MW were sold, for supply starting in November 2012 for 30 years. The project’s assured power, set forth under Ordinance no. 133 of the Ministry of Mines and Energy, dated February 25, 2011, is 10.56 average MW. Total expenses already owed to suppliers of equipment and services in connection with the Cavernoso SHP amounted to R$94.365 as of December 31, 2010. F - 71 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 18 Intangible assets Rights of use Concession Concession Accumulated of software rights contracts amortization Other Total 12.31.2010 In service Assets with finite useful lives Copel Geração e Transmissão 2,287 - - (1,984)(1) 43 346 Copel Distribuição (18.1) - - 3,675,078 (2,675,783)(2) - 999,295 Copel Telecomunicações 4,067 - - (3,659)(1) - 408 Compagas (18.2) 3,473 - 195,767 (64,199)(2) - 135,041 Elejor (18.3) - - 263,920 (43,812)(2) 102 220,210 UEG Araucária 190 - - (72)(1) - 118 Concession right - Elejor (18.3) - 22,626 - (3,583)(2) - 19,043 Authorization - UEGA (18.4) - 10,017 22,626 4,134,765 (2,793,092) 145 1,374,461 Assets with indefinite useful lives Copel Geração e Transmissão - 18 18 Compagas - 20 20 - 38 38 10,017 22,626 4,134,765 (2,793,092) 183 1,374,499 In progress Copel Geração e Transmissão (18.5) 11,591 - 22,249 - 1,222 35,062 Copel Distribuição (18.1) - - 583,261 - - 583,261 Copel Telecomunicações 12,476 - - - 3 12,479 Compagas - - 34,440 - - 34,440 Elejor - 2,790 2,790 24,067 - 639,950 - 4,015 668,032 Special Liabilities Copel Distribuição (18.6) - - (406,333) 112,756 - (293,577) - - (406,333) 112,756 - (293,577) 1,748,954 (1) Annual amortization rate: 20% (2) Amortization over the term of the concession F - 72 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Rights of use Concession Concession Accumulated of software rights contracts amortization Other Total 12.31.2009 In service Assets with finite useful lives Copel Geração e Transmissão 2,139 - - (1,757)(1) 44 426 Copel Distribuição (18.1) - - 3,581,979 (2,486,847)(2) - 1,095,132 Copel Telecomunicações 3,799 - - (3,560)(1) - 239 Compagas (18.2) 3,461 - 178,801 (52,693)(2) - 129,569 Elejor (18.3) - - 263,920 (34,497)(2) 101 229,524 UEG Araucária 90 - - (73)(1) - 17 Concession right - Elejor (18.3) - 22,626 - (2,828)(2) - 19,798 Authorization - UEGA (18.4) - 53,954 - (7,037) - 46,917 9,489 76,580 4,024,700 (2,589,292) 145 1,521,622 Assets with indefinite useful lives Copel Geração e Transmissão - 18 18 Compagas - 20 20 - 38 38 9,489 76,580 4,024,700 (2,589,292) 183 1,521,660 In progress Copel Geração e Transmissão (18.5) - - 9,048 - 209 9,257 Copel Distribuição (18.1) - - 590,699 - - 590,699 Copel Telecomunicações 819 - 819 Compagas - - 28,557 - - 28,557 Elejor - 27 27 819 - 628,304 - 236 629,359 Special liabilities Copel Distribuição (18.6) - - (387,046) 64,240 - (322,806) - - (387,046) 64,240 - (322,806) 1,828,213 (1) Annual amortization rate: 20% (2) Amortization over the term of the concession F - 73 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Rights of use Concession Concession Accumulated of software rights contracts amortization Other Total 01.01.2009 In service Assets with finite useful lives Copel Geração e Transmissão 2,087 - - (1,520) (1) 43 610 Copel Distribuição (18.1) - - 3,480,661 (2,313,329)(2) - 1,167,332 Copel Telecomunicações 4,094 - - (3,121) (1) - 973 Compagas (18.2) 3,455 - 159,489 (43,782)(2) - 119,162 Elejor (18.3) - - 263,920 (25,251)(2) 101 238,770 UEG Araucária 90 - - (67) (1) - 23 Concession right - Elejor (18.3) - 22,626 - (2,074) (2) - 20,552 Authorization - UEGA (18.4) - 53,954 - (4,691) - 49,263 9,726 76,580 3,904,070 (2,393,835) 144 1,596,685 Assets with indefinite useful lives Copel Geração e Transmissão - 18 18 Compagas - 20 20 - 38 38 9,726 76,580 3,904,070 (2,393,835) 182 1,596,723 In progress Copel Geração e Transmissão (18.5) - - 8,152 - - 8,152 Copel Distribuição (18.1) - - 472,408 - - 472,408 Copel Telecomunicações 135 - 135 Compagas - - 33,671 - - 33,671 Elejor - 27 27 135 - 514,231 - 27 514,393 Special Liabilities Copel Distribuição (18.6) - - (395,535) 20,108 - (375,427) - - (395,535) 20,108 - (375,427) 1,735,689 (1) Annual amortization rate: 20% (2) Amortization over the term of the concession Changes in intangible assets by category Concession Concession Balances contracts Software rights Other Total As of January 1, 2009 1,661,969 3,756 69,815 149 1,735,689 Capitalizations 641,864 1,282 - - 643,146 Transfer to receivables related to concession (314,934) - - - (314,934) Amortization quotas - concession and authorization (192,610) (1,201) (3,100) - (196,911) Disposal (38,267) (461) - - (38,728) Other (49) - - - (49) As of December 31, 2009 1,757,973 3,376 66,715 149 1,828,213 Capitalizations 579,451 25,408 - 2,764 607,623 Transfer to receivables related to concession (412,256) - - - (412,256) Amortization quotas - concession and authorization (210,602) (1,268) (3,100) - (214,970) Disposal (7,581) (27) (44,572) - (52,180) Other (7,479) - - 3 (7,476) As of December 31, 2010 1,699,506 27,489 19,043 2,916 1,748,954 F - 74 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Changes in intangible assets – analytical breakdown Concession Contract Other Concession/ special liabilities authorization Balances in service progress in service progress in service progress (negative goodwill) Total As of January 1, 2009 1,523,166 514,230 (270,206) (105,221) 3,742 163 69,815 1,735,689 Expenditure program - 679,248 - - - 1,122 - 680,370 Customer contributions - - - (57,422) - - - (57,422) ANEEL grant - use of public property - 946 - 946 Present value adjustments - ANEEL grant - (50) - (50) Capitalizations - to receivables related to concession - (380,844) - 65,910 - - - (314,934) Capitalizations - to intangible assets in service 175,150 (175,150) (28,539) 28,539 218 (218) - - Amortization quotas - concession and authorization (236,928) - 44,318 - (1,201) - (3,100) (196,911) Write-offs (7,448) (9,765) (185) - (130) (12) - (17,540) Transfer to investments - assets for future use (1,465) (311) - (1,776) Transfer to p., p., &e. in service - (159) - - (159) As of December 31, 2009 1,452,475 628,304 (254,612) (68,194) 2,470 1,055 66,715 1,828,213 Expenditure program - 655,411 - - - 28,177 - 683,588 Customer contributions - - - (89,177) - - - (89,177) ANEEL grant - use of public property - 40,243 - 40,243 Present value adjustments - ANEEL grant - (27,042) - (27,042) Capitalizations - to receivables related to concession - (482,145) - 69,889 - - - (412,256) Capitalizations - to intangible assets in service 172,084 (172,084) (22,936) 22,936 1,150 (1,150) - - Amortization quotas - concession and authorization (247,060) - 46,068 - (1,268) - (3,100) (205,360) Amortization quotas - PASEP/COFINS credits (12,060) - 2,449 - (9,611) Write-offs (12,090) (2,752) - - (29) - (44,572) (59,443) Transfer to investments - assets for future use - 15 - 15 Transfer to p., p., &e. in service (216) - (216) As of December 31, 2010 1,353,133 639,950 (229,031) (64,546) 2,323 28,082 19,043 1,748,954 18.1 Concession - Copel Distribuição The concession’s intangible assets represent the right to operate construction services and electricity supply services and will be recovered through customer consumption and billing. ANEEL establishes the estimated economic useful life of each asset that makes up the energy distribution infrastructure, for purposes of tariff setting and also of assessment of the amount of compensation to be paid for revertible assets at the end of the concession's term. This estimate is reasonable and adequate for accounting and regulatory purposes and represents the best estimate of the assets’ economic useful lives accepted by the industry. The amortization of intangible assets reflects the pattern of estimated accrual of the corresponding economic benefits by Copel Distribuição, with expectation of average amortization of 15% a year, limited to the term of the concession. The residual amount of each asset remaining over the term of the concession is allocated as accounts receivables related to the concession (Note 9). 18.2 Concession Contract - Compagas These intangible assets are related to the construction of infrastructure and the acquisition of the necessary assets for the operation of gas distribution services and to the right to collect from customers for gas supply. The construction of infrastructure and the acquisition of assets are deemed service rendering by the granting authority. The amortization of intangible assets reflects the pattern of estimated corresponding economic benefits to be earned by Compagas. At the end of the concession, the assets related to gas distribution service shall revert to the granting authority, and Compagas shall be reimbursed for the investments made based on their amortized replacement value, assessed through an independent auditing company, based on the values to be determined then. F - 75 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 18.3 Concession Contract - Elejor Concession Contract Intangible assets related to the use of public property (UBP) under an onerous concession. These intangible assets have been amortized over the term of the concession contract, and the corresponding liability has been amortized by payments. (Note 26 - Accounts payable related to concession – use of public property). Concession Rights The acquisition of the shares held by Triunfo Participações S.A., on December 18, 2003, resulted in total concession intangible asset of R$22,626. The straight line method of amortization of the concession intangible asset was economically determined by the expected income from the commercial operation of the concession, which expires in October 2036, and its effect on the statement of operations as of December 31,2010 was R$754 (R$754 as of December 31,2009). 18.4 Authorization - UEG Araucária The acquisition on May 31, 2006 of the quotas held by El Paso Empreendimentos e Participações Ltda., controlling holder of UEG Araucária Ltda., resulted in authorization rights in the amount of R$53,954. During the fiscal year ended on December 31, 2010, the Company verified that there are internal indicators pointing to the possibility of certain assets being over their recoverable value, particularly the asset related to the low recurring dispatch of the thermal facility's total energy output capacity. In light of these indicators and the impairment tests based on its value in use, Company management decided to fully write-off the amount, of R$44,571 as of December 31, 2010. 18.5 Copel Geração e Transmissão Intangible assets related to the use of public property (UBP) under an onerous concession. These intangible assets have been amortized over the term of the concession contract, and the corresponding liability has been amortized through payments. (Note 26 - Accounts payable related to concession – use of public property). On December 31, 2010, the Group had R$10,926 (R$9,048 as of December 31, 2009 and R$8,152 as of January 1, 2009) recorded in connection with the Mauá Power Plant Concession Contract and R$11,323 recorded in connection with the Colíder Power Plant. 18.6 Special liabilities Special liabilities comprise customers’ contributions, Federal Government budget grants, federal, state, and municipal funds, and special credits assigned to the investments in facilities related to a concession. The scheduled date for settlement of these liabilities was the concession expiration date. ANEEL, by means of Regulatory Resolution no. 234/2006, dated October 31, 2006, as amended by Resolution no. 338, dated November 25, 2008, established the guidelines, the applicable methodologies, and the initial procedures for the conduction of the second cycle of the periodic tariff review involving the Brazilian power distribution utilities, changing the characteristics of these liabilities. Both the outstanding balance and new additions have been amortized as of July 1, 2008, pursuant to ANEEL Ruling no. 3,073/06 and Circular Letter no. 1,314/07. Amortization is calculated based on the same average depreciation rate of the corresponding assets. 18.7 Recoverable value of intangible assets (finite useful lives) The Company has assessed the recoverable value of its intangible assets based on the present value of the corresponding estimated future cash flows. The values assigned to the assumptions represent Company management’s evaluation of the energy industry’s future trends and are based both on external sources of information and on historical data. Cash flows have been estimated based on the Company’s operating results and projections until the end of the concession, under the following main assumptions: F - 76 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated · Organic growth compatible with historical data and the Brazilian economy's growth prospects; and · The average discount rate obtained through a methodology commonly employed on the market, taking into account the weighted average cost of capital (WACC), as discussed in Note 17.6. The recoverable value of these assets exceeds their book value, so there are no impairment losses to record, except for the write-off of UEG Araucária’s authorization rights, as discussed in Note 18.4. 18.8 Energy Universalization and the Luz para Todos Program ANEEL set forth the overall conditions for the Universalization of Electric Energy Supply under Law no. 10,438, dated April 26, 2002, as amended by Law no. 10,762, dated November 11, 2003, aiming to supply new customers connected at low voltage (lower than 2.3 kV), with loads of up to 50 kW. ANEEL Resolution no. 223, dated April 29, 2003, set forth the general conditions for Electric Energy Universalization Plans, and was later amended by Resolution no. 52, dated March 25, 2009. To guide the process of review of Universalization Plans, ANEEL issued Resolution no. 175, dated November 28, 2005, and amended by Resolution no. 365, dated May 19, 2009. On November 11, 2003, Decree no. 4,873 established the National Program for the Universalization of Electric Energy Use and Access, named Luz para Todos (“Light for Everyone”), which aims to provide electricity to the share of Brazil’s rural population, focused on family agriculture, which does not yet have access to this public service. This program is coordinated by the Ministry of Mines and Energy (MME) and carried out with the participation of Eletrobras. In Paraná, the Ministry is represented by Eletrosul, and the participants are the State Government and Copel. Furthermore, the program is integrated with several social and rural development programs implemented by the Federal Government and by State Governments, to ensure that the rural electrification efforts result in increased agricultural output, in increased income and in social inclusion, providing better standards of living to the rural communities. The program has been extended until December 31, 2011, under Decree no. 7,324, dated October 5, 2010, to cover the completion of the Luz para Todos Program’s construction work under contract with Eletrobras. In 2010, the program connected 13,036 new customers, reaching roughly 72,000 since its inception; this figure is expected to reach 78,000 by December 2011, thus concluding universalization within Copel's concession area. Copel signed with Eletrobras four financing and subsidy agreements, in the amount of R$278,166. The first two ones have already been fully executed. Only two contracts are still under way: ECFS no. 206/07, under which the Company received R$88,501, of which R$75,858 came from RGR funds and R$12,643 from CDE funds, out of the estimated total of R$109,642; and ECFS no. 273/09, under which the Company received R$19,183, of which R$16,443 came from RGR funds and R$2,740 from CDE funds, out of the estimated total of R$63,944. The total estimated investments under the contracts for the program are broken down below: Source R$ Share Federal Government - CDE subsidy 62,882 19% Government of the State of Paraná 33,002 10% RGR Financing 168,129 51% Contractor - COPEL 66,007 20% Program total 330,020 100% As of December 31, 2010, the total amount invested in the Luz para Todos program was R$322,598. F - 77 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 19 Payroll, social charges and accruals 12.31.2010 12.31.2009 01.01.2009 Social liabilities Taxes and social contributions 29,987 28,574 26,659 Social charges on paid vacation and 13th salary 18,866 17,458 15,896 48,853 46,032 42,555 Labor liabilities Payroll, net 242 178 103 Vacation 60,022 55,602 50,909 Profit sharing 66,151 64,995 65,816 Accruals for voluntary termination program 314 24,291 - Compensation - voluntary termination - 15,859 - Assignments to third-parties 2 - 5 126,731 160,925 116,833 175,584 206,957 159,388 F - 78 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 20 Suppliers 12.31.2010 12.31.2009 01.01.2009 Transmission network use charges Basic Network 62,948 63,209 57,096 Energy transmission 4,537 4,310 4,182 Connections 286 274 265 67,771 67,793 61,543 Electricity suppliers Eletrobrás (Itaipu) 74,316 80,104 100,040 Furnas Centrais Elétricas S.A. 39,317 34,375 32,757 Companhia Hidro Elétrica do São Francisco - Chesf 35,136 33,696 32,108 Petróleo Brasileiro S.A. - Petrobras 17,096 3,318 1,385 Spot Market - CCEE (Note 34) 19,695 1,859 27,976 Companhia Energética de São Paulo - Cesp 14,356 12,031 11,488 Rio Pedrinho Energética S.A. and Consórcio Salto Natal Energética S.A. 14,185 11,330 10,234 Mechanism for the Offsetting of Surpluses and Deficits - MCSD 14,002 10,018 3,031 Centrais Elétricas do Norte do Brasil S.A. - Eletronorte 11,395 10,856 10,316 Itiquira Energética S.A. 10,025 10,000 9,247 Dona Francisca Energética S.A. 5,506 5,100 5,128 Companhia Energética de Minas Gerais - Cemig 5,419 6,530 4,660 Cia. Estadual de Geração e Transmissão de Energia Elétrica S.A. - CEEE 4,012 3,819 3,632 Light S.A. 2,993 2,838 2,710 CPFL Energia S.A. - 10,041 994 Other suppliers 19,488 10,482 6,663 286,941 246,397 262,369 Materials and services Petróleo Brasileiro S.A. - Petrobras - gas purchase by Compagas 25,720 23,166 36,775 Petróleo Brasileiro S.A. - Petrobras - renegotiation (20.1) 48,312 43,949 - Petróleo Brasileiro S.A. - Petrobras - renegotiation - noncurrent (20.1) 144,936 175,796 214,157 Other suppliers 183,824 162,224 137,145 402,792 405,135 388,077 757,504 719,325 711,989 Current 612,568 543,529 497,832 Noncurrent 144,936 175,796 214,157 20.1 Petróleo Brasileiro S.A. – Petrobras - renegotiation On March 6, 2006, Copel signed an agreement with Petrobras to settle the pending issues regarding the gas purchase agreement for the Araucária Thermoelectric Power Plant. This agreement comprised the signing of an Out-of-Court Agreement, under which Copel Generation Company, with Copel as joint debtor, acknowledged a R$150,000 debt to Petrobras, as the assignee of Compagas’ credits to Copel Geração, which shall be paid in 60 monthly installments adjusted by the Selic rate, starting in January 2010. On May 30, 2006, Copel Geração signed a Statement for the Retification of mutual settlement with Compagas under which both parties fully and irrevocably release each other from all obligations and rights under the Natural Gas Purchase and Sale Agreement signed by them on May 30, 2000 and terminated on May 31, 2005, renouncing any claims against each other, on any grounds, as of the date of the Out of Court Agreement and the acknowledgement of debt signed by them and by Petrobras, with the participation of Copel. The acknowledgement of debt by Copel Geração remains. F - 79 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 20.2 Main power purchase agreements The table below features the main power purchase agreements signed in the regulated power trading environment. These contracts are shown at original value and are restated annually according to the IPCA inflation index. Period of Purchased power Date of Average purchase supply (annual avg. MW) auction price (R$/MWh) Auction of power from existing facilities 1st Auction - 2005 Product 2005 to 2012 942.92 12.07.2004 57.51 1st Auction - 2006 Product 2006 to 2013 450.88 12.07.2004 67.33 1st Auction - 2007 Product 2007 to 2014 9.79 12.07.2004 75.46 2nd Auction - 2008 Product 2008 to 2015 67.65 04.02.2005 83.13 4th Auction - 2009 Product 2009 to 2016 43.25 10.11.2005 94.91 5th Auction - 2007 Product 2007 to 2014 160.04 12.14.2006 104.74 1,674.53 Auction of power from new facilities 1st Auction - 2008 Hydro Product 2008 to 2037 3.61 12.16.2005 106.95 1st Auction - 2008 Thermal Product 2008 to 2022 28.56 12.16.2005 132.26 1st Auction - 2009 Hydro Product 2009 to 2038 3.26 12.16.2005 114.28 1st Auction - 2009 Thermal Product 2009 to 2023 41.59 12.16.2005 129.26 1st Auction - 2010 Hydro Product 2010 to 2039 66.32 12.16.2005 114.57 1st Auction - 2010 Thermal Product 2010 to 2024 64.30 12.16.2005 121.81 3rd Auction - 2011 Hydro Product 2011 to 2040 57.66 10.10.2006 120.86 3rd Auction - 2011 Thermal Product 2011 to 2025 54.22 10.10.2006 137.44 4th Auction - 2010 Thermal Product 2010 to 2024 18.32 07.26.2007 134.64 5th Auction - 2012 Hydro Product 2012 to 2041 52.50 10.16.2007 129.14 5th Auction - 2012 Thermal Product 2012 to 2026 117.27 10.16.2007 128.37 6th Auction - 2011 Thermal Product 2011 to 2025 51.07 09.17.2008 128.42 7th Auction - 2013 Hydro Product 2013 to 2042 12.24 09.30.2008 98.98 7th Auction - 2013 Thermal Product 2013 to 2027 303.99 09.30.2008 145.23 Santo Antonio 2012 to 2041 106.00 12.10.2007 78.87 Jirau 2013 to 2042 141.51 05.19.2008 71.37 1,122.42 F - 80 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 21 Loans and Financing Current Noncurrent liabilities liabilities 12.31.2010 12.31.2009 01.01.2009 12.31.2010 12.31.2009 01.01.2009 Principal amount Interest Total Foreign currency IDB (21.1) 9,066 167 9,233 19,148 25,938 - 9,189 36,552 National Treasury (21.2) 4,731 547 5,278 5,625 8,647 51,397 58,654 85,359 Banco do Brasil - 6,517 - - - Eletrobrás 5 - 5 5 7 15 22 36 13,802 714 14,516 24,778 41,109 51,412 67,865 121,947 Local currency (reais) Banco do Brasil (21.3) 194 12,585 12,779 10,409 16,410 691,007 330,190 330,389 Eletrobrás (21.4) 44,632 11 44,643 38,182 34,411 257,673 261,142 275,207 Eletrobrás - Elejor - 117 26,092 BNDES - Compagas (21.5) 6,330 - 6,330 6,349 6,526 43 6,394 13,111 Finep (21.6) 1,952 15 1,967 156 5 5,855 6,940 2,310 BNDES (21.7) - 1,389 1,389 884 - 137,496 55,748 - Banco do Brasil BNDES transfer (21.8) - 1,471 1,471 940 - 137,496 55,748 - 53,108 15,471 68,579 56,920 57,352 1,229,570 716,279 647,109 66,910 16,185 83,095 81,698 98,461 1,280,982 784,144 769,056 Breakdown of loans and financing by currency and index Currency (equivalent in reais) / Index 12.31.2010 % 12.31.2009 % 01.01.2009 % Foreign currency U.S. dollar 56,695 4.16 64,306 7.43 94,049 10.84 Yen - 6,517 0.75 IDB currency basket 9,233 0.68 28,337 3.27 62,490 7.20 65,928 4.84 92,643 10.70 163,056 18.79 National currency (reais) Noncurrent Interest Rate (TJLP) 285,709 20.94 132,055 15.25 2,335 0.27 General Price Index - Market (IGP-M) 616 0.05 874 0.10 930 0.11 Fiscal Reference Unit (UFIR) 125,363 9.19 94,651 10.93 71,361 8.23 Eletrobrás Financing Rate (FINEL) 176,954 12.97 204,671 23.64 264,349 30.47 BNDES Monetary Unit (UMBND) 6,373 0.47 1,105 0.13 19,637 2.26 Interbank Deposit Certificate (CDI) 703,134 51.54 339,843 39.25 345,849 39.87 1,298,149 95.16 773,199 89.30 704,461 81.21 1,364,077 100.00 865,842 100.00 867,517 100.00 F - 81 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Indicators and variations in the main foreign currencies and rates applied to the Company’s loans and financing Currency/index Variation (%) 12.31.2010 12.31.2009 01.01.2009 U.S. dollar (4.31) (25.49) 31.94 IDB currency basket 3.86 0.17 6.22 TJLP 6.00 6.12 6.27 IGP-M 11.32 (1.72) 9.81 FINEL 2.18 (0.35) 1.90 UMBND (3.76) (25.66) 33.86 CDI 24.44 (37.22) 21.82 Maturity of noncurrent installments Foreign National currency currency 12.31.2010 12.31.2009 01.01.2009 2010 - 73,988 2011 - - - 64,301 68,064 2012 3,486 64,215 67,701 53,773 50,069 2013 2,236 185,932 188,168 53,002 48,257 2014 1,121 515,396 516,517 381,300 376,151 2015 - 183,780 183,780 48,748 44,368 2016 - 46,919 46,919 32,545 26,767 2017 - 30,188 30,188 16,158 6,719 2018 - 29,278 29,278 15,248 5,975 2019 - 26,530 26,530 12,500 3,726 2020 - 23,935 23,935 10,628 2,456 2021 - 18,834 18,834 6,970 5 2022 - 17,186 17,186 6,968 - After 2022 44,569 87,377 131,946 82,003 62,511 51,412 1,229,570 1,280,982 784,144 769,056 F - 82 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Changes in loans and financing Foreign currency National currency Current Noncurrent Current Noncurrent Total As of January 1, 2009 41,109 121,947 57,352 647,109 867,517 Funds raised - - - 144,262 144,262 Charges 6,199 - 63,265 3,340 72,804 Monetary and exchange variation (8,290) (27,161) (57) (1,144) (36,652) Transfers 26,921 (26,921) 77,288 (77,288) - Amortization of principal amounts (17,221) - (45,766) - (62,987) Amortization of interest and variations (23,940) - (95,162) - (119,102) As of December 31, 2009 24,778 67,865 56,920 716,279 865,842 Funds raised - - - 552,479 552,479 Charges 3,491 - 82,096 11,850 97,437 Monetary and exchange variation (928) (1,687) 441 3,494 1,320 Transfers 14,766 (14,766) 54,532 (54,532) - Amortization of principal amounts (12,777) - (33,816) - (46,593) Amortization of interest and variations (14,814) - (91,594) - (106,408) As of December 31, 2010 14,516 51,412 68,579 1,229,570 1,364,077 21.1 Inter-American Development Bank - IDB Loan for the Segredo Hydroelectric Power Plant and for the Jordão River Diversion Project, received on January 15, 1991, in the amount of US$135,000. This debt is amortized semi-annually, with final maturity in January 2011. Interest is calculated according to the IDB funding rate, which in the fourth quarter of 2010 was 4.13% p.a. The agreement features provisions providing for termination in the following cases: ·default by the debtor on any other obligation set forth in the agreement or agreements signed with the bank for financing of the project; · withdrawal or suspension of the Federal Republic of Brazil as a member of the IDB; · default by the guarantor, if any, of any obligation set forth in the guaranty agreement; · ratio between current assets and total current commercial and bank financing, except for the current share of noncurrent indebtedness and dividends to be reinvested, lower than 1.2; and · ratio between noncurrent indebtedness and equity exceeding 0.9. This agreement is guaranteed by the Federal Government and by mortgage and fiduciary guarantees. F - 83 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 21.2 Department of the National Treasury - STN The restructuring of medium and noncurrent debt, signed on May 20, 1998, in connection with the financing received under Law no. 4,131/62, is shown below: Term Final Grace period Bond type (years) maturity (years) 12.31.2010 12.31.2009 01.01.2009 Par Bond 30 04.15.2024 30 26,591 27,787 37,296 Capitalization Bond 20 04.15.2014 10 7,947 10,673 17,507 Debt Conversion Bond 18 04.15.2012 10 3,761 6,568 12,368 Discount Bond 30 18,376 19,251 25,896 New Money Bonds 15 - - 466 Flirb 15 - - 473 56,675 64,279 94,006 The annual interest rates and repayments are as follows: Bond type Annual interest rates (%) Payments Par Bond 6.0 single Capitalization Bond 8.0 semi-annual Debt Conversion Bond Six-month LIBOR + 0.8750 semi-annual Discount Bond Six-month LIBOR + 0.8125 single New Money Bonds Six-month LIBOR + 0.8750 semi-annual Flirb Six-month LIBOR + 0.8125 semi-annual As collateral for this agreement, the Company has assigned and transferred to the Federal Government, conditioned to the non-payment of any financing installment, the credits that are made to the Company’s centralized revenues account, up to a limit sufficient to cover the payment of installments and other charges payable upon each maturity. For the Discount and Par Bonds, there are collateral deposits of R$10,850 and R$15,430 as of December 31, 2010 (R$9,990 and R$14,205 as of December 31, 2009 and R$15,460 and R$22,408 as of January 1, 2009), respectively (Note 6). 21.3 Banco do Brasil S.A. The Company has the following contracts with Banco do Brasil: 1)Private Credit Assignment Agreement with the Federal Government, through Banco do Brasil, signed on March 30, 1994, repayable in 240 monthly installments based on the Price amortization system starting on April 1, 1994, monthly restated by the TJLP and IGP-M plus interest of 5.098% p.a. and guaranteed by Copel’s accounts receivable.; and F - 84 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 2) The following Parent Company credit notes: Issue Principal Financial charges Principal Credit notes date maturity due semi-annually amount Charges Total Commercial no. 330.600.129 01.31.2007 01.31.2014 106.5% of the average CDI rate 29,000 1,331 30,331 Industrial no. 330.600.132 02.28.2007 02.28.2014 106.2% of the average CDI rate 231,000 8,531 239,531 Industrial no. 330.600.151 07.31.2007 07.31.2014 106.5% of the average CDI rate 18,000 827 18,827 Industrial no. 330.600.156 08.28.2007 08.28.2014 106.5% of the average CDI rate 14,348 531 14,879 Industrial no. 330.600.157 08.31.2007 08.31.2014 106.5% of the average CDI rate 37,252 1,362 38,614 329,600 12,582 342,182 As a guarantee, Banco do Brasil has been authorized to deduct any amounts credited, on any grounds, to the Company's deposit account to cover, in part or in full, the outstanding balance due under the line of credit. It has also been irrevocably authorized, regardless of prior notice, to offset the bank’s receivable, which corresponds to the outstanding balance due under the line of credit, with any credits the Company has or accrues at Banco do Brasil. 3) Fixed Credit Assignment Agreement no. 21/02255-4, in the amount of R$350,000, signed by Copel Distribuição and Banco do Brasil on September 10, 2010, for the single purpose of financing working capital. This debt will be paid in three annual and consecutive installments, the first one due on August 25, 2013, in the amount of R$116,666, and the others in the amount of R$116,667, due on July 11, 2014 and August 15, 2015, plus financial charges proportional to the share of the principal amount being paid off, so that the payment of the final installment will repay the debt in full. The outstanding amounts will be subject to charges based on the basic return rate of the Brazilian "poupança" (national savings account or IRP) plus additional charges based on the fluctuating interest rate that will be calculated exponentially, based on the daily equivalent rate (calendar year of 365 or 366 days). The actual rate resulting from the combination of the fluctuating interest rate and the IRP will be equivalent, for each period of calculation, to 98.5% of the variation of the Interbank Deposit Certificate rate (CDI) for the same period. Charges will be accrued and capitalized monthly in the account linked to the agreement, on the due date and upon settlement of the debt, for payment together with the principal amount installments. To ensure the payment of any liabilities under this agreement, Copel Distribuição has committed to assign, attach, and pledge in favor of Banco do Brasil trade notes, duly endorsed and accompanied by the corresponding signed authorization for withdrawal. The contract contains provisions on accelerated maturity in certain conditions. The amount of R$350,000 was made available to the Company in full on September 10, 2010. 21.4 Eletrobras – Centrais Elétricas Brasileiras S.A. Loans originated from the Eletrobras Financing Fund (FINEL) and from the Global Reversal Reserve (RGR) for the expansion of the generation, transmission, and distribution systems. Repayments started in February 1999, and the last payment is due in August 2021. Interest of 5.0% to 8.0% p.a. and principal are repaid monthly, adjusted by the FINEL and Federal Reference Unit (UFIR) rates. Contract ECFS – 142/06, was signed on May 11, 2006 by Copel Distribuição and Eletrobras, in the amount of R$74,340, for use in the “Luz para Todos” rural electrification program. Out of the total amount, R$42,480 came from RGR funds, and R$31,860 were economic subsidies from CDE (Conta de Desenvolvimento Energético or Energy Development Account) funds. This loan has a grace period of 24 months and bears interest of 5% p.a. plus a commission of 1% p.a. It is repayable in 120 equal monthly installments, with final maturity on September 30, 2018. The total funds received under this contract amount to R$63,104, of which R$36,056 came from RGR funds and R$27,048 from CDE funds. There will be no further disbursements under this agreement. F - 85 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Contract ECFS – 206/07 was signed on March 3, 2008 by Copel Distribuição and Eletrobras, in the amount of R$126,430, for use in the “Luz para Todos” rural electrification program. On September 14, 2010, amendment ECFS-206-D/2010 was signed, changing the financed amount to R$109,642, of which R$93,979 are from RGR funds and R$15,663 are economic subsidies. This loan has a grace period of 24 months and bears interest of 5% p.a. plus a commission of 1% p.a. It is repayable in 120 equal monthly installments, with final maturity on August 30, 2020. In August 2008, Copel withdrew R$37,929, of which R$32,511 came from RGR funds and R$5,418 from CDE funds. In June 2009, the Company received R$25,286, of which R$21,674 came from RGR funds and R$3,612 from CDE funds. In March 2010, the Company received R$25,286, of which R$21,674 came from RGR funds and R$3,612 from CDE funds. Contract ECFS – 273/09, was signed on February 18, 2010 by Copel Distribuição and Eletrobras, in the amount of R$63,944, for use in the “Luz para Todos” rural electrification program. Out of the total amount, R$54,809 came from RGR funds, and R$9,134 were economic subsidies from CDE funds. This loan has a grace period of 24 months and bears interest of 5% p.a. plus a commission of 1% p.a. It is repayable in 120 equal monthly installments, with final maturity on November 30, 2012. In December 2010, Copel withdrew R$19,183, of which R$16,443 came from RGR funds and R$2,740 from CDE funds. These loans are secured by Copel’s own revenues, pursuant to a mandate issued by public act, and by the issue of promissory notes in the same number of outstanding installments. 21.5 BNDES - Compagas Financing from BNDES for the expansion of the Company’s gas distribution network. This financing agreement is divided into subcredits, a part of which is restated by an interest rate of 4% p.a. plus the TJLP long-term interest rate, and the remainder by the variation of the BNDES Monetary Unit (UMBND). This agreement does not contain restrictive provisions, and the final installment is due on January 15, 2012. This financing is guaranteed by Compagas’ gas supply receivables, corresponding to two financing installments, which shall be deposited exclusively and kept in a checking account at Banco Itaú S.A. 21.6 Financiadora de Estudos e Projetos - FINEP 1) Loan agreement no. 02070791-00, signed on November 28, 2007 to partially cover expenses incurred in the preparation of the "Generation Research and Development Project for 2007". The total credit amounts to R$5,078. The first installment, in the amount of R$1,464, was released in April 2008, the second one, in the amount of R$2,321, was released in May 2009, the third one, in the amount of R$866, was released in December 2010 and the remaining ones will be deposited to the extent there is financial and budget availability. A share of 1% of the funds will be allocated to cover inspection and supervision expenses. The principal amount of this debt will be subject to interest of 6.37% p.a., resulting from the equalization factor, due on the 15th day of each month, including the months of the grace period. The outstanding balance will be paid to FINEP in 49 monthly and successive installments, the first one due on December 15, 2010, and the last one on December 15, 2014. In order to guarantee the contract, Copel Geração e Transmissão has authorized Banco do Brasil to withhold the amounts due to FINEP from the checking account in which its monthly revenues are deposited. 2) Loan agreement no. 02070790-00, signed on November 28, 2007 to partially cover expenses incurred in the preparation of the "Transmission Research and Development Project for 2007". F - 86 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated The total credit amounts to R$3,535. The first installment, in the amount of R$844, was released in October 2008, the second one, in the amount of R$2,451, was released in December 2009, and the remaining ones will be deposited to the extent there is financial and budget availability. A share of 1% of the funds will be allocated to cover inspection and supervision expenses. The principal amount of this debt will be subject to interest of 6.13 % p.a., resulting from the equalization factor, due on the 15th day of each month, including the months of the grace period. The outstanding balance will be paid to FINEP in 49 monthly and successive installments, the first one due on December 15, 2010, and the last one on December 15, 2014. In order to guarantee the contract, Copel Geração e Transmissão has authorized Banco do Brasil to withhold the amounts due to FINEP from the checking account in which its monthly revenues are deposited. 3) Loan agreement no. 02100567-00, signed on November 29, 2010 to partially cover expenses incurred in the preparation of Copel Telecomunicações’ "BEL Project”. No disbursements under this agreement have been made as of the date hereof. The R$52,198 credit shall be made available in six installments, to the extent FINEP has financial and budget availability to do so. The principal amount of this debt will be subject to interest of 4% p.a., resulting from the equalization factor, due on the 15th day of each month, including the months of the grace period. The outstanding balance will be paid to FINEP in 81 monthly and successive installments, the first one due on August 15, 2012, and the last one on April 15, 2019. 21.7 BNDES - Copel Geração e Transmissão On March 17, 2009, Copel Geração e Transmissão signed with BNDES Loan Agreement no. 08.2.0989.1, with Copel as a intervening agent, to fund the construction of the Mauá Hydroelectric Power Plant and its transmission system, in consortium with Eletrosul. The loan amounts to R$169,500, which will be released in installments as funds are required and pursuant to BNDES' financial scheduling. This loan will be paid off in 192 monthly installments, starting on February 15, 2012 and ending on January 15, 2028, bearing interest of 1.63% above the Long-Term Interest Rate (TJLP), which will be paid quarterly during the grace period and monthly after the first payment of the principal amount. As a guarantee for the payment of all amounts due under this agreement, Copel Geração e Transmissão has pledged in favor of BNDES a lien on all the revenues from the sale of energy under Agreements for Energy Trade on the Regulated Power Market (“Contratos de Compra de Energia no Ambiente Regulado” or CCEARs) in connection with this project, which shall be collected in a special main account for this purpose. The Company shall also set up two "reserve accounts" to cover any shortfalls in the main account. This guarantee will be operated under an Agreement on Revenue Transfer and Attachment, Account Management, and Other Covenants signed by Copel Geração e Transmissão, BNDES, and Banco do Brasil. The first installment was made available in July 2009, in the amount of R$55,748, the second one, in February 2010, in the amount of R$29,193, and the third one, in December 2010, in the amount of R$52,555. The contract contains provisions on accelerated maturity in certain conditions. 21.8 Banco do Brasil – Transfer of BNDES funds On April 16, 2009, Copel Geração e Transmissão signed with Banco do Brasil Loan Agreement no. 21/02000-0, with Copel as an intervening agent, to fund the construction of the Mauá Hydroelectric Power Plant and its transmission system, in consortium with Eletrosul. The loan amounts to R$169,500, which will be released in installments pursuant to the Uses and Sources Schedule attached to the agreement. This loan will be paid off in 192 monthly installments, starting on February 15, 2012 and ending on January 15, 2028, bearing interest of 2.13% above the Long-Term Interest Rate (TJLP), which will be paid quarterly during the grace period and monthly after the first payment of the principal amount. As a guarantee for the payment of all amounts due under this agreement, Copel Geração e F - 87 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Transmissão has pledged in favor of Banco do Brasil a lien on all the revenues from the sale of energy under Agreements for Energy Trade on the Regulated Power Market (“Contratos de Comercialização de Energia no Ambiente Regulado” or CCEARs) in connection with this project, which shall be collected in a special main account for this purpose. The Company shall also set up two "reserve accounts" to cover any shortfalls in the main account. This guarantee will be operated under an Agreement on Revenue Transfer and Attachment, Account Management, and Other Covenants signed by Copel Geração e Transmissão, BNDES, and Banco do Brasil. The first installment was made available in August 2009, in the amount of R$55,748, the second one, in March 2010, in the amount of R$29,193, and the third one, in December 2010, in the amount of R$52,555. The contract contains provisions on accelerated maturity in certain conditions. 22 Debentures Current Noncurrent liabilities liabilities 12.31.2010 12.31.2009 01.01.2009 12.31.2010 12.31.2009 01.01.2009 Debentures Principal amount Charges Total Total Parent Company (22.1) 600,000 21,157 621,157 17,238 169,233 - 600,000 600,000 Elejor (22.2) - - - 36,957 25,767 - 153,384 202,116 600,000 21,157 621,157 54,195 195,000 - 753,384 802,116 Maturity of noncurrent installments 12.31.2010 12.31.2009 01.01.2009 2010 - - 36,455 2011 - 636,054 638,454 2012 - 36,054 38,454 2013 - 36,054 38,454 2014 - 33,005 35,409 2015 - 11,105 13,290 2016 - 1,112 1,600 - 753,384 802,116 Changes in the balances of debentures Current Noncurrent liabilities liabilities Total As of January 1, 2009 195,000 802,116 997,116 Charges 83,416 - 83,416 Monetary variation 23 234 257 Transfers 48,966 (48,966) - Amortization - principal amount (163,175) - (163,175) Amortization - interest and variations (110,035) - (110,035) As of December 31, 2009 54,195 753,384 807,579 Charges 62,824 - 62,824 Transfers 753,384 (753,384) - Amortization - principal amount (177,908) - (177,908) Amortization - interest and variations (71,338) - (71,338) As of December 31, 2010 621,157 - 621,157 F - 88 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 22.1 Debentures The issuance of 60,000 debentures constituted the fourth single issuance carried out by the Company on September 1, 2006, in the amount of R$600,000, completed on October, 6, 2006, with full subscription totaling R$607,899, valid for five years as from date of issuance and with final maturity, in sole series, on September 1, 2011. Debentures are single, non-convertible into shares, book-entry, nominative and without guarantee. The interest on the nominal value of the debentures is 104% of the One-day Interbank Deposit (DI over) rate, "extra group", stated as a percentage per annum, on the basis of 252 business days, disclosed daily by the Clearing House for the Custody and Financial Settlement of Securities (CETIP) (at the DI rate) and calculated on the compound and cumulative interest method on a pro rata temporis basis for the business days elapsed. The interest corresponding to the capitalization period will be due and paid on a semi-annual basis, with the first due date on March 1, 2007 and the last on September 1, 2011. The debentures may not be renegotiated. The funds obtained from the public distribution of debentures was used to extend debt maturities through the payment of financial obligations, as well as to the injection of cash. The funds obtained from the Issuance shall be used for the financial settlement of 1/3 of the principal value of the debentures of the 3rd issuance of the Issuer, due on February 1, 2007 and settlement of the principal of the debentures of the 2nd issuance of the Issuer, due on March 1, 2007. The debentures feature provisions setting forth accelerated maturity in the cases described in Copel’s financial statements as of December 31, 2009. 22.2 Debentures - Elejor Elejor, in compliance with the changes and conditions contained in the first amendment to its debenture contract, paid off in advance, on March 5, 2010, all the remaining debentures held by BNDESPAR, in the amount of R$181,239. The full outstanding debt to BNDESPAR has been paid. 23 Post-Employment Benefits 23.1 Pension Plan The Company and its subsidiaries sponsor retirement and pension plans (Pension Plans I, II, and III) and a medical and dental care plan (Healthcare Plan) to both current and retired employees and their dependents. Pension Plans I and II are defined benefit plans, where income is predetermined according to the wage level of each participant, and Plan III is a defined contribution plan. The cost shares borne by the plans’ sponsors are recorded according to an actuarial valuation prepared annually by independent actuaries pursuant to the rules of IAS 19 and IFRIC 14. The economic and financial assumptions, for purposes of actuarial valuation, are discussed with the independent actuaries and approved by the sponsors’ senior management. 23.2 Healthcare Plan The Company and its subsidiaries allocate resources for the coverage of health-care expenses incurred by their employees and their dependents, within rules, limits, and conditions set in specific regulations. Coverage includes periodic medical exams and is extended to all retirees and pensioners for life. F - 89 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 23.3 Statement of financial position and statement of operations Amounts recognized in the balance sheet, under Post-Employment Benefits, are summarized below: 12.31.2010 12.31.2009 01.01.2009 Pension plan (23.1) Benefits Plan - Plan III (DC) 9,111 10,235 9,111 Healthcare plan (23.2) 399,352 365,246 343,398 408,463 375,481 352,509 Current 24,255 22,505 21,344 Noncurrent 384,208 352,976 331,165 The amounts recognized in the statement of operations are shown below: 2010 2009 Pension plan (DC) 51,801 53,922 Pension plan (DC) - managers 471 217 Healthcare plan - post-employment 48,314 34,052 Healthcare plan 31,090 28,797 Healthcare plan - managers 8 5 131,684 116,993 (-) Transfers to construction in progress (a) (7,463) (7,261) 124,221 109,732 a) Amount related to the accrual of direct labor from property, plant, and equipment, not taking into account administrative expenses. The annual estimated cost for 2010, calculated by an independent actuary, resulted in income due to the actuarial gains which are being amortized and whose amounts exceed the regular periodic cost of the plans. Out of the total costs, R$98,282 (R$85,788 in 2009) and R$25,939 (R$23,944 in 2009) have been included as operating costs and administrative expenses, respectively. Changes in the post-employment benefits balance Current Noncurrent liabilities liabilities Total As of January 1, 2009 21,344 331,165 352,509 Appropriation of actuarial calculation - 34,052 34,052 Pension and healthcare contributions 82,941 - 82,941 Transfers 12,241 (12,241) - Amortizations (94,021) - (94,021) As of December 31, 2009 22,505 352,976 375,481 Appropriation of actuarial calculation - 48,314 48,314 Pension and healthcare contributions 83,370 - 83,370 Transfers 17,082 (17,082) - Amortizations (98,702) - (98,702) As of December 31, 2010 24,255 384,208 408,463 F - 90 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 23.4 Actuarial valuation pursuant to IAS 19 and IFRS 14 23.4.1. Actuarial assumptions The actuarial assumptions used to determine the amounts of liabilities and costs for 2010 and 2009 are shown below: 2010 2009 Real Nominal Real Nominal Economics Inflation p.a. - 5.07% - 5.20% Discount rate expected return on plan assets rate 6.00% 11.37% 6.00% 11.51% Compensation increase p.a. 2.00% 7.17% 2.00% 7.30% Demographics Mortality table AT - 2000 AT - 83 Disabled mortality table AT - 83 AT - 49 Disability table Light M Light 23.4.2. Number of participants and beneficiaries Pension plan Healthcare DB plan DC plan plan 12.31.2010 12.31.2009 12.31.2010 12.31.2009 12.31.2010 12.31.2009 Number of active participants 8,984 8,735 8,364 8,685 8,384 8,213 Number of inactive participants 6,337 5,863 5,781 5,092 4,677 4,636 Number of dependents - - - 23,927 23,674 24,437 Total 15,321 14,598 14,145 37,704 36,735 37,286 23.4.3. Life expectancy based on average ages - Table AT-2000 (in years) DB Plan SB Plan DC Plan As of December 31, 2009 Retired participants 20.85 - 26.48 Pensioner participants 20.82 - 33.68 As of December 31, 2010 Retired participants 20.05 26.67 26.67 Pensioner participants 19.26 - 29.25 F - 91 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated The average age of the inactive members of the Company's pension and healthcare plans is 62.7 years. 23.4.4. Actuarial valuation Pension Healthcare Benefits plan plan plan 12.31.2010 12.31.2009 01.01.2009 Defined benefit obligation 3,454,626 548,924 4,003,550 3,391,311 3,067,284 Fair value of plan's assets (3,939,606) (128,560) (4,068,166) (3,620,639) (3,496,623) Plan coverage status (484,980) 420,364 (64,616) (229,328) (429,339) Actuarial gains/losses - (21,012) (21,012) - - Not recognized asset (Note 4.2.6) 484,980 - 484,980 594,574 772,737 Total liability - 399,352 399,352 365,246 343,398 Actuarial gains or losses arisen from changes in assumptions and/or actuarial adjustments are recognized according to the corridor approach, i.e., gains and losses are only recorded to the extent they exceed 10% of the plan assets or 10% of the accumulated projected employee benefits liabilities. The actuarial valuation assessment of defined benefit plans is calculated by the projected unit credit cost method. The net assets of the benefit plan are valued according to market values. As of December 31, 2010, the balance of accumulated amounts in the defined contribution plan was R$1,643,297 (R$1,420,320 on December 31, 2009). 23.4.5. Changes in actuarial liabilities Pension Healthcare plan plan Benefit Obligation, beginning of the year 2009 2,613,697 453,587 Service cost 20,398 1,534 Interest cost 289,985 50,274 Benefits paid (200,067) (31,672) Actuarial losses (gains) 191,071 2,504 Benefit Obligation, end of the year 2009 2,915,084 476,227 Service cost 15,760 6,180 Interest cost 311,160 47,277 Benefits paid (227,651) (45,750) Actuarial losses (gains) 440,273 64,990 Benefit Obligation, end of the year 2010 3,454,626 548,924 F - 92 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 23.4.6. Changes in actuarial assets Pension Healthcare plan plan Fair value of plan's assets as of January 1, 2009 3,386,326 110,297 Return on plan assets 384,655 12,519 Contributions sponsor and employees 14,254 63,057 Benefits paid (200,067) (70,668) Actuarial gains (losses) (75,510) (4,224) Fair value of plan's assets as of December 31, 2009 3,509,658 110,981 Return on plan assets 393,702 12,776 Contributions sponsor and employees 25,138 - Benefits paid (227,651) (45,750) Actuarial gains (losses) 238,759 50,553 Fair value of plan's assets as of December 31, 2010 3,939,606 128,560 23.4.7. Estimated costs The estimated net periodic plan costs (gains) for 2011, according to the actuarial criteria of IAS 19, for each plan are shown below: Pension Healthcare plan plan Total 2011 Cost of current service 22,616 6,507 29,123 Estimated interest cost 383,499 62,313 445,812 Estimated return on plan assets (441,922) (13,556) (455,478) Estimated employee contributions (16,885) - (16,885) Costs (revenues) (52,692) 55,264 2,572 Actuarial gains or losses caused by changes in assumptions and/or actuarial adjustments are recognized according to the corridor approach, i.e., gains and losses are only recorded to the extent they exceed 10% of the plan assets or 10% of the accumulated projected employee benefits liabilities. 23.4.8. Sensitivity Analysis The following tables feature a sensitivity analysis which shows the effect of a one percent increase or decrease in the assumed rates of variation of pension and healthcare costs on the aggregate service cost and interest cost components of the net periodic post-employment pension and healthcare costs and on the accumulated post-employment pension and healthcare benefit liabilities. F - 93 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Projected scenarios - December 2011 Risk Actual amount 1% increase (*) 1% decrease (*) Post-employm ent healthcare plan sensitivity Effect on interest payment cost 1% variation 68,628 78,433 60,291 Effect on liability 1% variation 547,759 624,033 479,688 Pension plan sensitivity Discount rate 1% variation - -1.1% 1.1% Inflation 1% variation - 0.0% 0.0% Wage increase 1% variation - 0.1% -0.1% Death rate (1-year increase in life expectancy) 1% variation - 0.7% -0.8% (*) The effect on the interest payment cost and on the liability, in the event of a positive 1% variation, w ill be 2%, w hile in the event of a negative variation it w ill be 0%. The percentages indicate the impact on total liabilities of a 1% increase or decrease in the discount, inflation, w age increase, and death rates. 23.4.9. Employee benefits payable The estimated benefits to be paid by the Company in the next five years and the total benefits for the following five fiscal years are shown below: Pension Healthcare plan plan Total 2011 304,685 34,538 339,223 2012 257,257 34,543 291,800 2013 262,652 36,605 299,257 2014 270,625 35,343 305,968 2015 279,197 36,789 315,986 2016-2020 1,590,725 217,241 1,807,966 23.4.10. Asset allocation and investment strategy The asset allocation for the Company’s pension and healthcare plans at the end of 2010 and 2009 and the allocation goal for 2011, by asset category, are shown below: Goal for 2011 2010 2009 Fixed income (a) 85.6% 88.8% 92.2% Variable income (b) 10.0% 7.6% 4.0% Loans (c) 1.6% 1.6% 1.7% Real estate (d) 1.6% 1.7% 1.8% Structured investments (e) 1.0% 0.1% 0.0% Other 0.2% 0.2% 0.3% 100.0% 100.0% 100.0% The plan assets are valued according to the following assumptions about fair market value: a) Fixed Income – securities which yield interest revenues based on a percentage of the daily average interbank interest rate and which are thus deemed market values. b) Variable income – securities which are valued according to the market prices quoted on the São Paulo Stock Exchange (BOVESPA). F - 94 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated c) Loans – loans are valued based on the actual value of the cash flows embedded into them discounted at the current applicable market rate. The Company believes this value represents a fair estimate of the fair market values of these loans. d) Real estate – the values of real estate are determined by periodic valuation of fair value based on market prices according to independent valuation reports. These independent reporters use the following methodologies to evaluate assets: market value of similar assets or replacement cost. e) Structured investments - these are investments in quotas of investment funds which hold equity interests, interests in emerging companies, interests in real estate funds and in investment funds classified as multimarket and whose regulations strictly comply with the Brazilian legislation issued by CVM. The asset composition allowed by the Pension Fund Law may comprise fixed income, variable income, loans, structured investments, and real estate. The fund management has decided to maintain the historical composition of assets, with very low risk in variable income and strong positions in government debt securities, which yield higher interest rates than the actuarial goals. Below are the limits set by the Fund management: Plans I and II (DB) Plan III (DC) goal (%)(*) minimum (%) goal (%) minimum (%) Fixed income (**) 89.0% 87.0% 72.0% 50.0% Variable income 5.0% 0.0% 22.0% 0.0% Loans 1.0% 0.0% 5.0% 0.0% Real estate 4.0% 0.0% 0.0% 0.0% Structured investments 1.0% 0.0% 1.0% 0.0% (*) Goal based on total investments for each plan (**) COPEL Foundation management has chosen to hold a more conservative interest in variable income compared to the legal limit, w hich is 70%, and thus the fixed income allocation increased in 2010 compared to the limits set for 2009 On December 31, 2010 and 2009, the pension plan assets included the following securities issued by Copel: Defined benefits pension plan 12.31.2010 12.31.2009 01.01.2009 Debentures - - 5,776 Shares 5,229 1,482 3,600 5,229 1,482 9,376 F - 95 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 23.4.11. Plan assets and expected rate of return The main categories of plan assets and the expected rate of return for each at the end of the period are shown below: Expected return Fair value of plan assets 12.31.2010 12.31.2009 12.31.2010 12.31.2009 Fixed income 9.5% 13.8% 4,893,772 4,620,089 Variable income 20.0% 20.0% 408,049 200,906 Loans 15.4% 15.4% 87,610 83,605 Real estate 9.5% 10.0% 91,235 92,458 Structured investments 0.0% 0.0% 3,011 - Other 12.7% 11.5% 11,953 15,582 Expected weighted average return (*) 10.0% 14.4% 502,727 635,032 (*) The expected weighted average return percentage is obtained by dividing the amount of the expected return by the previous year's investment position.The amount of the expected weighted average return is obtained by multiplying the figures for each segment in the previous year by expected return percentage for the current year. The overall expected rate of return corresponds to the weighted average of the expected rates for the different categories of plan assets. The evaluation of expected rate of return conducted by Company management is based on historical trends and market analysts' projections for each asset during the term of the respective liability. The current return on plan assets is R$636,495 (R$726,958 in 2009). The history of experience adjustments is shown below: Pension plan - DB Healthcare plan 12.31.2010 12.31.2009 12.31.2010 12.31.2009 12.31.2010 12.31.2009 Present value of the defined benefits liability (3,454,626) (2,915,084) (548,924) (476,227) (4,003,550) (3,391,311) Fair value of plan assets 3,939,606 3,509,658 128,560 110,981 4,068,166 3,620,639 Deficit / Surplus 484,980 594,574 (420,364) (365,246) 64,616 229,328 Experience adjustments in plan liabilities (440,273) (191,071) (64,991) (2,504) (505,264) (193,575) Experience adjustments in plan assets 238,759 (75,510) 50,553 (4,225) 289,312 (79,735) In 2011, the Company expects to contribute R$59,429 to the pension plan, which includes both defined benefit plans (plans I and II) and the defined contribution plan (plan III), and R$50,559 to the healthcare plan. 23.4.12. Additional information Copel also sponsors a defined contribution plan for all its employees. The contributions made in the years ended on December 31, 2010, 2009 and 2008 were R$51,689, R$49,289, and R$43,196. F - 96 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 24 Customer charges due 12.31.2010 12.31.2009 01.01.2009 Fuel Consumption Account (CCC) 27,607 4,460 22,174 Energy Development Account (CDE) 18,807 17,818 14,904 Global Reversal Reserve (RGR) 9,691 7,245 6,045 56,105 29,523 43,123 25 Research and Development and Energy Efficiency Power distribution, generation, and transmission utilities are required to allocate an annual share of 1% of their net operating revenues to power sector research and development and energy efficiency programs, pursuant to Law no. 9,991/00 and ANEEL Resolutions no. 316/08 and 300/08. The balances set aside by Copel for investment in R&D and EEP projects are broken down below: Balances accrued for investment in R&D and EEP Applied and Balance to Balance to Balance as of Balance as of Balance as of unfinished collect apply 12.31.2010 12.31.2009 01.01.2009 Research and Development - R&D FNDCT - 2,686 - 2,686 1,325 18,649 MME - 1,344 - 1,344 682 9,345 R&D 17,929 - 91,132 109,061 104,561 85,596 17,929 4,030 91,132 113,091 106,568 113,590 Energy Efficiency Program - EEP 61,627 - 72,005 133,632 104,930 84,973 79,556 4,030 163,137 246,723 211,498 198,563 Current 155,991 121,005 126,484 Noncurrent 90,732 90,493 72,079 Changes in the balances of R&D and EEP FNDCT MME R&D EEP current current current noncurrent current noncurrent Total As of January 1, 2009 18,649 9,345 48,087 37,509 50,403 34,570 198,563 Additions 14,831 7,415 2,900 11,933 3,023 16,182 56,284 SELIC interest rate - - 1,383 5,448 1,236 5,185 13,252 Transfers - - (18) 18 20,352 (20,352) - Execution of programs and payments (32,155) (16,078) - (48,233) Concluded projects - - (2,699) - (5,669) - (8,368) As of December 31, 2009 1,325 682 49,653 54,908 69,345 35,585 211,498 Additions 15,934 7,948 1,124 15,093 - 21,240 61,339 SELIC interest rate - - 638 6,333 - 12,314 19,285 Transfers - - 7,606 (7,606) 47,135 (47,135) - Execution of programs andpayments (14,573) (7,286) - (21,859) Concluded projects - - (18,688) - (4,852) - (23,540) As of December 31, 2010 2,686 1,344 40,333 68,728 111,628 22,004 246,723 F - 97 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 26 Accounts payable related to concession – use of public property These refer to concession charges for use of public property (UBP) incurred as of the start of operation of each project until the final date of the concession, with an opposite entry recorded under intangible assets. Current liabilities Noncurrent liabilities 12.31.2010 12.31.2009 01.01.2009 12.31.2010 12.31.2009 01.01.2009 Copel Geração e Transmissão Mauá HPP (26.1.1) - - - 10,926 9,048 8,152 Colider HPP (26.1.2) - - - 11,323 - - Elejor Fundão-Santa Clara Energy Complex (26.2.1) 40,984 38,029 38,166 317,850 303,578 311,281 40,984 38,029 38,166 340,099 312,626 319,433 Nominal value Present value Payments made until December 2010 145,787 145,787 2011 40,798 39,292 2012 38,755 34,793 2013 38,755 32,438 2014 38,755 30,242 After 2014 849,379 326,904 1,152,229 609,456 In 2010, the Company recorded expenses of R$55,501 and R$8,797 (R$30,326 and R$8,797 in 2009) in the financial expense and intangible asset amortization accounts. 26.1 Generation and Transmission 26.1.1. Mauá Hydroelectric Power Plant (Note 17.7) As compensation for the use of the public property under this concession contract, Copel shall pay to the Federal Government, from the facility’s start of commercial operation until the 35th year of the concession, or as long as it runs the corresponding hydropower project, monthly installments equivalent to 1/12 of the annual proposed payment of R$643 (51% of 1,262), pursuant to article 6 of Concession Contract no. 001/07 - MME – UHE Mauá. These installments are restated annually or at the legally applicable intervals, according to the IPCA (Índice de Preços ao Consumidor Amplo or Wide Customer Price Index) inflation index. The calculation of present value was made taking into account an actual net discount rate of around 5.65% p.a., compatible with the estimated noncurrent rate and not related to the expected rate of return of the project. The present value of the accounts payable related to concession - use of public property as of December 31, 2010 is R$10,926, under noncurrent liabilities. F - 98 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 26.1.2. Colíder Hydroelectric Power Plant (Note 17.8) As compensation for the use of the public property under this concession contract, Copel shall pay to the Federal Government, from the facility’s start of commercial operation until the 35th year of the concession, or as long as it runs the corresponding hydropower project, monthly installments equivalent to 1/12 of the annual proposed payment of R$1.256, pursuant to article 6 of Concession Contract no. 001/11 - MME – UHE Colíder. These installments are restated annually or at the legally applicable intervals, according to the IPCA (Índice de Preços ao Consumidor Amplo or Wide Customer Price Index) inflation index. The calculation of present value was made taking into account an actual net discount rate of around 7.74% p.a., compatible with the estimated noncurrent rate and not related to the expected rate of return of the project. The present value of the accounts payable related to concession - use of public property as of December 31, 2010 is R$11,323, under noncurrent liabilities. 26.2 Elejor 26.2.1. Fundão - Santa Clara Hydroelectric Power Complex As compensation for the use of the public property under this concession contract, Elejor shall pay to the Federal Government, from the 6th until the 35th year of the concession, or as long as it runs the corresponding hydropower projects, monthly installments equivalent to 1/12 of the annual proposed payment of R$19,000, pursuant to the Bidding Confirmation and to article 6 of Concession Contract no. 125/01 – ANEEL – Complexo Energético Fundão – Santa Clara – AHE’s Fundão e Santa Clara. These installments are restated annually or at the legally applicable intervals, according to the IGP-M inflation index, starting in May 2001. The main amount on the date of signature of the concession contract was R$570,000. This amount, restated monthly according to the IGP-M inflation index minus the monthly payments already made, totaled R$1,041,968 as of December 31, 2010 (R$1,023,008 as of December 31, 2009). The original amount on the date of signature of the contract was recorded at present value. On December 31, 2010, this amount was recorded under liabilities for R$358,834, of which R$40,984 were under current liabilities and R$317,850 were under noncurrent liabilities. The calculation of present value was made taking into account an actual net discount rate of around 11% p.a., compatible with the estimated noncurrent rate and not related to the expected rate of return of the project. This concession was granted on October 23, 2001, the respective contract was signed on October 25, 2001, and it expires on October 25, 2036. F - 99 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 27 Other Accounts Payable 12.31.2010 12.31.2009 01.01.2009 Current liabilities Collected public lighting charge 18,224 17,989 18,669 Financial compensation for use of water resources 16,135 19,402 17,601 Customers 7,107 2,647 1,676 Reimbursements of customer contributions 7,027 18,182 19,737 Collaterals 5,946 4,521 1,723 Insurance companies - premiums payable 3,005 2,251 3,181 Compensation to the Apucaraninha indian community 2,759 2,596 2,498 ANEEL inspection fee 1,638 1,250 1,451 Advance payments from customers 606 3,945 93 Participation in consortia 339 7,309 4,833 Other liabilities 8,522 4,489 4,282 71,308 84,581 75,744 Noncurrent liabilities Compensation to the Apucaraninha indian community - 2,596 4,995 Other liabilities - 357 1,679 - 2,953 6,674 28 Reserve for Risks The Company is a party to several labor, tax and civil claims filed before different courts. Copel’s senior management, based on the opinion of its legal counsel, maintains a reserve for risks in connection with probable chance of an unfavorable outcome. 12.31.2010 12.31.2009 01.01.2009 Judicial Judicial Judicial Risks Deposits Risks Deposits Risks Deposits Tax (28.1) 321,479 26,226 77,858 27,029 263,911 27,004 Labor (28.2) 146,348 25,329 123,259 23,722 95,254 25,345 Employee benefits (28.3) 53,245 - 35,172 - 34,445 - Civil Suppliers (28.4) 86,101 70,568 84,024 22,822 52,209 - Civil and administrative claims (28.5) 73,237 12,002 57,213 10,568 29,987 6,774 Easements (28.6) 9,065 - 14,902 - 15,615 - Condemnations and real estate (28.6) 132,709 - 125,339 - 119,645 - Customers (28.7) 5,305 1,677 5,324 1,426 5,465 894 306,417 84,247 286,802 34,816 222,921 7,668 Environmental claims (28.8) 42 - 10 - - - Regulatory (28.9) 38,847 - 37,010 - 36,851 - 866,378 135,802 560,111 85,567 653,382 60,017 F - 100 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Balance as of Balance as of 12.31.2009 Additions Reversals Payments 12.31.2010 Tax COFINS tax - 234,563 - - 234,563 Other taxes 77,858 22,199 (18,802) 5,661 (1) 86,916 77,858 256,762 (18,802) 5,661 321,479 Labor 123,259 46,105 (12,190) (10,826) 146,348 Employee benefits 35,172 28,653 (600) (9,980) 53,245 Civil Suppliers 84,024 2,733 (656) - 86,101 Civil and administrative claims 57,213 44,896 (22,721) (6,151) 73,237 Easements 14,902 1,614 (7,281) (170) 9,065 Condemnation and real estate 125,339 8,742 (1,302) (70) 132,709 Customers 5,324 776 (640) (155) 5,305 286,802 58,761 (32,600) (6,546) 306,417 Environmental claims 10 32 - - 42 Regulatory 37,010 8,173 (56) (6,280) 38,847 560,111 398,486 (64,248) (27,971) 866,378 (1) Reclassification of current liabilities - other payables Balance as of Balance as of 01.01.2009 Additions Reversals Payments 12.31.2009 Tax COFINS tax 178,753 5,284 (184,037) - - Other 85,158 2,182 (9,482) - 77,858 263,911 7,466 (193,519) - 77,858 Labor 95,254 55,487 (4,060) (23,422) 123,259 Employee benefits 34,445 3,641 (1,514) (1,400) 35,172 Civil Suppliers 52,209 31,815 - 84,024 Civil and administrative claims 29,987 34,454 (1,712) (5,516) 57,213 Easements 15,615 6,783 (1,958) (5,538) 14,902 Condemnation and real estate 119,645 6,398 (688) (16) 125,339 Customers 5,465 903 (775) (269) 5,324 222,921 80,353 (5,133) (11,339) 286,802 Environmental claims - 10 - - 10 Regulatory 36,851 164 (13) 8 (1) 37,010 653,382 147,121 (204,239) (36,153) 560,111 (1) Reclassification of current liabilities - other payables Lawsuits with Likelihood of Losses deemed as probable 28.1 Tax Claims 28.1.1. Contribution for the Financing of Social Security - Contribuição para o Financiamento da Seguridade Social or COFINS Lawsuit no. 10980.004398/2010-09 – Curitiba Federal Revenue Service Office. In the second half of 2010, the 4th District Federal Court’s ruling favorable to the Federal Government in lawsuit no. 2000.04.01.100266-9 became final, overturne the ruling in lawsuit no. 95.0011037-7 which had recognized the Company’s immunity from payment of COFINS tax. F - 101 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated As a result of this ruling, on December 7, 2010 the Federal Revenue Service Office in Curitiba issued Notice no. 9/2010 to Copel, requesting payment of COFINS tax from August 1995 to December 1996. This charge results from the Federal Revenue Service’s understanding that Copel had declared in its corporate tax liability statement to be liable for R$40,678 in COFINS taxes due over the disputed period and that the Service's statute of limitations for collection of this debt had been suspensed since the ruling in lawsuit no. 95.0011037-7, which recognized the Company's immunity from the levy of COFINS, became final – this ruling was, however, overturned by the 4th District Federal Court in lawsuit no. 2000.04.01.100266-9. This understanding by the Federal Revenue Service and the complexity and peculiarity of the facts and of the legal matter involved have led the Chief Legal Office’s to consider the principal amount of R$40,246 a probable loss. On the other hand, the Company argues in its defense that the declarations contained in its tax liability statements were not acknowledgements of debt, because the liabilities at hand were already under legal dispute (lawsuit no. 95.0011037-7), and that the Federal Revenue Service’s right to collect had already lapsed. Lawsuit no. 10980.720458/2011-15 – Curitiba Federal Revenue Service Office. In the second half of 2010, the 4th District Federal Court’s ruling favorable to the Federal Government in lawsuit no. 2000.04.01.100266-9 became final, overturning the ruling in lawsuit no. 95.0011037-7 which had recognized the Company’s immunity from payment of COFINS tax. As a result of this ruling, the Federal Revenue Service issued a notice of violation to Copel, requesting payment of COFINS tax from October 1998 to June 2001 on account of the favorable ruling in lawsuit no. 2000.04.01.100266-9. The Federal Revenue Service believes this ruling suspensed the statute of limitations on its claim to this tax credit. This understanding by the Federal Revenue Service and the complexity and peculiarity of the facts and of the legal matter involved have led the Chief Legal Office’s to consider the principal amount of R$194,317 a probable loss. Nevertheless, the Company upholds in its defense, that the Federal Government has run out to claim for this tax credit, due to it had not been recorded in a timely manner, in order to prevent the statue of limitations. 28.1.2. Service Tax (ISS) These claims involve tax penalties imposed on Copel for not having withheld service tax on the services rendered to the Company by third-parties, in the amount of R$116. 28.1.3. Value -Added Tax on Sales and Services (ICMS) Most of these claims comprise lawsuits filed by Group A customers disputing the inclusion of their contractual energy demand in the basis for calculation of ICMS, in the amount of R$6,401. In almost all of these lawsuits, courts have excluded Copel as one of the defendants, leaving the State of Paraná as the single defendant, who is liable for a potential refund of ICMS charged illegally on customers’ contractual power demand. 28.1.4. Urban Real Estate Tax (IPTU) Copel is disputing both administratively and judicially the levy of IPTU charges on its concession-related properties, on grounds that these are tax exempt. In fact, the Company has been successful in some cases of tax executions filed by State municipalities against it, in the amount of R$759. F - 102 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 28.1.5. Social Security Contributions Copel is party to a wide range of administrative and judicial proceedings involving social security contributions. Most claims filed administratively or judicially, however, involve Copel’s joint liability for the collection of social security contributions levied on services rendered by third-parties. The Company set aside a reserve in the amount of R$30,057 in connection with these claims. 28.1.6. Single Electric Energy Tax – Imposto Único de Energia Elétrica or IUEE This is a lawsuit filed by city administrations against the Federal Government and Copel, requesting payment of amounts supposedly owed as cash transfers of IUEE, minus the amounts paid in previous lawsuits, totaling R$4,933. 28.1.7. Contribution for Intervention in the Economic Domain – Contribuição de Intervenção no Domínio Econômico or CIDE This item refers to lawsuits claiming CIDE owed on UEG Araucária royalty payments. First ruling was favorable to the plaintiffs, in the amount of R$3,053. 28.1.8. Other Federal Taxes The Company is party to other lawsuits regarding federal taxes in the amount of R$41,596. 28.2 Labor claims Labor claims comprise claims filed by former employees of Copel in connection with the payment of overtime, hazardous working conditions, transfer bonuses, salary equality/reclassification, and other matters, and also claims by former employees of contractors (joint responsability) and third-parties (secondary responsability) involving indemnity and other matters. 28.3 Employee benefits These are labor claims by retired Copel employees against the Copel Foundation, which will reflect on the Company. 28.4 Supplier claims Rio Pedrinho Energética S.A. and Consórcio Salto Natal Energética S.A. Copel Distribuição is disputing in court the validity of the terms and conditions of the power purchase and sale agreements signed with Rio Pedrinho Energética S.A. and Consórcio Salto Natal Energética S.A., based on the argument that they grant benefits to the selling companies. At the same time, both companies, after having rescinded the agreements, filed for arbitration before the Arbitration Chamber of Fundação Getúlio Vargas, which sentenced Copel to the payment of contractual penalties for having caused the rescission of the agreement. Copel has filed for a court order making the arbitration ruling void. Given that both companies have already withdrawn the amounts in escrow (R$35,913 on June 17, 2010, R$22,823 on October 1, 2009, and R$11,833 on February 3, 2010), the Chief Legal Office has maintained the classification of likely loss. Both companies submitted bank guarantees to withdraw those amounts. In addition to the ongoing legal dispute, outstanding balances under these lawsuits might remain and be enforced, which led Company management to set aside a reserve for risk in the original amount of the debts, which amounted to R$100,286 restated as of December 31, 2010. Out of this amount, R$14,185 are recorded in the Suppliers account. 28.5 Civil and administrative claims These claims usually involve compensation for accidents involving power grids and vehicle accidents. F - 103 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 28.6 Easements, condemnation, and real estate Copel’s real estate claims comprise mostly cases of condemnation and easements, in which compensation is always mandatory pursuant to the Federal Constitution, which requires that the Federal Government pay just compensation, in cash, prior to expropriation of private property or to the imposition of restrictions on the use of property without transfer of title. Lawsuits are usually filed when parties fail to agree on the amount of compensation due. Ivaí Engenharia de Obras S.A. In a lawsuit filed before the 1st Fiscal Court of Curitiba, Ivaí Engenharia de Obras S.A. won the right to receive credits from Copel Geração e Transmissão in connection with the execution of contract D-01, which comprised the Jordão River diversion works. These credits were compensation for a supposed economic and financial imbalance in the contract. Based on this ruling, Ivaí filed a separate collection lawsuit before the 4th Fiscal Court of Curitiba and obtained a ruling ordering Copel to pay the amount of R$180,917, as of October 31, 2005, plus restatement by the average between the INPC and IGP-DI inflation indicators, delinquent interest of 1% a month, and 3.2% as legal fees. Copel is appealing this ruling. Copel then obtained a preliminary injunction, issued by Minister Castro Meira of the Superior Court of Justice (Tribunal Superior de Justiça or STJ) under no. 15,372-PR, suspending the collection suit and the provisional enforcement requested by Ivaí. The Company is currently waiting for a ruling by Minister Caio Meira on the Special Appeal it filed in the collection suit, under no. 1096906. Given the particular aspects of this dispute, the Chief Legal Office has deemed it a probable loss. The Company had set aside, as of December 31, 2010, a corresponding reserve for litigation in the amount of R$119,787. 28.7 Customer claims These claims usually involve compensations for damage to electric appliances, moral damages arising from the rendering of services (such as suspension of supply), and lawsuits filed by industrial customers challenging the constitutionality of the tariff increase which became effective during the Brazilian Government’s “Cruzado Plan” and claiming refunds of the amounts involved. The company recognized a reserve to cover probable losses on those lawsuits, regarding the tariff charged to industrial customers in the period from March to November 1986, this charges on late payments. The amount is considered sufficient to cover probable losses. 28.8 Environmental claims Environmental claims involving Copel and its subsidiaries usually comprise class entity suits whose goal is to stop the environmental licensing process for new projects or the recovery of permanent protection areas around electricity plant reservoirs which have been illegally used by individuals. Copel estimates that unfavorable outcomes would result only in the cost of new environmental studies and of the recovery of Company-owned land. 28.9 Regulatory claims The Company is disputing, both administratively and judicially, notifications issued by the regulatory agency in connection with supposed regulatory violations, including the charge of R$33,812 in lawsuits involving Companhia Estadual de Energia Elétrica - CEEE and Dona Francisca Energética S.A., in which ANEEL Ruling no. 288/2002 is being disputed. The probable success in these lawsuits will result in changes in CCEE (Spot Market) accounting, which would require the recording of a reserve for these amounts, since Copel would be required to pay off the amounts due. Lawsuits with Losses deemed as possible The amount related to cases classified as possible losses, estimated by the Company and its subsidiaries as of December 31, 2010, reached R$2,967,755, of which R$115,626 correspond to labor claims; R$32,796 to employee benefits; R$1,629,001 to regulatory claims; R$141,233 to civil claims; and R$1,049,099 to tax claims. F - 104 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated For one of the tax claims included in the amount of R$1,049,099 described above, a court-ordered attachment of R$181,014 took place in April 2010. Company management is making its best efforts to revert it. Its classification remains as possible loss. Lawsuits where losses are possible also include the lawsuits described in Note 28.1.1, covering the amount of R$550,331 in penalties and interest. The remaining tax claims with possibility of loss are spread over 369 lawsuits pertaining to miscellaneous tax issues. Among regulatory claims, one of the most important is the one involving ANEEL Ruling no. 288, in the amount of R$1,473,000, detailed in Note 34. The remaining regulatory claims with possibility of loss are spread over 24 lawsuits pertaining to miscellaneous regulatory matters. The labor, employee benefits, civil, administrative, environmental, and real estate claims classified as possible loss are spread over approximately 2,827 lawsuits, with individual values estimated by the Company's legal counsel below R$8,407. The ITR (Imposto sobre Propriedade Territorial Rural or Rural Property Tax) claims usually involve disputes over ITR levied on areas flooded on account of the construction of hydroelectric plants and on areas currently in possession of individuals who have been resettled, also on account of the construction of hydroelectric plants. Other commitments Furthermore, Copel had on December 31, 2010 commitments in the amount of R$81,735 (R$89,541 as of December 31, 2009 and R$17,674 as of January 1, 2009), which shall be realized over the next few years. 29Equity 29.1 Equity attributable to Parent Company 29.1.1. Stock capital As of December 31, 2010, Copel’s paid-in share capital was R$6,910,000 (R$4,460,000 as of December 31, 2009 and January 1, 2009). The different classes of shares (with no par value) and main shareholders are detailed below: In shares Shareholders Common Class A Preferred Class B Preferred Total % State of Paraná 85,028,598 58.63 - - 13,639 0.01 85,042,237 31.08 BNDESPAR 38,298,775 26.41 - - 27,282,006 21.28 65,580,781 23.96 Eletrobrás 1,530,774 1.06 - 1,530,774 0.56 Free float: BM&FBOVESPA (1) 19,488,627 13.44 129,439 33.20 60,679,709 47.32 80,297,775 29.34 NYSE (2) 131,825 0.09 - - 40,066,921 31.25 40,198,746 14.69 Latibex (3) - 156,093 0.12 156,093 0.06 Municipalities 178,393 0.12 12,797 3.28 - - 191,190 0.07 Other shareholders 374,088 0.25 247,695 63.52 35,996 0.02 657,779 0.24 145,031,080 100.00 389,931 100.00 128,234,364 100.00 273,655,375 100.00 (1) São Paulo Stock, Commodities, and Futures Exchange (2) New York Stock Exchange (3) Latin American Securities Market in Euros, linked to the Madrid Stock Exchange The market value of Company stock as of December 31, 2010 is shown below: F - 105 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Number of shares Market value Common shares 145,031,080 5,511,181 Class A preferred shares 389,931 16,381 Class B preferred shares 128,234,364 5,321,726 273,655,375 10,849,288 Each common share entitles its holder to one vote in the general shareholders’ meetings. Preferred shares, which do not carry voting rights, are divided into classes A and B. Class “A” preferred shares have priority in the reimbursement of capital and in the right to non-cumulative annual dividends of 10%, calculated proportionately to the capital represented by the shares of this class. Class “B” preferred shares have priority in the reimbursement of capital and the right to the distribution of minimum dividends, calculated as 25% of adjusted net income, pursuant to the corporate legislation and to the Company’s by-laws, calculated proportionately to the capital represented by the shares of this class. Class “B” shareholders have priority only over the common shareholders in the distribution of mandatory dividends, which shall only be paid out of the remaining net income after the payment of priority dividends to class “A” shareholders. According to Article 17 and following paragraphs of Federal Law 6,404/76, dividends paid to preferred shares must be at least 10% higher than those paid to common shares. 29.1.2. Shareholder Breakdown C O M P A N H I A P A R A N A E N S E D E E N E R G I A - C O P E L As of 12/31/2010(in shares) SHAREHOLDING POSITION OF THE HOLDERS OF MORE THAN 5% OF EACH CLASS OF STOCK (ENTITIES AND INDIVIDUALS) SHAREHOLDERS Common Shares Class A Preferred Shares Class B Preferred Shares Total Shares % Shares % Shares % Shares % CONTROLLINGSHAREHOLDERS STATE OF PARANÁ 85,028,598 58.63 - - 13,639 0.01 85,042,237 31.08 BNDES PARTICIPAÇÕES S.A. - BNDESPAR 38,298,775 26.41 - - 27,282,006 21.28 65,580,781 23.96 OTHER SHAREHOLDERS 21,703,707 14.96 389,931 100.00 100,938,719 78.71 123,032,357 44.96 TOTAL 145,031,080 100.00 389,931 100.00 128,234,364 100.00 273,655,375 100.00 Obs.: BNDES Participações S.A. - BNDESPAR is a public company, wholly-owned by Banco Nacional de Desenvolvimento Social - BNDES, which is 100.0% owned by the Federal Government. It holds a shareholders' agreement with the State Government. F - 106 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated C O M P A N H I A P A R A N A E N S E D E E N E R G I A - C O P E L As of 12/31/2009(in shares) SHAREHOLDING POSITION OF THE HOLDERS OF MORE THAN 5% OF EACH CLASS OF STOCK (ENTITIES AND INDIVIDUALS) SHAREHOLDERS Common Shares Class A Preferred Shares Class B Preferred Shares Total Shares % Shares % Shares % Shares % CONTROLLINGSHAREHOLDERS STATE OF PARANÁ 85,028,598 58.63 - - 13,639 0.01 85,042,237 31.08 BNDES PARTICIPAÇÕES S.A. - BNDESPAR 38,298,775 26.41 - - 27,282,006 21.28 65,580,781 23.96 CREDIT SUISSE HEDGING-GRIFFO CV S.A. (FUNDS) 9,774,900 6.74 - - 175,830 0.14 9,950,730 3.64 BARCLAYS PLC. (FUNDS) - 7,817,189 6.10 7,817,189 2.86 OTHER SHAREHOLDERS 11,928,807 8.22 394,841 100.00 92,940,790 72.47 105,264,438 38.46 TOTAL 145,031,080 100.00 394,841 100.00 128,229,454 100.00 273,655,375 100.00 Obs.: BNDES Participações S.A. - BNDESPAR is a public company, wholly-owned by Banco Nacional de Desenvolvimento Social - BNDES, which is 100.0% owned by the Federal Government. It holds a shareholders' agreement with the State Government. In fiscal year 2010, 4,910 shares were converted from class A preferred shares to class B preferred shares. C O M P A N H I A P A R A N A E N S E D E E N E R G I A - C O P E L As of 12/31/2010(in shares) CONSOLIDATED SHAREHOLDING POSITION OF THE MAJORITY SHAREHOLDERS AND SENIOR MANAGEMENT OF THE COMPANY AND FREE-FLOATING STOCK SHAREHOLDERS Common Shares Class A Preferred Shares Class B Preferred Shares Total Shares % Shares % Shares % Shares % MAJORITY SHAREHOLDER 123,327,373 85.04 - - 27,295,645 21.29 150,623,018 55.04 S. MANAGEMENT BOARD OF DIRECTORS 10,008 - - - 10 - 10,018 - BOARD OF OFFICERS 102 - 102 - OTHER SHAREHOLDERS 21,693,597 14.96 389,931 100.00 100,938,709 78.71 123,022,237 44.96 TOTAL 145,031,080 100.00 389,931 100.00 128,234,364 100.00 273,655,375 100.00 FREE-FLOAT 21,693,597 14.96 389,931 100.00 100,938,709 78.71 123,022,237 44.96 C O M P A N H I A P A R A N A E N S E D E E N E R G I A - C O P E L As of 12/31/2009(in shares) CONSOLIDATED SHAREHOLDING POSITION OF THE MAJORITY SHAREHOLDERS AND SENIOR MANAGEMENT OF THE COMPANY AND FREE-FLOATING STOCK SHAREHOLDERS Common Shares Class A Preferred Shares Class B Preferred Shares Total Shares % Shares % Shares % Shares % MAJORITY SHAREHOLDER 123,327,373 85.04 - - 27,295,645 21.29 150,623,018 55.04 S. MANAGEMENT BOARD OF DIRECTORS 9 - 9 - BOARD OF OFFICERS 102 - 102 - OTHER SHAREHOLDERS 21,703,596 14.96 394,841 100.00 100,933,809 78.71 123,032,246 44.96 TOTAL 145,031,080 100.00 394,841 100.00 128,229,454 100.00 273,655,375 100.00 FREE-FLOAT 21,703,596 14.96 394,841 100.00 100,933,809 78.71 123,032,246 44.96 29.1.3. Capital reserves 12.31.2010 12.31.2009 01.01.2009 Recoverable Rate Deficit Account (CRC) - 790,555 790,555 Donations and subsidies for investments - 702 702 Tax incentives - FINAM - 47,083 47,083 - 838,340 838,340 F - 107 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 29.1.4. Income reserves 12.31.2010 12.31.2009 01.01.2009 Legal reserve 478,302 428,912 377,590 Investment reserve 2,056,526 2,908,112 2,316,218 Additional proposed dividends 25,779 - - 2,560,607 3,337,024 2,693,808 The legal reserve is computed based of 5% of the net income for the fiscal year, before any distributions, limited to 20% of stock capital. The investment reserve is designed to cover the Company’s expenditure program, pursuant to article 196 of the Brazilian Corporate Law. It is funded by retaining any remaining net income for the fiscal year, after the legal reserve and interest on capital are assigned. In 2010, after approval by the General Shareholders’ Meeting, R$1,611,660 were incorporated into the Company’s share capital, from the realization of the investment reserve. 29.1.5. Equity Valuation Adjustments The Company recognized the fair value adjustment of its property, plant, and equipment on the date of first-time adoption of the IFRSs. A counterpart entry to this adjustment, net of deferred income tax and social contribution, was recorded in the equity valuation adjustments account under equity. The realization is accounted for in the retained earnings account, as depreciation and write-off of the property, plant, and equipment fair value adjustment are recorded to income. Changes in the equity valuation adjustments account Total As of January 1, 2009 (Note 4.2.8) 1,750,069 Realization of equity valuation adjustments - deemed cost (100,899) As of December 31, 2009 1,649,170 Realization of equity valuation adjustments - deemed cost (103,117) As of December 31, 2010 1,546,053 F - 108 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 29.1.6. Proposed distribution of dividends 12.31.2010 Calculation of minimum mandatory dividends (25%) - (1) Net income for the period 987,807 Legal reserve (5%) (49,390) Basis of calculation for minimum mandatory dividends 938,417 234,604 Adjusted basis of calculation for dividends Net income for the period 987,807 Legal reserve (5%) (49,390) Realization of equity valuation adjustment 103,117 1,041,534 Proposed dividends, net (25%) - (2) Interest on capital 200,000 Income tax withheld on IOC (21,077) Proposed dividends 81,460 260,383 Additional proposed dividends (2-1) 25,779 Gross value of dividends per share: Common shares 0.98027 Class A preferred shares 2.52507 Class B preferred shares 1.07854 Gross value of dividends per share category: Common share 142,170 Class A preferred shares 985 Class B preferred shares 138,305 Taking into account the impact of the increase in depreciation expenses and disposals on account of the application of the new accounting rules on property, plant, and equipment, Company management has chosen to exclude these depreciation and disposal effects for purposes of dividends to be distributed to shareholders, during the realization of the entire difference generated by the new amount. Thus, the basis for calculation of dividends, which until 2009 reflected the adjusted net income for the period pursuant to the Brazilian Corporate Law, will be increased as of 2010 in the same proportion of the realization of the equity evaluation adjustments account. In 2009, while recording an originally published income of R$1,026,433, the Company distributed R$249,459 as interest on capital and dividends. Interest on capital is recorded in financial expenses and, for the purposes of preparation of the financial statements, is shown as an allocation of the net income for the fiscal year. In the statement of operations, its reversal was made under a specific item in financial expenses. F - 109 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 29.1.7. Income per share – basic and diluted 12.31.2010 12.31.2009 Basic and diluted numerator Basic and diluted net income per share category, attributable to parent company Class A preferred shares 2,050 1,469 Class B preferred shares 486,044 389,668 Common shares 499,713 400,639 987,807 791,776 Basic and diluted denominator Weighted average number of shares (in thousands): Class A preferred shares 393,683 396,319 Class B preferred shares 128,230,612 128,227,976 Common shares 145,031,080 145,031,080 273,655,375 273,655,375 Basic and diluted earning per share attributable to Parent Com pany: Class A preferred shares 5.2075 3.7066 Class B preferred shares 3.7904 3.0389 Common shares 3.4456 2.7624 The weighted average amount of common shares used in the calculation of the basic earnings per share is reconciliated with the weighted average amount of common shares used in the calculation of diluted earnings per share, since there are no financial instruments with diluting potential. 29.2 Equity attributable to non-controlling interest Compagas Elejor UEG Araucária Total As of January 1, 2009 84,913 1,739 132,225 218,877 Proposed dividends (9,065) (1,949) - (11,014) Income (losses) for the period 15,630 6,844 (1,972) 20,502 As of December 31, 2009 91,478 6,634 130,253 228,365 Funds for capital increase - 30,813 - 30,813 Proposed dividends (15,949) - - (15,949) Income (losses) for the period 19,864 4,017 (1,407) 22,474 As of December 31, 2010 95,393 41,464 128,846 265,703 F - 110 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 30 Operating Revenues Gross PIS/Pasep Regulatory Service tax Net revenues & Cofins taxes ICMS (VAT) charges (ISSQN) revenues 12.31.2010 Electricity sales to final customers 3,517,008 (327,156) (948,563) (27,886) - 2,213,403 Electricity sales to distributors 1,488,178 (145,462) (392) (54,323) - 1,288,001 Charges for the use of the main transmission grid 4,295,275 (395,817) (1,057,679) (569,358) - 2,272,421 Construction revenues 663,534 - 663,534 Revenues from telecommunications 129,040 (7,385) (22,925) - (848) 97,882 Distribution of piped gas 300,598 (25,341) (37,853) - (132) 237,272 Other operating revenues 152,414 (14,043) (3) (8,808) (960) 128,600 10,546,047 (915,204) (2,067,415) (660,375) (1,940) 6,901,113 Gross PIS/Pasep Regulatory Service tax Net revenues & Cofins taxes ICMS (VAT) charges (ISSQN) revenues 12.31.2009 Electricity sales to final customers 3,250,761 (301,344) (869,923) (19,940) - 2,059,554 Electricity sales to distributors 1,394,806 (141,199) (310) (44,140) - 1,209,157 Charges for the use of the main transmission grid 3,684,706 (367,084) (880,808) (461,697) - 1,975,117 Construction revenues 601,880 - 601,880 Revenues from telecommunications 104,844 (6,082) (17,756) - (744) 80,262 Distribution of piped gas 261,325 (22,773) (33,293) - (101) 205,158 Other operating revenues 146,045 (17,498) (6) (8,589) (940) 119,012 9,444,367 (855,980) (1,802,096) (534,366) (1,785) 6,250,140 Regulatory charges 2010 2009 Regulatory Charges Energy Development Account (CDE) 226,845 214,504 Fuel Consumptuon Account (CCC) 281,152 184,692 Global Reversal Reserve (RGR) 78,445 78,560 Research and Development and Energy Efficiency Programs - R&D and EEP 61,157 56,284 Other charges 12,776 326 660,375 534,366 F - 111 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Power sales to final customers and use of the power grid by customer category Electicity sales to final customers Use of the power grid 2010 2009 2010 2009 Residential 1,156,856 1,071,740 1,336,081 1,142,061 Industrial 1,200,225 1,107,740 1,227,069 1,033,406 Commercial, services, and other activities 760,206 697,997 892,046 748,765 Rural 146,606 135,646 170,367 144,807 Public agencies 102,035 95,853 119,089 102,078 Public lighting 78,226 73,883 91,341 78,839 Public services 72,854 67,902 85,146 72,440 Free customers - - 181,323 138,706 Basic Network, BN connections, and connection grid - - 2,856 2,407 Operation and maintenance (O&M) revenues - - 42,952 42,090 Effective interest revenues - - 147,005 179,107 3,517,008 3,250,761 4,295,275 3,684,706 Power sales to distributors Electricity sales to distributors 2010 2009 Agreements for Power Trade on the Regulated Market - CCEAR (auction) 1,151,485 1,098,636 Bilateral contracts 223,788 197,207 Electric Energy Trading Chamber - CCEE 112,905 98,963 1,488,178 1,394,806 Other operating revenues Other operating revenues 2010 2009 Other operating revenues Leases and rents 103,686 97,696 Revenues from services 39,669 38,040 Charged service 7,422 9,179 Other revenues 1,637 1,130 152,414 146,045 F - 112 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 31 Operating Costs and Expenses Consolidated operating costs and expenses are broken down below: Costs of General and Other Nature of costs and expenses goods and/or Sales administrative rev. (exp.), Total services expenses expenses net 2010 Electricity purchased for resale (31.1) (1,972,275) - - - (1,972,275) Use of main distribution and transmission grid (31.2) (592,741) - - - (592,741) Personnel and management (31.3) (634,277) (5,805) (171,432) - (811,514) Pension and healthcare plans (Note 23) (97,528) (666) (26,027) - (124,221) Materials and supplies (31.4) (75,533) (977) (7,614) - (84,124) Raw materials and supplies forpower generation (22,975) - - - (22,975) Natural gas and supplies for the gas business (144,648) - - - (144,648) Third-party services (31.5) (245,232) (33,557) (72,117) - (350,906) Depreciation and amortization (511,491) (53) (27,618) (3,830) (542,992) Accruals and provisions (31.6) - (26,424) - (336,352) (362,776) Construction cost (662,887) - - - (662,887) Other costs and expenses (31.7) (16,556) 5,016 (48,818) (235,726) (296,084) (4,976,143) (62,466) (353,626) (575,908) (5,968,143) Costs of General and Other Nature of costs and expenses goods and/or Sales administrative rev. (exp.), Total services expenses expenses net 2009 Electricity purchased for resale (31.1) (1,816,848) - - - (1,816,848) Use of main distribution and transmission grid (31.2) (553,174) - - - (553,174) Personnel and management (31.3) (630,917) (4,764) (174,370) - (810,051) Pension and healthcare plans (Note 23) (85,243) (545) (23,944) - (109,732) Materials and supplies (31.4) (58,993) (2,862) (7,368) - (69,223) Raw materials and supplies for power generation (21,231) - - - (21,231) Natural gas and supplies for the gas business (128,916) - - - (128,916) Third-party services (31.5) (228,579) (33,627) (58,860) - (321,066) Depreciation and amortization (509,230) (10) (26,711) (3,830) (539,781) Accruals and provisions (31.6) - (16,448) - 56,385 39,937 Construction cost (601,614) - - - (601,614) Other costs and expenses (31.7) 5,961 3,975 (143,440) (141,802) (275,306) (4,628,784) (54,281) (434,693) (89,247) (5,207,005) The table below features the balances of construction costs allocated to the respective expense categories: 2010 2009 Personnel and management 59,305 46,796 Materials and supplies 390,478 381,257 Third-party services 161,880 145,850 Other 51,224 27,711 662,887 601,614 F - 113 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 31.1 Electricity purchased for resale 2010 2009 Eletrobrás - Centrais Elétricas Brasileiras S.A. (Itaipu) 468,296 521,023 Furnas Centrais Elétricas S.A. - auction 357,763 322,514 Companhia Hidro Elétrica do São Francisco - Chesf - auction 332,801 305,207 Companhia Energética de São Paulo - Cesp - auction 129,120 115,162 Itiquira Energética S.A. 117,813 116,195 Centrais Elétricas do Norte do Brasil S. A. - Eletronorte - auction 109,926 99,748 Program for incentive to alternative energy sources - Proinfa 105,972 75,685 Petróleo Brasileiro S.A. - Petrobras - auction 100,569 33,598 Dona Francisca Energética S.A. 61,189 60,303 Electric Energy Trading Chamber - CCEE 58,446 62,110 Companhia Energética de Minas Gerais - Cemig - auction 52,378 58,578 Cia. Estadual de Geração e Transmissão de Energia Elétrica S.A. - CEEE - auction 37,700 34,773 Light S.A. - auction 28,557 26,166 Tractbel Energia S.A. - auction 20,841 14,886 (-) Pasep/Cofins taxes on electricity purchased for resale (210,150) (203,370) Other utilities - auction 201,054 174,270 1,972,275 1,816,848 31.2 Use of main transmission grid 2010 2009 Furnas Centrais Elétricas S.A. 127,827 123,697 Cia Transmissora de Energia Elétrica Paulista - Cteep 68,658 65,323 Companhia Hidro Elétrica do São Francisco - Chesf 59,878 59,594 Centrais Elétricas do Norte do Brasil S. A. - Eletronorte 49,843 42,975 Eletrosul Centrais Elétricas S.A. 43,847 44,790 System Service Charges - ESS 41,021 24,251 Companhia Energética de Minas Gerais - Cemig 25,696 25,037 TSN Transmissora Nordeste Sudeste de Energia S.A. 21,088 19,795 Novatrans Energia S.A. 20,978 19,521 National System Operator - ONS 19,842 19,206 Cia Estadual de Geração e Transmissão de Energia Elétrica S.A. - CEEE 17,744 17,457 Empresa Amazonense de Transmissão de Energia - Eate 17,434 16,545 ATE II Transmissora de Energia S.A. 8,941 8,407 Empresa Norte de Transmissão de Energia S.A. - Ente 8,913 8,403 Itumbiara Transmissora de Energia Ltda 8,468 7,990 Expansion Transmissora de Energia Elétrica S.A. 8,063 7,649 Empresa Transmissora de Energia Oeste Ltda - Eteo 7,219 6,759 STN Sistema de Transmissão Nordeste S.A 7,145 6,740 NTE Nordeste Transmissora de Energia S.A 6,253 5,905 ATE Transmissora Energia S.A 5,743 5,508 Integração Transmissão Energia - Intesa 5,553 4,679 Serra Mesa Transm. Energia Ltda. - SMTE 4,975 4,983 LT Triângulo S.A. 4,771 4,697 ATE III Transmissora Energia S.A 4,707 4,381 Arthemis Transmissora de Energia S.A 3,796 3,583 (-) Pasep/Cofins taxes on charges for use of power grid (65,866) (54,959) Other utilities 60,204 50,258 592,741 553,174 F - 114 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 31.3 Personnel and management 2010 2009 Personnel Wages and salaries 561,842 530,187 Social charges on payroll 186,042 171,319 747,884 701,506 Profit sharing 66,151 64,995 Meal assistance and education allowance 66,511 55,695 Labor indemnifications (reversals) - 24,291 Compensation - Volunt. termination/retirement 19,737 16,702 Compensation - Voluntary termination Program - 15,859 900,283 879,048 (-) Transfers to construction in progress (a) (99,650) (79,263) 800,633 799,785 Management Wages and salaries 8,922 8,472 Social charges on payroll 1,959 1,770 Other expenses - 24 10,881 10,266 811,514 810,051 a) Amount related to the allocation of construction in progress direct labor, not taking into account administrative expenses. Profit sharing The Company has carried out an employee profit sharing program, which is paid to the extent previously established operational and financial goals are met. The shared amount has been accrued as follows: 12.31.2010 12.31.2009 01.01.2009 Copel Geração e Transmissão 14,373 14,721 16,289 Copel Distribuição 46,950 46,102 45,580 Copel Telecomunicações 3,900 3,528 3,534 Compagas 928 644 413 66,151 64,995 65,816 31.4 Materials and Supplies 2010 2009 Materials for the electric system 27,040 18,517 Fuel and vehicle parts 24,006 22,586 Cafeteria supplies 7,875 6,179 Materials for civil construction 8,222 3,782 Office supplies 4,124 5,849 Tools 1,691 2,763 Safety supplies 2,400 2,271 Lodging supplies 1,408 1,049 IT equipment 1,458 1,635 Other materials 5,900 4,592 84,124 69,223 F - 115 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 31.5 Services from third-parties 2010 2009 Transmission grid 91,053 74,986 Meter reading and bill delivery 28,168 30,900 Data processing and transmission 25,170 15,708 Authorized and registered agents 24,359 21,274 Technical, scientific, and adm. consulting 18,881 25,437 Administrative support services 17,875 15,889 Security 17,247 14,589 Telephone services 15,900 16,243 Travel 13,495 13,139 Upkeep of right of way areas 11,183 8,316 Civil maintenance services 10,618 8,015 Personnel training 10,548 8,678 Customer service 7,143 5,707 Services in "green areas" 6,864 5,735 Vehicle maintenance and repairs 5,235 4,498 Satellite communications 4,522 3,722 Cargo shipping 4,106 3,854 Postal services 3,594 5,063 Telephone operator 3,532 3,133 Auditing 2,714 3,097 Advertising 1,497 1,434 Other services 27,202 31,649 350,906 321,066 31.6 Accruals and provisions 2010 2009 Allowance for doubtful accounts 26,424 16,448 Provision for devaluation of equity interests 2,114 733 Reserve (reversals) forrisks (Note 28) COFINS tax 234,563 (178,753) Tax 3,397 (7,300) Labor 33,915 51,427 Employee benefits 28,053 2,127 Suppliers 2,077 31,815 Civil and administrative claims 22,175 32,742 Easements (5,667) 4,825 Condemnation and real estate 7,440 5,710 Customers 136 128 Environmental 32 10 Regulatory 8,117 151 334,238 (57,118) 362,776 (39,937) F - 116 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 31.7 Other operating costs and expenses 2010 2009 Financial compensation for use of water resources 112,210 80,227 Losses in the decommissioning and disposal of assets 50,203 22,542 Asset impairment losses 44,572 - Provision for losses - receivables related to concession 21,333 6,700 ANEEL inspection fee 19,988 15,403 Reparations 17,917 51,705 Leases and rents 16,670 14,976 Taxes 16,548 73,091 Insurance 7,726 7,056 Sports incentives, Rouanet Law and fund for the rights of children and teenagers - FIA 7,099 5,897 Own power consumption 6,489 5,868 Advertising 4,340 3,490 Recovery of costs and expenses (42,209) (42,520) Other costs and expenses, net 13,198 30,871 296,084 275,306 32Financial Income (Expenses) 2010 2009 Financial revenues Return on financial investments held for sale 162,812 158,968 Return on financial investments held until maturity 5,104 12,853 Monetary variation of receivables related to concession 151,187 - Monetary variation of CRC transfer (Note 8) 136,168 (18,196) Return on CRC transfer (Note 8) 79,546 83,834 Penalties on overdue bills 70,985 59,420 Interest on prepaid taxes 23,752 27,168 Fines 11,879 9,407 Interest and commissions on loan agreements - - Other financial revenues 10,798 3,942 652,231 337,396 (-) Financial expenses Debt charges 105,118 135,618 Monetary variation of payables related to concession - use of public property 55,501 30,326 PIS/PASEP-COFINS on interest on capital 32,506 39,644 Monetary and exchange variations 23,193 (10,435) Contractual reparations 19,506 - IOF tax 19,389 9,619 Interest on R&D and EEP 19,285 13,252 Interest on tax installments 14,623 2,092 Monetary variation of receivables tied to concession - 15,522 Interest - tax recovery program - 90,164 Penalties - tax recovery program - 2,476 Other financial expenses 14,685 2,383 303,806 330,661 348,425 6,735 Financial charges and interest on loans from third-parties for investments in construction in progress have been recorded through transfers to Property, Plant, and Equipment in Progress, for a total of R$42,513 as of December 31, 2010 (R$20,629 as of December 31, 2009). F - 117 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 33 Operational Segments 33.1 Products and services which generate revenues for the reporting segments The Company operates in five reporting segments identified by management, through the Chief Executive Office and the chief offices of each business area, taking into consideration the regulatory environments, the strategic business units, and the different products and services. These segments are managed separately, since each business and each company requires different technologies and strategies. In the years of 2010 and 2009 all sales were made within Brazilian territory. We have not identified any Company customer who individually accounts for more than 10% of total net revenues in 2010. The Group’s reporting segments are: power generation and transmission (GET) – this segment comprises the generation of electric energy from hydraulic, wind, and thermal projects, the transport and transformation of the power generated by the Company, and the construction, operation, and maintenance of all power transmission substations and lines. This segment operates through Copel Geração e Transmissão, UEG Araucária, and Centrais Eólicas do Paraná; power distribution and sales (DIS) – this segment comprises the distribution and sale of electric energy, the operation and maintenance of the distribution infrastructure, and related services. It operates through Copel Distribuição; telecommunications (TEL) – this segment comprises telecommunications and general communications services. It operates through Copel Telecomunicações; gas – this segment comprises the public service of piped natural gas distribution. It operates through Compagas; and Holding Company (HOL) - this segment comprises participation in other companies. It operates through Copel, Copel Empreendimentos (until June 2010), and Dominó Holdings. The Company evaluates the performance of each segment based on information derived from the accounting records. The accounting policies of the operational segments (Note 2.8) are the same as those described in the summary of main accounting practices and record transactions between segments as transactions with third-parties, i.e., at current market prices. F - 118 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 33.2 Assets per reporting segment ASSETS Eliminations and GET DIS TEL GAS HOL non controlling Consolidated 12.31.2010 interest TOTAL ASSETS 9,959,623 6,708,119 291,909 263,498 12,984,711 (12,348,428) 17,859,432 CURRENT ASSETS 1,912,635 1,963,891 42,797 65,249 1,109,196 (935,978) 4,157,790 Cash and cash equivalents 1,341,151 669,079 6,942 37,769 90,828 (351,353) 1,794,416 Bonds and securities 151,707 30,813 - - 175 351,400 534,095 Collaterals and escrow accounts 63,473 201 - 404 - - 64,078 Customers 229,392 931,463 19,929 24,009 - (42,166) 1,162,627 Dividends receivable 4,480 - - - 894,719 (893,348) 5,851 CRC transferred to the State Government - 58,816 - 58,816 Receivables related to concession 54,700 - 54,700 Other receivables 33,169 127,198 661 552 - (511) 161,069 Inventories 24,429 83,893 11,758 1,344 - - 121,424 Income tax and social contribution 3,232 30,685 821 1 123,474 - 158,213 Other current taxes to offset 4,457 30,089 2,426 564 - - 37,536 Prepaid expenses 2,445 1,654 260 606 - - 4,965 NONCURRENT ASSETS 8,046,988 4,744,228 249,112 198,249 11,875,515 (11,412,450) 13,701,642 Noncurrent receivables 955,980 3,451,017 13,934 28,748 1,443,091 (1,087,477) 4,805,293 Financial investments 5,306 26,280 - 1,845 - - 33,431 Customers - 43,729 - 15,800 - (15,800) 43,729 CRC transferred to the State Government - 1,282,377 - 1,282,377 Judicial deposits 22,034 147,895 233 205 230,332 - 400,699 Receivables related to concession 785,457 1,637,888 - 2,423,345 Advance payments to suppliers - - - 9,902 - - 9,902 Other receivables 1,878 3,280 - 164 - - 5,322 Income tax and social contribution 12,341 - 12,341 Other current taxes to offset 13,286 64,303 7,273 - - - 84,862 Deferred income tax and social contribution 110,428 245,265 6,428 832 144,757 - 507,710 Receivables from subsidiaries 5,250 - - - 1,068,002 (1,071,677) 1,575 Investments 390,810 4,232 - - 10,432,424 (10,344,016) 483,450 Property, Plant, and Equipment 6,441,654 - 222,291 - - - 6,663,945 Intangible assets 258,544 1,288,979 12,887 169,501 - 19,043 1,748,954 F - 119 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated ASSETS Eliminations and GET DIS TEL GAS HOL non controlling Consolidated 12.31.2009 interest TOTAL ASSETS 9,461,381 5,586,303 258,084 259,130 12,375,787 (11,627,782) 16,312,903 CURRENT ASSETS 1,416,200 1,439,645 55,413 70,486 846,757 (216,387) 3,612,114 Cash and cash equivalents 942,719 192,468 31,889 41,177 487,899 (177,629) 1,518,523 Bonds and securities 89,064 19,429 - - 79,120 177,630 365,243 Collaterals and escrow accounts 4,655 197 - 195 - - 5,047 Customers 252,161 835,215 12,079 19,993 - (47,462) 1,071,986 Dividends receivable 3,931 - - - 169,612 (168,408) 5,135 CRC transferred to the State Government - 49,549 - 49,549 Receivables related to concession 44,070 - 44,070 Other receivables 31,115 95,047 566 6,790 2 (518) 133,002 Inventories 27,595 76,170 7,166 1,171 - - 112,102 Income tax and social contribution 13,265 145,091 2,076 2 110,124 - 270,558 Other current taxes to offset 5,004 24,988 1,385 556 - - 31,933 Prepaid expenses 2,621 1,491 252 602 - - 4,966 NONCURRENT ASSETS 8,045,181 4,146,658 202,671 188,644 11,529,030 (11,411,395) 12,700,789 Noncurrent receivables 883,593 2,779,383 13,027 30,498 1,111,371 (1,010,597) 3,807,275 Financial investments 40,103 24,195 - 64,298 Customers - 50,921 1,011 21,067 - (21,067) 51,932 CRC transferred to the State Government - 1,205,025 - 1,205,025 Judicial deposits 18,162 87,360 236 209 53,045 - 159,012 Receivables related to concession 731,100 1,097,120 - 1,828,220 Advance payments to suppliers - - - 8,290 - - 8,290 Other receivables 1,881 4,611 - 408 1,759 - 8,659 Income tax and social contribution - Other current taxes to offset 8,122 71,775 4,060 - - - 83,957 Deferred income tax and social contribution 84,225 238,376 6,611 524 68,146 - 397,882 Receivables from subsidiaries - - 1,109 - 988,421 (989,530) - Investments 451,258 4,250 - - 10,417,658 (10,467,513) 405,653 Property, Plant, and Equipment 6,471,061 - 188,586 - 1 - 6,659,648 Intangible assets 239,269 1,363,025 1,058 158,146 - 66,715 1,828,213 F - 120 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 33.3 Liabilities per reporting segment LIABILITIES Eliminations and GET DIS TEL GAS HOL non controlling Consolidated 12.31.2010 interest TOTAL LIABILITIES 9,959,623 6,708,119 291,909 263,498 12,984,711 (12,348,428) 17,859,432 CURRENT LIABILITIES 1,033,899 1,449,633 33,721 60,066 900,738 (941,256) 2,536,801 Payroll, social charges and accruals 42,546 118,790 11,014 2,935 299 - 175,584 Suppliers 175,753 444,987 7,759 26,325 333 (42,589) 612,568 Income tax and social contribution 126,012 - - 12,252 14,985 - 153,249 Other taxes 36,486 254,811 3,290 1,947 82,425 (88) 378,871 Loans and financing 46,233 17,950 - 6,330 17,860 (5,278) 83,095 Debentures - 621,157 - 621,157 Dividends payable 517,352 355,698 10,474 9,628 163,560 (893,348) 163,634 Post-employment benefits 6,232 16,811 1,093 - 119 - 24,255 Regulatory charges 3,630 52,475 - 56,105 R&D and EEP 15,610 140,381 - 155,991 Payables tied to concession - use of public property 40,984 - 40,984 Other accounts payable 23,061 47,460 91 649 - 47 71,308 NONCURRENT LIABILITIES 2,413,241 1,941,675 16,826 8,754 728,508 (1,082,199) 4,026,805 Investees and subsidiaries 295,788 715,539 - - 3,675 (1,015,002) - Suppliers 160,736 - (15,800) 144,936 Tax liabilities 623 11,553 - - 20,076 - 32,252 Deferred income tax and social contribution 822,195 32,563 - 7,163 25,297 - 887,218 Loans and financing 425,628 525,711 - 43 380,997 (51,397) 1,280,982 Post-employment benefits 104,541 262,728 15,774 1,165 - - 384,208 R&D and EEP 26,285 64,447 - 90,732 Payables tied to concession - use of public property 340,099 - 340,099 Other accounts payable - Reserve forrisks 237,346 329,134 1,052 383 298,463 - 866,378 EQUITY 6,512,483 3,316,811 241,362 194,678 11,355,465 (10,324,973) 11,295,826 Attributable to Parent Company Share capital 4,285,945 2,624,841 194,755 135,943 7,023,368 (7,354,852) 6,910,000 Capital reserves 104,034 - (104,034) - Equity valuation adjustments 1,540,695 13,463 - - 1,564,874 (1,559,516) 1,559,516 Legal reserve 182,162 108,500 3,521 14,636 493,019 (323,536) 478,302 Retained earnings 146,260 570,007 43,086 31,172 2,056,526 (790,525) 2,056,526 Unrealized income reserve 175,516 (175,516) - Proposed additional dividends 351,866 - - 12,927 25,779 (364,793) 25,779 Accrued losses (98,479) - 98,479 - Attributable to non-controlling - 265,703 265,703 F - 121 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated LIABILITIES Eliminations and GET DIS TEL GAS HOL non controlling Consolidated 12.31.2009 interest TOTAL LIABILITIES 9,461,381 5,586,303 258,084 259,130 12,375,787 (11,627,782) 16,312,903 CURRENT LIABILITIES 560,580 1,090,066 19,764 55,388 219,537 (222,012) 1,723,323 Payroll, social charges and accruals 54,149 139,562 10,730 2,240 276 - 206,957 Suppliers 127,600 433,800 5,158 24,275 586 (47,890) 543,529 Income tax and social contribution 115,743 - - 8,762 - - 124,505 Other taxes 23,322 202,146 2,706 1,674 96,232 (90) 325,990 Loans and financing 52,616 12,490 - 6,349 15,868 (5,625) 81,698 Debentures 36,957 - - - 17,238 - 54,195 Dividends payable 50,441 111,268 - 8,228 89,277 (168,408) 90,806 Post-employment benefits 5,969 15,501 990 - 45 - 22,505 Regulatory charges 3,791 25,732 - 29,523 R&D and EEP 14,244 106,761 - 121,005 Payables tied to concession - use of public property 38,029 - 38,029 Other accounts payable 37,719 42,806 180 3,860 15 1 84,581 NONCURRENT LIABILITIES 2,440,386 1,444,762 16,597 17,054 1,151,390 (1,004,972) 4,065,217 Investees and subsidiaries 265,418 658,724 - - 1,109 (925,251) - Suppliers 196,863 - (21,067) 175,796 Tax liabilities 547 48,311 - - 82,792 - 131,650 Deferred income tax and social contribution 866,834 - - 8,953 25,297 - 901,084 Loans and financing 300,926 147,224 - 6,394 388,254 (58,654) 784,144 Post-employment benefits 96,013 241,546 14,411 1,006 - - 352,976 R&D and EEP 19,928 70,565 - 90,493 Payables tied to concession - use of public property 312,626 - 312,626 Other accounts payable 2,596 - - 357 - - 2,953 Reserve forrisks 225,251 278,392 2,186 344 53,938 - 560,111 EQUITY 6,460,415 3,051,475 221,723 186,688 11,004,860 (10,400,798) 10,524,363 Attributable to Parent Company Share capital 4,285,945 2,624,841 194,755 111,140 4,971,351 (7,728,032) 4,460,000 Capital reserves 1,322 - - - 877,958 (40,940) 838,340 Equity valuation adjustments 1,641,998 11,464 - - 1,667,806 (1,660,634) 1,660,634 Legal reserve 157,723 82,274 1,886 12,609 442,612 (268,192) 428,912 Retained earnings 73,593 237,684 22,816 62,939 2,908,112 (397,032) 2,908,112 Unrealized income reserve 175,516 (175,516) - Proposed additional dividends 435,433 95,212 2,266 - - (532,911) - Accrued losses (135,599) - - - (38,495) 174,094 - Attributable to non-controlling - 228,365 228,365 F - 122 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 33.4 Statement of operations per reporting segment STATEMENT OF OPERATIONS Elim inations and GET DIS TEL GAS HOL non controlling Consolidated 12.31.2010 interest OPERATING REVENUES 1,948,799 4,939,328 139,153 267,829 - (393,996) 6,901,113 Electricity sales to final customers - third-parties 113,102 2,100,301 - 2,213,403 Electricity sales to final customers - between segments - 4,649 - - - (4,649) - Electricity sales to distributors - third-parties 1,223,530 64,471 - 1,288,001 Electricity sales to distributors - between segments 258,952 - (258,952) - Use of the power grid - third-parties 166,600 2,105,821 - 2,272,421 Use of the power grid - between segments 70,098 11,633 - - (81,731) - Construction revenues 41,019 599,634 - 22,881 - - 663,534 Telecommunications services to third-parties - - 97,882 - - - 97,882 Telecommunications services between segments - - 41,271 - (41,271) - Distribution of piped gas - - - 237,272 - - 237,272 Other operating revenues from third-parties 69,659 51,265 - 7,676 - - 128,600 Other operating revenues between segments 5,839 1,554 - - - (7,393) - OPERATING COSTS AND EXPENSES (1,219,484) (4,577,731) (99,047) (212,120) (253,757) 393,996 (5,968,143) Electricity purchased for resale (60,352) (2,170,875) - - - 258,952 (1,972,275) Charges for the use of the power grid (205,749) (468,723) - - - 81,731 (592,741) Personnel and management (200,659) (546,834) (43,920) (12,796) (7,305) - (811,514) Pension and health care plans (30,535) (86,359) (5,655) (1,239) (433) - (124,221) Materials and supplies (21,752) (60,132) (1,517) (709) (14) - (84,124) Raw materials and supplies for generation (22,975) - (22,975) Natural gas and supplies for gas business - - - (144,648) - - (144,648) Third-party services (89,806) (277,437) (16,747) (14,283) (4,746) 52,113 (350,906) Depreciation and amortization (320,759) (180,701) (28,540) (11,508) (1,484) - (542,992) Provisions and reversals (17,630) (106,913) 903 (39) (239,097) - (362,776) Construction costs (40,372) (599,634) - (22,881) - - (662,887) Other operating costs and expenses (208,895) (80,123) (3,571) (4,017) (678) 1,200 (296,084) RESULT OF EQUITY IN INVESTEES AND SUBSIDIARIES (3,345) - - - 1,225,676 (1,122,994) 99,337 RESULT OF OPERATIONS 725,970 361,597 40,106 55,709 971,919 (1,122,994) 1,032,307 Interest income (expenses) (25,829) 378,910 4,059 5,256 (13,971) - 348,425 OPERATING INCOME (LOSSES) 700,141 740,507 44,165 60,965 957,948 (1,122,994) 1,380,732 Income tax and social contribution (236,566) (193,982) (11,287) (20,734) (35,399) - (497,968) Deferred income tax and social contribution 72,796 (22,012) (184) 307 76,610 - 127,517 INCOME (LOSSES) FOR THE PERIOD 536,371 524,513 32,694 40,538 999,159 (1,122,994) 1,010,281 F - 123 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated STATEMENT OF OPERATIONS Eliminations and GET DIS TEL GAS HOL non controlling Consolidated 12.31.2009 interest OPERATING REVENUES 1,919,460 4,420,923 117,784 227,089 - (435,116) 6,250,140 Electricity sales to final customers - third-parties 103,470 1,956,084 - 2,059,554 Electricity sales to final customers - between segments - 4,091 - - - (4,091) - Electricity sales to distributors - third-parties 1,151,278 57,879 - 1,209,157 Electricity sales to distributors - between segments 296,823 - (296,823) - Use of the power grid - third-parties 183,548 1,791,569 - 1,975,117 Use of the power grid - between segments 76,588 10,263 - - (86,851) - Construction revenues 41,791 545,882 - 14,207 - - 601,880 Telecommunications services to third-parties - - 80,262 - - - 80,262 Telecommunications services between segments - - 37,228 - (37,228) - Distribution of piped gas - - - 207,842 - (2,684) 205,158 Other operating revenues from third-parties 60,095 53,583 294 5,040 - - 119,012 Other operating revenues between segments 5,867 1,572 - - - (7,439) - OPERATING COSTS AND EXPENSES (1,161,074) (4,316,069) (93,045) (181,653) 109,720 435,116 (5,207,005) Electricity purchased for resale (75,701) (2,037,970) - - - 296,823 (1,816,848) Charges for the use of the power grid (205,854) (434,171) - - - 86,851 (553,174) Personnel and management (198,572) (554,202) (38,822) (11,345) (7,110) - (810,051) Pension and healthcare plans (26,728) (76,624) (4,886) (1,272) (222) - (109,732) Materials and supplies (13,784) (53,478) (1,294) (653) (14) - (69,223) Raw materials and supplies for generation (23,915) - 2,684 (21,231) Natural gas and supplies for gas business - - - (128,916) - - (128,916) Third-party services (82,275) (255,958) (11,429) (13,291) (5,671) 47,558 (321,066) Depreciation and amortization (330,667) (167,516) (31,111) (9,003) (1,484) - (539,781) Provisions and reversals (41,446) (103,515) (1,564) (36) 186,498 - 39,937 Construction costs (41,525) (545,882) - (14,207) - - (601,614) Other operating costs and expenses (120,607) (86,753) (3,939) (2,930) (62,277) 1,200 (275,306) RESULT OF EQUITY IN INVESTEES AND SUBSIDIARIES (4,806) - - - 830,785 (811,652) 14,327 RESULT OF OPERATIONS 753,580 104,854 24,739 45,436 940,505 (811,652) 1,057,462 Interest income (expenses) 11,515 65,940 4,228 2,604 (77,552) - 6,735 OPERATING INCOME (LOSSES) 765,095 170,794 28,967 48,040 862,953 (811,652) 1,064,197 Income tax and social contribution (237,761) (29,901) (7,645) (15,319) (144) - (290,770) Deferred income tax and social contribution 47,705 47,173 1,114 (822) (56,319) - 38,851 INCOME (LOSSES) FOR THE PERIOD 575,039 188,066 22,436 31,899 806,490 (811,652) 812,278 F - 124 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 34 Spot Market (CCEE) The Wholesale Energy Market or MAE has ceased its operations, and as a consequence its activities, assets, and liabilities were absorbed on November 12, 2004 by the Electric Energy Trading Chamber (CCEE), a private corporate entity subject to ANEEL regulation and inspection. Copel has not recognized as actual and final the data concerning the sale of electric energy by Copel Distribuição on the Wholesale Energy Market (MAE), currently CCEE, in 2000, 2001, and the first quarter of 2002. These data were calculated according to criteria and amounts that take into account decisions by the Regulatory Agency which have been challenged by the Company both administratively and judicially. The Company's claim is substantially based on the fact that it conducted power sale transactions, which should not serve as basis for calculations made by the regulatory agency, only to fulfill contractual obligations to customers on the southeastern market. The estimated amount of calculation differences was approximately R$1,473,000 (adjusted as of December 31, 2010), which has not been recognized by the Company as a supplier liability. Based on the opinion of its legal counsel, management considers as possible the Company´s chances of losses on these lawsuits final decision. Current transactions at CCEE Copel Geração e Copel UEG Transmissão Distribuição Elejor Araucária 12.31.2010 12.31.2009 01.01.2009 Current assets (Note 7) Until December 2009 - 14 - 105 119 761 9,931 From January through March 2010 - 225 - From July through September 2010 - 10,842 - From October through December 2010 21,053 - 379 - 21,432 28,781 - 21,053 14 379 105 21,551 40,609 9,931 Current liabilities (Note 20) Until December 2009 - 27,976 From October through December 2010 - 19,266 429 - 19,695 1,859 - - 19,266 429 - 19,695 1,859 27,976 F - 125 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Changes in CCEE balances Outstanding Outstanding balances Payments Additions balances 12.31.2009 12.31.2010 Current assets Until December 2009 40,609 (18,558) (21,932) 119 From January through March 2010 - (32,568) 32,568 - From April through June 2010 - (33,061) 33,061 - From July through September 2010 - (34,446) 34,446 - From October through December 2010 - (6,958) 28,390 21,432 40,609 (125,591) 106,533 21,551 (-) Current liabilities Until December 2009 1,859 (2,563) 704 - From January through March 2010 - (1,993) 1,993 - From April through June 2010 - (16,994) 16,994 - From July through September 2010 - (30,027) 30,027 - From October through December 2010 - (3,836) 23,531 19,695 1,859 (55,413) 73,249 19,695 Net total 38,750 (70,178) 33,284 1,856 35 Operating Lease Agreements 35.1 The Group as a lessee 2010 2009 Real estate 13,988 12,165 Photocopiers 2,872 3,353 Other 1,190 720 (-) PIS and COFINS tax credits (1,380) (1,262) 16,670 14,976 Copel’s estimate for expenses for the next fiscal years is basically the same as 2010, plus contractual monetary restatement rates, and there are no risks in connection with contract rescission. Out of the total R$13,926 spent in rental properties, R$7,750 refer to the rental of the Km 3 Center facilities, signed by Copel and the Copel Foundation, and which is the most significant rental agreement held by the Company. In future periods, this amount will be restated according to a real estate appraisal of the property. The Company has not identified any operating lease commitments which are noncancelable. F - 126 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 35.2 The Group as a lessor Leases and rents revenues 2010 2009 Equipment and facilities 52,134 55,571 Araucária Thermal Power Plant 50,000 40,583 Real estate 816 818 Facility sharing 736 724 103,686 97,696 Operating leases refer to revenues from rental of Copel property; lessees do not hold an option to purchase these assets upon expiration of the lease. The Company has not identified any operating lease receivables which are noncancelable. The leases of equipment and structures refer to operating leases of predetermined attachment points in utility poles for the installation of cabling, accessories, and telecommunications equipment, with monthly payment, pursuant to article 73 of Law no. 9,472, dated July 16, 1997 (General Telecommunications Law), to ANEEL/ANATEL/ANP Joint Resolution no. 001, dated November 24, 1999, and to ANEEL Resolution no. 581, dated October 29, 2002. They are also aimed at lowering costs of implementation of infrastructure to the power and telecommunications sector operators, optimizing the use of poles, and obtaining margins which contribute to more competitive tariffs (lower electric energy tariffs). On December 28, 2006, UEG Araucária signed an agreement with Petróleo Brasileiro S.A. - Petrobras, a minority shareholder, leasing the Araucária Thermal Power Plant for a period of one year, ended on December 31, 2007 and extended a few times until December 31, 2008. On February 19, 2009, the lease was renewed for another three years, as of January 1, 2009 and until December 31, 2011, subject to early termination should UEG Araucária successfully participate at ANEEL-sponsored power auctions. The lease provides for the use of the Araucária Power Plant for power generation by Petrobras, at its own expense; UEG Araucária is entitled to lease payments comprising a fixed and a variable portion, pursuant to the lease agreement. 36Financial Instruments The use of financial instruments by the Company is restricted to Cash and Cash Equivalents, Customers and Distributors, Accounts Receivable from Government Agencies, Recoverable Rate Deficit (CRC) Transferred to the Government of the State of Paraná, Bonds and Securities, Accounts Receivable Related to Concession, Accounts Payable Related to Concession, Loans and Financing, Debentures, and Suppliers. F - 127 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Level Book value 12.31.2010 12.31.2009 01.01.2009 Financial assets Cash and cash equivalents (Note 5) - 1,794,416 1,518,523 1,649,481 Customers (Note 7) - 1,039,377 988,731 892,619 Receivables from government agencies (Note 7) - 166,979 135,187 174,269 CRC transferred to State Government (Note 8) - 1,341,193 1,254,574 1,319,903 Bonds and securities (Note 6) 2 541,246 405,346 383,837 Collaterals and escrow accounts (Note 6) - 90,358 29,242 37,995 Receivables related to concession (Note 9) 3 2,478,045 1,872,290 1,488,147 Financial liabilities Loans and financing (Note 21) - 1,364,077 865,842 867,517 Debentures (Note 22) - 621,157 807,579 997,116 Derivatives 3 47 1 9 Payables related to concession - use of public property (Note 26) - 381,083 350,655 357,599 Eletrobrás - Itaipu (Note 20) - 74,316 80,104 100,040 Petrobras - Compagas (Note 20) - 25,720 23,166 36,775 Other Suppliers (Note 20) - 657,468 616,055 575,174 Level 1: obtained from quoted prices (non-adjusted) on active markets for identical assets or liabilities. Level 2: obtained through other variables, in addition to quoted prices in Level 1, which are observable forthe assets or liabilities at hand. Level 3: obtained through valuation techniques w hich include variables for assets or liabilities, but which do not relyon observable market data. 36.1 Fair value and rating level for assessment of fair value of financial instruments 36.1.1. Non-derivative financial assets Cash and cash equivalents, customers, and receivables from government agencies have fair values that are approximate to their book values, due to their nature and realization schedules. Bonds and securities and collaterals and escrow accounts have fair values of R$541,251 and R$90,157, respectively, as of December 31, 2010. The fair values have been calculated according to information made available by the financial agents for each security and to the market values of the bonds issued by the Brazilian government. The CRC transfer to the State Government has fair value of R$1,392,764 as of December 31, 2010. The Company based its calculation on the comparison with a noncurrent, variable interest rate National Treasury bond (NTN-B), which yields approximately 6% p.a. plus the IPCA inflation index. 36.1.2. Non-derivative financial liabilities Liabilities to Eletrobras – Itaipu, Petrobras, and other suppliers have fair values that are approximate to their book values, due to their nature and maturity. The Company’s debentures have fair value of R$616,831 as of December 31, 2010, calculated according to the Unit Price quote on December 31, 2010, obtained from the National Association of the Financial Market Institutions (Associação Nacional das Instituições do Mercado Financeiro or ANDIMA). The Company's loans and financing have fair value of R$1,285,295 as of December 31, 2010. The fair value has been calculated based on the cost of the last issue by the Company, in September 2010, of 98.5% of the CDI variation. Accounts payable related to concession – use of public property have fair value of R$488,155 as of December 31, 2010, calculated based on the rate of return for the last project auctioned by ANEEL and won by the Company. F - 128 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 36.1.3. Derivative financial liabilities Other liabilities – derivatives have fair value of R$47 as of December 31, 2010, R$1 as of 2009, and R$9 as of 2008 (Note 36.3.9). 36.1.4. Rating level 3 for assessment of fair value This rating level includes accounts receivable related to concession and other liabilities - derivatives. The detailed breakdown of receivables related to concession is featured in Note 9, as detailed below: § A table reconciling initial and final balances, with a separate breakdown of additions, disposals, transfers, losses, monetary variation, and fair value adjustments; § Criteria for identification and measurement; and § Assumptions adopted by Company management to restate the recoverable amount. Other liabilities – derivatives are detailed in Note 36.3.9 herein. Financial instruments by category Book value Financial assets Receivables and loans Cash and cash equivalents 1,794,416 1,518,523 1,649,481 Customers and distributors 1,039,377 988,731 892,619 Receivables from government agencies 166,979 135,187 174,269 CRC transferred to State Government 1,341,193 1,254,574 1,319,903 Receivables related to concession 840,157 775,171 681,122 Collaterals and escrow accounts 90,358 29,242 37,995 Available for sale Receivables related to concession 1,637,888 1,097,119 807,025 Bonds and securities 472,599 284,479 295,812 Held until maturity Bonds and securities 68,647 120,867 88,025 Financial liabilities Fair value through income Held for dealing Other liabilities - derivatives 47 1 9 Other financial liabilities Loans and financing 1,364,077 865,842 867,517 Debentures 621,157 807,579 997,116 Payables related to concession - use of public property 381,083 350,655 357,599 Eletrobrás - Itaipu 74,316 80,104 100,040 Petrobras - Compagas 25,720 23,166 36,775 Other suppliers 657,468 616,055 575,174 F - 129 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Summary of bonds and securities held to maturity Fair value Net book value Annual Issue Description Classification rate date Maturity Type Held to Amortized LTN maturity 10.45% 4/23/2009 1/3/2011 cost 1,183 1,071 1,183 1,071 Held to Amortized LTN maturity 10.42% 4/29/2009 1/3/2011 cost 4,957 4,487 4,957 4,491 Held to Amortized LFT maturity SELIC 7/14/2009 3/7/2012 cost 5,303 4,831 5,306 4,836 Held to Amortized LFT maturity SELIC 8/7/2009 3/16/2011 cost 22,651 20,636 22,654 20,650 Held to Amortized LFT maturity SELIC 11/30/2009 6/15/2011 cost 9,949 9,064 9,946 9,055 Held to Amortized LFT maturity SELIC 7/13/2010 6/15/2011 cost 22,044 - 22,037 - Held to Amortized LFT maturity SELIC 9/2/2009 12/21/2011 cost 720 - 719 - Risk Factors 36.3.1. Credit risk The Company’s credit risk comprises the possibility of losses due to difficulties in collecting payment of bills issued to customers, concession holders, and permission holders. This risk is closely related to factors that are either internal or external to Copel. To mitigate this risk, the Company focuses on the management of receivables, detecting customer segments which are most likely not to pay their bills, suspending power supply, and implementing specific collection policies, related to real estate or personal securities whenever possible. Doubtful accounts are properly covered by provisions to offset potential losses in their realization. 36.3.2. Foreign currency risk - US dollar This risk comprises the possibility of losses due to fluctuations in exchange rates, which may reduce assets or increase liabilities denominated in foreign currencies. The Company’s foreign currency indebtedness is not significant and it is not exposed to foreign exchange derivatives. The Company monitors all relevant exchange rates. The effect of the exchange rate variation resulting from the power purchase agreement with Eletrobras (Itaipu) is passed on to customers in Copel Distribuição's next rate review. The exchange rate variation resulting from the purchase of gas from Petrobras by Compagas has a direct impact on the Company's results. Compagas continually negotiates with its customers, trying whenever possible to pass these costs on to them. F - 130 Table of Contents Companhia Paranaense de Energia – Copel Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated The Company’s exposure to foreign currency (US dollar) risk is shown below: Assets Liabilities Net exposure Collaterals and escrow accounts (STN) 26,280 - 26,280 Loans and financing - (65,928) (65,928) Suppliers Eletrobrás (Itaipu) - (74,316) (74,316) Petrobras (purchase of gas by Compagas) - (25,720) (25,720) Sensitivity analysis The Company has developed a sensitivity analysis in order to measure the impact of the devaluation of the U.S. dollar on its loans and financing subject to exchange risk. The baseline takes into account the existing balances in each account as of December 31, 2010, and the likely scenario takes into account the balances subject to the exchange rate variations (end-of-period R$/US$ rates) of R$1.75 per USD, estimated as market average projections for 2011 according to the Focus Report issued by the Brazilian Central Bank on December 31, 2010. Risk Baseline Projected scenarios -
